 
Exhibit 10.1

--------------------------------------------------------------------------------





 
RUBY TUESDAY, INC.,
as Company
 


 
the Guarantors party hereto
 


 
and
 


 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Trustee
 


 


 
_____________________________
 
INDENTURE
 
Dated as of May 14, 2012
____________________________

 
 
7⅝% Senior Notes Due 2020
 
 
 

--------------------------------------------------------------------------------



 
 
 
 
 


CROSS-REFERENCE TABLE
 

TIA Sections
Indenture Sections
      § 310 
(a)
7.10
 
(b)                                                                                               
7.08
§ 311 
                                                                                                      
7.03
§ 312  
                                                                                                     
11.02
§ 314
(a)
4,4.02
 
(c)                                                                                               
11.04
 
(e)                                                                                               
11.05
§ 315 
(a)
7.01, 7.02
 
(b)                                                                                               
7.02, 7.05
 
(c)                                                                                               
7.01
 
(d)                                                                                               
7.02
 
(e)                                                                                               
6.12, 7.02
§ 316
(a)
2.05, 6.02, 6.04, 6.05
 
(b)                                                                                               
6.06, 6.07
 
(c)                                                                                               
11.02
§ 317 
(a)(1)
6.08
 
(a)(2)                                                                                               
6.09
 
(b)                                                                                               
2.03
§ 318 
                                                                                                      
11.01

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE 1
DEFINITIONS AND INCORPORATION BY REFERENCE
     
Section 1.01.
Definitions
1
Section 1.02.
Rules of Construction
27
     
ARTICLE 2
THE NOTES
     
Section 2.01.
Form, Dating and Denominations; Legends
27
Section 2.02.
Execution and Authentication; Exchange Notes; Additional Notes
28
Section 2.03.
Registrar, Paying Agent and Authenticating Agent; Paying Agent to Hold Money in
Trust
29
Section 2.04.
Replacement Notes
30
Section 2.05.
Outstanding Notes
30
Section 2.06.
Temporary Notes
31
Section 2.07.
Cancellation
31
Section 2.08.
CUSIP and ISIN Numbers
31
Section 2.09.
Registration, Transfer and Exchange
31
Section 2.10.
Restrictions on Transfer and Exchange
34
Section 2.11.
Temporary Offshore Global Notes
35
     
ARTICLE 3
REDEMPTION; OFFER TO PURCHASE
     
Section 3.01.
Optional Redemption
36
Section 3.02.
Redemption with Proceeds of Equity Offering
36
Section 3.03.
Method and Effect of Redemption
36
Section 3.04.
Offer to Purchase
37
     
ARTICLE 4
COVENANTS
     
Section 4.01.
Payment of Notes
39
Section 4.02.
Maintenance of Office or Agency
39
Section 4.03.
Existence
40
Section 4.04.
Limitation on Debt
40
Section 4.05.
Limitation on Restricted Payments
43
Section 4.06.
Limitation on Liens
47
Section 4.07.
Limitation on Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries
47
Section 4.08.
Guarantees by Restricted Subsidiaries
49
Section 4.09.
Repurchase of Notes Upon a Change of Control
50

 
 
-i-

--------------------------------------------------------------------------------

 
 
Page
 
Section 4.10.
Limitation on Asset Sales
50
Section 4.11.
Limitation on Transactions with Affiliates
52
Section 4.12.
Designation of Restricted and Unrestricted Subsidiaries
53
Section 4.13.
Financial Reports
55
Section 4.14.
Reports to Trustee
56
Section 4.15.
Limitation of Applicability of Certain Covenants if Notes Rated Investment Grade
56
     
ARTICLE 5
CONSOLIDATION, MERGER OR SALE OF ASSETS
     
Section 5.01.
Consolidation, Merger or Sale of Assets by the Company
57
Section 5.02.
Consolidation, Merger or Sale of Assets by a Guarantor
58
     
ARTICLE 6
DEFAULT AND REMEDIES
     
Section 6.01.
Events of Default
58
Section 6.02.
Acceleration
59
Section 6.03.
Other Remedies
60
Section 6.04.
Waiver of Past Defaults
60
Section 6.05.
Control by Majority
60
Section 6.06.
Limitation on Suits
60
Section 6.07.
Rights of Holders to Receive Payment
61
Section 6.08.
Collection Suit by Trustee
61
Section 6.09.
Trustee May File Proofs of Claim
61
Section 6.10.
Priorities
61
Section 6.11.
Restoration of Rights and Remedies
62
Section 6.12.
Undertaking for Costs
62
Section 6.13.
Rights and Remedies Cumulative
62
Section 6.14.
Delay or Omission Not Waiver
62
Section 6.15.
Waiver of Stay, Extension or Usury Laws
62
     
ARTICLE 7
THE TRUSTEE
     
Section 7.01.
General
63
Section 7.02.
Certain Rights of Trustee
63
Section 7.03.
Individual Rights of Trustee
64
Section 7.04.
Trustee’s Disclaimer
65
Section 7.05.
Notice of Default
65
Section 7.06.
Reports by Trustee to Holders
65
Section 7.07.
Compensation and Indemnity
65
Section 7.08.
Replacement of Trustee
66
Section 7.09.
Successor Trustee by Merger
66
Section 7.10.
Eligibility
67
Section 7.11.
Money Held in Trust
67

 
 
-ii-

--------------------------------------------------------------------------------

 
Page

     
ARTICLE 8
DEFEASANCE AND DISCHARGE
     
Section 8.01.
Discharge of Company’s Obligations
67
Section 8.02.
Legal Defeasance
68
Section 8.03.
Covenant Defeasance
68
Section 8.04.
Application of Trust Money
69
Section 8.05.
Repayment to Company
69
Section 8.06.
Reinstatement
69
     
ARTICLE 9
AMENDMENTS, SUPPLEMENTS AND WAIVERS
     
Section 9.01.
Amendments Without Consent of Holders
69
Section 9.02.
Amendments With Consent of Holders
70
Section 9.03.
Effect of Consent
71
Section 9.04.
Trustee’s Rights and Obligations
71
Section 9.05.
Conformity With Trust Indenture Act
71
     
ARTICLE 10
GUARANTEES
     
Section 10.01.
The Guarantees
71
Section 10.02.
Guarantee Unconditional
72
Section 10.03.
Discharge; Reinstatement
72
Section 10.04.
Waiver by the Guarantors
72
Section 10.05.
Subrogation and Contribution
72
Section 10.06.
Stay of Acceleration
73
Section 10.07.
Limitation on Amount of Guarantee
73
Section 10.08.
Execution and Delivery of Guarantee
73
Section 10.09.
Release of Guarantee
73
     
ARTICLE 11
MISCELLANEOUS
     
Section 11.01.
Trust Indenture Act of 1939
73
Section 11.02.
Noteholder Communications; Noteholder Actions
74
Section 11.03.
Notices
74
Section 11.04.
Certificate and Opinion as to Conditions Precedent
75
Section 11.05.
Statements Required in Certificate or Opinion
75
Section 11.06.
Payment Date Other Than a Business Day
76
Section 11.07.
Governing Law
76
Section 11.08.
No Adverse Interpretation of Other Agreements
76
Section 11.09.
Successors
76
Section 11.10.
Duplicate Originals
76
Section 11.11.
Separability
76
Section 11.12.
Table of Contents and Headings
76

 
 
-iii-

--------------------------------------------------------------------------------

 
 
Page
 
Section 11.13.
No Liability of Directors, Officers, Employees, Incorporators, Members and
Stockholders
76
Section 11.14.
Benefits of Indenture
76
Section 11.15.
Indenture Controls
76
Section 11.16.
Rules by Trustee and Agents
76



EXHIBITS
 
EXHIBIT A
Form of Note
EXHIBIT B
Form of Supplemental Indenture
EXHIBIT C
Restricted Legend
EXHIBIT D
DTC Legend
EXHIBIT E
Regulation S Certificate
EXHIBIT F
Rule 144A Certificate
EXHIBIT G
Institutional Accredited Investor Certificate
EXHIBIT H
Certificate of Beneficial Ownership
EXHIBIT I
Temporary Offshore Global Note Legend

 
 
-iv-

--------------------------------------------------------------------------------

 
 
INDENTURE, dated as of May 14, 2012, between Ruby Tuesday, Inc., a Georgia
corporation, as the Company, the Guarantors party hereto and Wells Fargo Bank,
National Association, a national banking association, as Trustee.


RECITALS


The Company has duly authorized the execution and delivery of this Indenture to
provide for the issuance of up to $250,000,000 aggregate principal amount of the
Company’s 7⅝% Senior Notes due 2020, and, if and when issued, any Additional
Notes, together with any Exchange Notes issued therefor as provided herein (the
“Notes”). All things necessary to make this Indenture a valid agreement of the
Company, in accordance with its terms, have been done, and the Company has done
all things necessary to make the Notes (in the case of the Additional Notes,
when duly authorized), when executed by the Company and authenticated and
delivered by the Trustee and duly issued by the Company, the valid obligations
of the Company as hereinafter provided.


In addition, the Guarantors party hereto have duly authorized the execution and
delivery of this Indenture as guarantors of the Notes. All things necessary to
make this Indenture a valid agreement of each Guarantor, in accordance with its
terms, have been done, and each Guarantor has done all things necessary to make
the Note Guarantees, when the Notes are executed by the Company and
authenticated and delivered by the Trustee and duly issued by the Company, the
valid obligations of such Guarantor as hereinafter provided.


This Indenture is subject to, and will be governed by, the provisions of the
Trust Indenture Act that are required to be a part of and govern indentures
qualified under the Trust Indenture Act.


THIS INDENTURE WITNESSETH


For and in consideration of the premises and the purchase of the Notes by the
Holders thereof, the parties hereto covenant and agree, for the equal and
proportionate benefit of all Holders, as follows:


ARTICLE 1


DEFINITIONS AND INCORPORATION BY REFERENCE


Section 1.01.   Definitions.


“Accounts Receivable” means (1) accounts receivable, (2) franchise fee payments
and other revenues related to franchise agreements, (3) royalty and other
similar payments made related to the use of trade names and other intellectual
property, business support, training and other services and (4) revenues related
to distribution and merchandising of the products of the Company and its
Restricted Subsidiaries.


“ Acquired Debt” means Debt, Disqualified Stock or Preferred Stock of the
Company, any Guarantor or any Restricted Subsidiary (provided that any such
Restricted Subsidiary that is not a Guarantor will be merged with or into, or be
the direct or indirect parent of, the acquired person) Incurred to finance an
acquisition or other business combination or Debt, Disqualified Stock or
Preferred Stock of a Person existing at the time the Person merges with or into
or becomes a Restricted Subsidiary, whether or not Incurred in connection with,
or in contemplation of, the Person merging with or into or becoming a Restricted
Subsidiary.


“Additional Interest” means additional interest owed to the Holders pursuant to
a Registration Rights Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
“Additional Notes” means any notes issued under this Indenture in addition to
the Original Notes including any Exchange Notes issued in exchange for such
Additional Notes, having the same terms in all respects as the Original Notes
except that the issue price may be different and interest will accrue on the
Additional Notes from their date of issuance.


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”) with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.


“Agent” means any Registrar, Paying Agent or Authenticating Agent.


“Agent Member” means a member of, or a participant in, the Depositary.


“Applicable Premium” means, with respect to any Note on any redemption date, the
greater of:


(1)  1.0% of the principal amount of such Note; and


(2) the excess, if any, of (a) the present value at such redemption date of (i)
the redemption price of such Note on May 15, 2016 (as stated in the table in
Section 3.01), plus (ii) all required interest payments due on such Note through
May 15, 2016 (excluding accrued but unpaid interest to the redemption date),
computed using a discount rate equal to the Treasury Rate as of such redemption
date plus 50 basis points; over (b) the principal amount of such Note.


Calculation of the Applicable Premium will be made by the Company or on behalf
of the Company by such person as the Company shall designate; provided, however,
that such calculation shall not be a duty or obligation of the Trustee.


“Asset Sale” means any sale, lease, transfer or other disposition of any assets
by the Company or any Restricted Subsidiary outside the ordinary course of
business, including by means of a merger, consolidation or similar transaction
and including any sale or issuance of the Equity Interests of any Restricted
Subsidiary (each of the above referred to as a “disposition”); provided that the
following are not included in the definition of “Asset Sale”:


(1) a disposition to the Company or a Restricted Subsidiary, including the sale
or issuance by the Company or any Restricted Subsidiary of any Equity Interests
of any Restricted Subsidiary to the Company or any Restricted Subsidiary;


(2) the disposition by the Company or any Restricted Subsidiary in the ordinary
course of business of (i) cash and Cash Equivalents, (ii) inventory and other
assets acquired and held for resale in the ordinary course of business, (iii)
damaged, worn out or obsolete assets or assets that, in the Company’s reasonable
judgment, are no longer used or useful in the business of the Company or its
Restricted Subsidiaries, or (iv) rights granted to others pursuant to leases,
subleases, assignments, licenses or sublicenses;


(3) the sale or discount of Accounts Receivable arising in the ordinary course
of business in connection with the compromise or collection thereof;


(4)  a transaction covered by Section 5.01;
 
 
-2-

--------------------------------------------------------------------------------

 
 
(5)  a Restricted Payment permitted under Section 4.05 or a Permitted
Investment;


(6) any disposition in a transaction or series of related transactions of assets
with a fair market value of less than $17.5 million;


(7) any exchange of assets (including a combination of assets and Cash
Equivalents) for assets used or useful in a Permitted Business (or Equity
Interests in a Person that will be a Restricted Subsidiary following such
transaction) of comparable or greater market value, as determined in good faith
by the Company;


(8)  any sale of Equity Interests in, or Debt or other securities of, an
Unrestricted Subsidiary;


(9) any financing transaction, including a sale and leaseback transaction, with
respect to property built or acquired by the Company or any Restricted
Subsidiary after the Issue Date;


(10) any disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than the Company or a
Restricted Subsidiary) from whom such Restricted Subsidiary was acquired or from
whom such Restricted Subsidiary acquired its business and assets (having been
newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;


(11) any surrender or waiver of contract rights pursuant to a settlement,
release, recovery on or surrender of contract, tort or other claims of any kind;


(12) sales of Accounts Receivable, or participations therein, and any related
assets, in connection with any Permitted Receivables Financing;


(13) foreclosure or any similar action with respect to any property or other
asset of the Company or any of its Restricted Subsidiaries;


(14)  dispositions in connection with Permitted Liens; and


(15) dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements.


“Authenticating Agent” refers to a Person engaged to authenticate the Notes in
the stead of the
Trustee.


“Average Life” means, with respect to any Debt, Disqualified Stock or Preferred
Stocks the quotient obtained by dividing (i) the sum of the products of (x) the
number of years from the date of determination to the dates of each successive
scheduled principal payment of such Debt or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock and (y) the amount of such
payment by (ii) the sum of all such payments.


“bankruptcy default” has the meaning assigned to such term in Section 6.01.


“ Board of Directors” means the board of directors or managers of the Company
or, except for purposes of “Change of Control,” any committee thereof.

 
 
-3-

--------------------------------------------------------------------------------

 


“Board Resolution” means a resolution duly adopted by the Board of Directors
which is certified by the Secretary or an Assistant Secretary of the Company (or
Parent, as applicable) and remains in full force and effect as of the date of
its certification.


“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City or in the city where the Corporate Trust
Office of the Trustee is located are authorized by law to close.


“Capital Lease” means, with respect to any Person, any lease of any property
which, in conformity with GAAP, is required to be capitalized on the balance
sheet of such Person.


“Capital Stock” means, with respect to any Person, any and all shares of stock
of a corporation, partnership interests or other equivalent interests (however
designated, whether voting or non-voting) in such Person’s equity, entitling the
holder to receive a share of the profits and losses, and a distribution of
assets, after liabilities, of such Person.


“Cash Equivalents” means


(1) United States dollars, or money in other currencies received in the ordinary
course of business,


(2) U.S. Government Obligations or certificates representing an ownership
interest in U.S. Government Obligations with maturities not exceeding one year
from the date of acquisition,


(3) (i) demand deposits, (ii) time deposits and certificates of deposit with
maturities of one year or less from the date of acquisition, (iii) bankers’
acceptances with maturities not exceeding one year from the date of acquisition,
and (iv) overnight bank deposits, in each case with any bank or trust company
organized or licensed under the laws of the United States or any state thereof
or the District of Columbia whose short-term debt is rated “A-2” or higher by
S&P or “P-2” or higher by Moody’s,


(4) repurchase obligations with a term of not more than seven days for
underlying securities of the type described in clauses (2) and (3) above entered
into with any financial institution meeting the qualifications specified in
clause (3) above,


(5) commercial paper rated at least P-1 by Moody’s or A-1 by S&P and maturing
within twelve months after the date of acquisition,


(6) Debt or Preferred Stock issued by Persons with a rating of A or higher from
S&P or A2 or higher from Moody’s with maturities of twelve months or less from
the date of acquisition and in each case in a currency permitted under clause
(1) above,


(7) money market funds at least 95% of the assets of which consist of
investments of the type described in clauses (1) through (6) above,


(8) in the case of a Foreign Restricted Subsidiary, substantially similar
investments, of comparable credit quality, denominated in the currency of any
jurisdiction in which such Person conducts business, and


(9) credit card receivables and debit card receivables so long as such are
considered cash equivalents under GAAP and are so reflected on the Company’s
balance sheet.

 
 
-4-

--------------------------------------------------------------------------------

 


“Certificate of Beneficial Ownership” means a certificate substantially in the
form of Exhibit H.
 
“Certificated Note” means a Note in registered individual form without interest
coupons.
 
“Change of Control” means:


(1) the sale, exchange or other transfer of all or substantially all the assets
of the Company (in one or a series of related transactions) to another Person;
or


(2) any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial owner” (as
such term is used in Rules 13d-3 under the Exchange Act), directly or
indirectly, of more than 50% of the total voting power of the Voting Stock of
the Company; or


(3) during any period of two consecutive years, individuals who on the Issue
Date constituted the board of directors or managers of the Company, together
with any new directors or managers whose election by the board of directors or
whose nomination for election by the equity holders of the Company was approved
by a majority of the directors or managers then still in office who were either
directors or managers or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
board of directors or managers of the Company then in office; or


(4)  the adoption of a plan relating to the liquidation or dissolution of the
Company.


For purposes of this definition, (i) any direct or indirect holding company of
the Company shall not itself be considered a Person for purposes of clause (1)
above or a “person” or “group” for purposes of clause (2) above; provided that
no “person” or “group” beneficially owns, directly or indirectly, more than 50%
of the voting power of the Voting Stock of such company, (ii) no Change of
Control pursuant to clause (1) above shall be deemed to have occurred solely as
the result of a transfer of assets among the Company and its Restricted
Subsidiaries, and (iii) a Person shall not be deemed to have beneficial
ownership of securities subject to a stock purchase agreement, merger agreement
or similar agreement until the consummation of the transactions contemplated by
such agreement.


“Code” means the Internal Revenue Code of 1986.


“Commission” means the Securities and Exchange Commission.


“Company” means the party named as such in the first paragraph of this Indenture
or any successor obligor under this Indenture and the Notes pursuant to Section
5.01.


“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of the Company and its Restricted Subsidiaries for such period determined
on a consolidated basis in conformity with GAAP; provided that the following
(without duplication) will be excluded in computing Consolidated Net Income:


(1) the net income (but not loss) of any Person that is not a Restricted
Subsidiary (including an Unrestricted Subsidiary), except to the extent of the
dividends or other distributions actually paid in cash (or to the extent
converted into cash) to the Company or any of its Restricted Subsidiaries
(subject to clause (3) below) by such Person during such period;


 
-5-

--------------------------------------------------------------------------------

 


(2) any net income (or loss) of any Person acquired in a pooling of interests
transaction for any period prior to the date of such acquisition;


(3) for purposes of Section 4.05, the net income (but not loss) of any
Restricted Subsidiary (other than any Guarantor) to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of such net income would not have been permitted for the relevant
period by charter or by any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Restricted
Subsidiary;


(4) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to Asset Sales or to the early extinguishment of
Debt or any net after-tax gains or losses associated with Hedging Agreements;


(5) any net after-tax extraordinary or non-recurring gains or losses (less all
fees and expenses or charges relating, thereto), any non-cash amortization or
impairment expenses and any restructuring expenses, including any severance
expenses, relocation expenses, curtailments or modifications to pension and
post-retirement employee benefit plans, any expenses related to any
reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternate uses and fees, expenses or charges relating to facilities
closing costs, acquisition integration costs, facilities opening costs, business
optimization costs, signing, retention or completion bonuses;


(6)  the cumulative effect of a change in accounting principles;


(7) any non-cash expense realized or resulting from stock option plans, employee
benefit plans or post-employment benefit plans, or grants or sales of stock,
stock appreciation or similar rights, stock options, restricted stock, preferred
stock or other rights;


(8) (a) (i) the non-cash portion of “straight-line” rent expense less (ii) the
cash portion of “straight-line” rent expense which exceeds the amount expensed
in respect of such rent expense and (b) non-cash gains, losses, income and
expenses resulting from fair value accounting required by the applicable
standard under GAAP and related interpretations;


(9) any currency translation gains and losses related to currency remeasurements
of Debt, and any net loss or gain resulting from hedging transactions for
currency exchange risk, until such gains or losses are actually realized (at
which time they should be included);


(10) to the extent covered by insurance and actually reimbursed, or, so long as
such Person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (a) not denied by the applicable carrier in writing within
180 days and (b) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within 365 days), expenses with respect to liability or casualty events or
business interruption;


(11) so long as the Company and its Restricted Subsidiaries file a consolidated
tax return, or are part of a consolidated group for tax purposes, with any
holding company, the excess of (a) the consolidated income tax expense for such
period over (b) all tax payments in respect of such period paid or payable by
the Company and its Restricted Subsidiaries to such holding company under a tax
sharing agreement or arrangement;



 
-6-

--------------------------------------------------------------------------------

 


(12) any expenses or charges related to any issuance of Equity Interests,
Investment, acquisition, disposition, recapitalization or issuance, repayment,
refinancing, amendment or modification of Debt (including amortization or write
offs of debt issuance or deferred financing costs, premiums and prepayment
penalties), in each case, whether or not successful, including any such expenses
or charges attributable to the issuance and sale of the Notes and the
consummation of the exchange offer pursuant to a Registration Rights Agreement;


(13) any expenses or reserves for liabilities to the extent that the Company or
any Restricted Subsidiary is entitled to indemnification therefor under binding
agreements; provided that any liabilities for which the Company or such
Restricted Subsidiary is not actually indemnified shall reduce Consolidated Net
Income in the period in which it is determined that the Company or such
Restricted Subsidiary will not be indemnified; and


(14) any effects of adjustments in the Company’s consolidated financial
statements, including adjustments to the inventory, property, equipment,
software, goodwill, intangible assets (including favorable and unfavorable
leases and contracts), deferred revenue and debt resulting from the application
of purchase accounting pursuant to GAAP in relation to any consummated
acquisition or the amortization or write-off or write-down of any amounts
thereof, net of taxes.


“Corporate Trust Office” means the office of the Trustee at which the corporate
trust business of the Trustee is principally administered, which at the date of
this Indenture is located at Wells Fargo Bank, National Association, 7000
Central Parkway NE, Suite 550, Atlanta, Georgia 30328.


“ Credit Agreement” means the credit agreement dated as of December 1, 2010
among the Company, the lenders party thereto and Bank of America, N.A., as
administrative agent, together with any related documents (including any
security documents and guarantee agreements), as amended by Amendment No. 1,
dated as of July 19, 2011, as further amended by Amendment No. 2, to be dated as
of or before the Issue Date, and as further amended, modified, supplemented,
extended, renewed, refinanced or replaced or substituted from time to time.


“Credit Facilities” means (i) the Credit Agreement, as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the original lenders or otherwise), restructured, repaid, refunded,
refinanced or otherwise modified from time to time, including any agreement or
indenture extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Debt under such agreement or agreements
or indenture or indentures or any successor or replacement agreement or
agreements or indenture or indentures or increasing the amount loaned or issued
thereunder or altering the maturity thereof and (ii) whether or not the credit
agreement referred to in clause (i) remains outstanding, if designated by the
Company to be included in the definition of “Credit Facilities,” one or more (A)
debt facilities or commercial paper facilities, providing for revolving credit
loans, term loans, receivables financing (including through the sale of
receivables to lenders or to special purpose entities formed to borrow from
lenders against such receivables) or letters of credit, (B) debt securities,
indentures or other forms of debt financing (including convertible or
exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other Debt, in each case, with the
same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced or refunded in whole or in part from time to time.


“Debt” means, with respect to any Person, without duplication,


(1)all indebtedness of such Person for borrowed money;



 
-7-

--------------------------------------------------------------------------------

 
 
(2) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;


(3) all obligations of such Person in respect of letters of credit, bankers’
acceptances or other similar instruments, excluding obligations in respect of
trade letters of credit or bankers’ acceptances issued in respect of trade
payables to the extent not drawn upon or presented, or, if drawn upon or
presented, the resulting obligation of the Person is paid within 10 Business
Days;


(4) all obligations of such Person to pay the deferred and unpaid purchase price
of property or services which are recorded as liabilities under GAAP, excluding
trade payables or similar obligations arising in the ordinary course of
business;


(5) all obligations of such Person as lessee under Capital Leases (other than
the interest component thereof);


(6)  the amount of all Permitted Receivables Financings of such Person;


(7)  all Debt of other Persons Guaranteed by such Person to the extent so
Guaranteed;


(8) all Debt of other Persons secured by a Lien on any asset of such Person,
whether or not such Debt is assumed by such Person;


(9)  all obligations of such Person under Hedging Agreements; and


(10) the maximum fixed redemption or repurchase price of all Disqualified Equity
Interests of such Person;


provided, however, that notwithstanding the foregoing, Debt shall be deemed not
to include: (1) deferred or prepaid revenues or (2) any liability for federal,
state, local or other taxes owed or owing to any governmental entity; and
provided, further, that for purposes of Section 10.09, Debt shall not include
insurance and other liabilities (not for borrowed money) Incurred in the
ordinary course of business consistent with past practice.


The amount of Debt of any Person will be deemed to be:


(A) with respect to contingent obligations, the maximum liability upon the
occurrence of the contingency giving rise to the obligation;


(B) with respect to Debt secured by a Lien on an asset of such Person but not
otherwise the obligation, contingent or otherwise, of such Person, the lesser of
(x) the fair market value of such asset on the date the Lien attached and (y)
the amount of such Debt;


(C) with respect to any Debt issued with original issue discount, the face
amount of such Debt less the remaining unamortized portion of the original issue
discount of such Debt;


(D) with respect to any Hedging Agreement, the net amount payable if such
Hedging Agreement terminated at that time due to default by such Person; and


(E)  otherwise, the outstanding principal amount thereof.


“Default” means any event that is, or after notice or passage of time or both
would be, an Event of Default.
 
 
-8-

--------------------------------------------------------------------------------

 

“Depositary” means the depositary of each Global Note, which will initially be
DTC.


“Designated Non-cash Consideration” means any non-cash consideration received by
the Company or one of its Restricted Subsidiaries in connection with an Asset
Sale that is designated as Designated Non-cash Consideration pursuant to an
Officers’ Certificate executed by an officer of the Company or such Restricted
Subsidiary at the time of such Asset Sale. Any particular item of Designated
Non-cash Consideration will cease to be considered to be outstanding once it has
been sold for cash or Cash Equivalents (which shall be considered Net Cash
Proceeds of an Asset Sale when received).


“Disqualified Equity Interests” means Equity Interests that by their terms or
upon the happening of any event are


(1) required to be redeemed or redeemable at the option of the holder prior to
the Stated Maturity of the Notes for consideration other than Qualified Equity
Interests, or


(2) convertible at the option of the holder into Disqualified Equity Interests
or exchangeable for Debt;


provided that (i) only the portion of the Equity Interests which so matures or
is mandatorily redeemable, is so convertible or exchangeable or is so redeemable
at the option of the holder thereof prior to the Stated Maturity of the Notes
shall be deemed to be Disqualified Equity Interests, (ii) if such Equity
Interests are issued to any employee or to any plan for the benefit of employees
of the Company or its Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by the Company in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability, (iii) any class of Equity Interests
of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Equity Interests that are not Disqualified
Equity Interests shall not be deemed to be Disqualified Equity Interests, and
(iv) Equity Interests will not constitute Disqualified Equity Interests solely
because of provisions giving holders thereof the right to require repurchase or
redemption upon an “asset sale” or “change of control” occurring prior to the
Stated Maturity of the Notes if those provisions


(A)  are pursuant to provisions similar to those in Sections 4.09 and 4.10, and


(B) specifically state that repurchase or redemption pursuant thereto will not
be required prior to the Company’s repurchase of the Notes as required by this
Indenture.


“Disqualified Stock” means Capital Stock constituting Disqualified Equity
Interests.


“DTC” means The Depository Trust Company, a New York corporation, and its
successors.


“DTC Legend” means the legend set forth in Exhibit D.


“Domestic Restricted Subsidiary” means any Restricted Subsidiary formed under
the laws of the United States of America or any jurisdiction thereof.


“EBITDA” means, for any period, without duplication the sum of


(1)Consolidated Net Income, plus


 
-9-

--------------------------------------------------------------------------------

 


(2) Fixed Charges, to the extent deducted in calculating Consolidated Net Income
including the amount of loss on sale of Accounts Receivables and related assets
to a receivables subsidiary in connection with a Permitted Receivables
Financing; plus


(3) to the extent deducted in calculating Consolidated Net Income and as
determined on a consolidated basis for the Company and its Restricted
Subsidiaries in conformity with GAAP:


(A)  income taxes; and


(B) depreciation, amortization and all other non-cash items reducing
Consolidated Net Income (not including non-cash charges in a period which
reflect cash expenses paid or to be paid in another period), less all non-cash
items increasing Consolidated Net Income;


provided that, with respect to any Restricted Subsidiary, such items will be
added only to the extent and in the same proportion that the relevant Restricted
Subsidiary’s net income was included in calculating Consolidated Net Income,
plus


(4) without duplication and to the extent deducted in calculating Consolidated
Net Income, any expenses or charges related to any issuance of Equity Interests,
acquisition or disposition of division or line of business, recapitalization or
the Incurrence or repayment of Debt permitted to be Incurred by this Indenture
(whether or not successful), plus


(5) any costs or expense Incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of the
Company or a Guarantor or net cash proceeds of an issuance of Equity Interests
of the Company (other than Disqualified Stock) solely to the extent that such
net cash proceeds are excluded from the calculation in Section 4.05(a)(3)(B) and
are not an Excluded Contribution.


For purposes of calculating EBITDA, the net income of any Person and its
Restricted Subsidiaries shall be calculated without deducting the income
attributable to, or adding the losses attributable to, the minority equity
interests of third parties in any non-Wholly Owned Restricted Subsidiary except
to the extent of dividends declared or paid in respect of such period or any
prior period on the shares of Capital Stock of such Restricted Subsidiary held
by such third parties.


“Equity Interests” means all Capital Stock and all warrants or options with
respect to, or other rights to purchase, Capital Stock, but excluding Debt
convertible into, or exchangeable for, equity.


“Equity Offering” means an offering for cash, after the Issue Date, of Qualified
Stock of the Company or of any direct or indirect parent of the Company (to the
extent the proceeds thereof are contributed to the common equity of the Company)
other than:


(1) public offerings with respect to the Company’s or any direct or indirect
parent company’s common stock registered on Form S-4 or Form S-8;


(2)  issuances to any Subsidiary of the Company; or



 
-10-

--------------------------------------------------------------------------------

 


(3)any such public or private sale or issuance that constitutes an Excluded
Contribution.


“Event of Default” has the meaning assigned to such term in Section 6.01.


“Excess Proceeds” has the meaning assigned to such term in Section 4.10.


“Exchange Act” means the Securities Exchange Act of 1934.


“Exchange Notes” means the Notes of the Company issued pursuant to this
Indenture in exchange for, and in an aggregate principal amount equal to, the
Initial Notes or any Initial Additional Notes in compliance with the terms of a
Registration Rights Agreement and containing terms substantially identical to
the Initial Notes or any Initial Additional Notes (except that (i) such Exchange
Notes will be registered under the Securities Act and will not be subject to
transfer restrictions or bear the Restricted Legend, and (ii) the provisions
relating to Additional Interest will be eliminated).


“Exchange Offer” means an offer by the Company to the Holders of the Initial
Notes or any Initial Additional Notes to exchange outstanding Notes for Exchange
Notes, as provided for in a Registration Rights Agreement.


“Exchange Offer Registration Statement” means the Exchange Offer Registration
Statement as defined in a Registration Rights Agreement.


“Excluded Contributions” means the Cash Equivalents or other assets (valued at
their fair market value) received by the Company after the Issue Date from:


(1)  contributions to its common equity capital, and


(2) the sale (other than to a Subsidiary of the Company or to any Subsidiary
management equity plan or stock option plan or any other management or employee
benefit plan or agreement) of Capital Stock (other than Disqualified Stock) of
the Company,


in each case designated as Excluded Contributions pursuant to an Officers’
Certificate executed by an officer of the Company on or promptly after the date
such capital contributions are made or the date such Capital Stock is sold, as
the case may be. Any Excluded Contribution shall be not be counted pursuant to
Section 4.05(a)(3)(B).


“fair market value” means, unless otherwise specified, with respect to any asset
or property, the sale value that would be obtained in an arm’s-length free
market transaction between an informed and willing seller under no compulsion to
sell and an informed and willing buyer under no compulsion to buy, as determined
in good faith by the Company.


“Fixed Charge Coverage Ratio” means, on any date (the “transaction date”), the
ratio of


(x) the aggregate amount of EBITDA for the four fiscal quarters immediately
prior to the transaction date for which internal financial statements are
available (the “reference period”) to


(y)  the aggregate Fixed Charges during such reference period.


 
-11-

--------------------------------------------------------------------------------

 


In making the foregoing calculation,


(1) pro forma effect will be given to any Debt, Disqualified Stock or Preferred
Stock Incurred during or after the reference period to the extent the Debt,
Disqualified Stock or Preferred Stock is outstanding or is to be Incurred on the
transaction date as if the Debt, Disqualified Stock or Preferred Stock had been
Incurred on the first day of the reference period;


(2) pro forma calculations of interest on Debt bearing a floating interest rate
will be made as if the rate in effect on the transaction date (taking into
account any Hedging Agreement applicable to the Debt if the Hedging Agreement
has a remaining term of at least 12 months) had been the applicable rate for the
entire reference period;


(3) Fixed Charges related to any Debt, Disqualified Stock or Preferred Stock no
longer outstanding or to be repaid or redeemed on the transaction date will be
excluded;


(4)  pro forma effect will be given to


(A)  the creation, designation or redesignation of Restricted and Unrestricted
Subsidiaries,


(B) any acquisition or disposition of companies, divisions, lines of businesses
or operations by the Company and its Restricted Subsidiaries, including any
acquisition or disposition of a company, division or line of business since the
beginning of the reference period by a Person that became a Restricted
Subsidiary after the beginning of the reference period, and


(C) the discontinuation of any discontinued operations but, in the case of Fixed
Charges, only to the extent that the obligations giving rise to the Fixed
Charges will not be obligations of the Company or any Restricted Subsidiary
following the transaction date


that have occurred since the beginning of the reference period as if such events
had occurred, and, in the case of any disposition, the proceeds thereof applied,
on the first day of the reference period. To the extent that pro forma effect is
to be given to an acquisition, disposition or discontinuation of a company,
division, line of business or operation, the pro forma calculation will be based
upon the most recent four full fiscal quarters for which the relevant financial
information is available. For purposes of this definition, whenever pro forma
effect is to be given to an Investment, acquisition, disposition, merger,
amalgamation, consolidation or discontinued operation, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Company (and may include, for the avoidance of doubt,
cost savings, synergies and operating expense reductions resulting from such
Investment, acquisition, merger, amalgamation or consolidation which is being
given pro forma effect that have been or are expected to be realized based on
actions taken, committed to be taken or expected in good faith to be taken
within 12 months); provided that any increase to EBITDA as a result of cost
savings, synergies and operating expense reductions pursuant to this paragraph
shall not exceed 10% of EBITDA (prior to giving effect to such cost savings,
synergies and operating expense reductions).


For purposes of making the computation referred to above, interest on any Debt
under a revolving credit facility computed on a pro forma basis shall be
computed based upon the average daily balance of such Debt during the applicable
period. Interest on Debt that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate,



 
-12-

--------------------------------------------------------------------------------

 


shall be deemed to have been based upon the rate actually chosen, or, if none,
then based upon such optional rate chosen as the Company may designate.


For purposes of this definition, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars in accordance with GAAP, in a manner
consistent with that used in preparing the Company’s financial statements.


“Fixed Charge Coverage Test” has the meaning assigned to such term in Section
4.04.


“Fixed Charges” means, for any period, the sum of


(1)  Interest Expense for such period; and


(2)  the product of


(x) cash dividends paid on any Preferred Stock and cash and non-cash dividends
paid, declared, accrued or accumulated on any Disqualified Stock of the Company
or a Restricted Subsidiary, except for dividends payable in the Company’s
Qualified Stock or paid to the Company or to a Restricted Subsidiary, and


(y) a fraction, the numerator of which is one and the denominator of which is
one minus the sum of the currently effective combined Federal, state, local and
foreign tax rate applicable to the Company and its Restricted Subsidiaries.


“Foreign Restricted Subsidiary” means any Restricted Subsidiary that is not a
Domestic Restricted Subsidiary.


“GAAP” means generally accepted accounting principles in the United States of
America as in effect as of the Issue Date.


“Global Note” means a Note in registered global form without interest coupons.


“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Debt of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of such Person (i) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Debt of such other Person
(whether arising by virtue of partnership arrangements, or by agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions or otherwise) or (ii) entered into
for purposes of assuring in any other manner the obligee of such Debt of the
payment thereof or to protect such obligee against loss in respect thereof, in
whole or in part; provided that the term “Guarantee” does not include
endorsements for collection or deposit in the ordinary course of business. The
term “Guarantee” used as a verb has a corresponding meaning.


“Guarantor” means (i) each Subsidiary Guarantor and (ii) each other Person that
executes a supplemental indenture in the form of Exhibit B to this Indenture
providing for the guaranty of the payment of the Notes, or any successor obligor
under its Note Guaranty pursuant to Article 5, in each case unless and until
such Guarantor is released from its Note Guaranty pursuant to this Indenture.


“Hedging Agreement” means (i) any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other agreement designed to
manage interest rates or (ii) any foreign exchange forward contract, currency
swap agreement or other agreement designed to manage foreign exchange

 
 
-13-

--------------------------------------------------------------------------------

 
 
rates or (iii) any commodity swap agreement, commodity cap agreement, commodity
collar agreement, commodity or raw material futures contract or any other
agreement designed to manage raw material prices.


“Holder” or “Noteholder” means the registered holder of any Note.


“Incur” means, with respect to any Debt or Capital Stock, to incur, create,
issue, assume or Guarantee such Debt or Capital Stock. If any Person becomes a
Restricted Subsidiary on any date after the date of this Indenture (including by
redesignation of an Unrestricted Subsidiary or failure of an Unrestricted
Subsidiary to meet the qualifications necessary to remain an Unrestricted
Subsidiary), the Debt and Capital Stock of such Person outstanding on such date
will be deemed to have been Incurred by such Person on such date for purposes of
Section 4.04, but will not be considered the sale or issuance of Equity
Interests for purposes of Section 4.10. The accrual of interest, accretion of
original issue discount or payment of interest in kind or the accretion or
accumulation of dividends on any Equity Interests will not be considered an
Incurrence of Debt or Capital Stock.


“Indenture” means this indenture, as amended or supplemented from time to time.


“Initial Additional Notes” means Additional Notes issued in an offering not
registered under the Securities Act and any Notes issued in replacement thereof,
but not including any Exchange Notes issued in exchange therefor.


“Initial Notes” means the Notes issued on the Issue Date and any Notes issued in
replacement thereof, but not including any Exchange Notes issued in exchange
therefor.


“Initial Purchasers” means the initial purchasers party to a purchase agreement
with the Company relating to the sale of the Initial Notes or Initial Additional
Notes by the Company.


“Institutional Accredited Investor Certificate” means a certificate
substantially in the form of Exhibit G hereto.


“interest ,” in respect of the Notes, unless the context otherwise requires,
refers to interest and Additional Interest, if any.


“Interest Expense” means, for any period, the consolidated interest expense of
the Company and its Restricted Subsidiaries, plus, to the extent not included in
such consolidated interest expense, and to the extent incurred, accrued or
payable by the Company or its Restricted Subsidiaries, without duplication, (i)
the interest component of Capital Lease Obligations determined in accordance
with GAAP, (ii) amortization of debt discount, (iii) capitalized interest, (iv)
non-cash interest expense, (v) commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing, (vi)
net costs associated with Hedging Agreements (including the amortization of fees
but excluding unrealized gains or losses with respect thereto) and (vii) any
premiums, fees, discounts, expenses and losses on the sale of Accounts
Receivable (and any amortization thereof) payable by the Company or any
Restricted Subsidiary in connection with a Permitted Receivables Financing.


“Interest Payment Date” means each May 15 and November 15 of each year,
commencing November 15, 2012.


“Investment” means


(1)any direct or indirect advance, loan or other extension of credit to another
Person,
 
 
-14-

--------------------------------------------------------------------------------

 
 
(2) any capital contribution to another Person, by means of any transfer of cash
or other property or in any other form,


(3) any purchase or acquisition of Equity Interests, bonds, notes or other Debt,
or other instruments or securities issued by another Person, including the
receipt of any of the above as consideration for the disposition of assets or
rendering of services, or


(4)  any Guarantee of any Debt of another Person.


If the Company or any Restricted Subsidiary (x) sells or otherwise disposes of
any Equity Interests of any direct or indirect Restricted Subsidiary so that,
after giving effect to that sale or disposition, such Person is no longer a
Subsidiary of the Company, or (y) designates any Restricted Subsidiary as an
Unrestricted Subsidiary in accordance with the provisions of this Indenture, all
remaining Investments of the Company and the Restricted Subsidiaries in such
Person shall be deemed to have been made at such time. “Investments” shall
include the portion (proportionate to the Company’s equity interest in such
Subsidiary) of the fair market value of the net assets of a Subsidiary of the
Company at the time that such Subsidiary is designated an Unrestricted
Subsidiary; provided that upon a redesignation of such Subsidiary as a
Restricted Subsidiary, the Company shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to (a) the Company’s “Investment” in such Subsidiary at the time of such
redesignation; less (b) the portion (proportionate to the Company’s Equity
Interest in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation.


“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.


“Issue Date” means May 14, 2012.


“Leverage Ratio” means, on any date (the “transaction date”), the ratio of


(x) the aggregate amount of, without duplication, Debt of the Company and its
Restricted Subsidiaries on a consolidated basis, to


(y) the aggregate amount of EBITDA for the four fiscal quarters immediately
prior to the transaction date for which internal financial statements are
available (the “reference period”).


In making the foregoing calculation,


(1) any Debt, Disqualified Stock or Preferred Stock to be repaid or redeemed on
the transaction date will be excluded; and


(2)  pro forma effect will be given to


(A)  the creation, designation or redesignation of Restricted and Unrestricted
Subsidiaries,


(B) the acquisition or disposition of companies, divisions, lines of businesses
or operations by the Company and its Restricted Subsidiaries, including any
acquisition or disposition of a company, division or line of business since the
beginning of the reference
 
 
-15-

--------------------------------------------------------------------------------

 


period by a Person that became a Restricted Subsidiary after the beginning of
the reference period, and


(C)the discontinuation of any discontinued operations


that have occurred since the beginning of the reference period as if such events
had occurred, and, in the case of any disposition, the proceeds thereof applied,
on the first day of the reference period. To the extent that pro forma effect is
to be given to an acquisition, disposition or discontinuation of a company,
division, line of business or operation, the pro forma calculation will be based
upon the most recent four full fiscal quarters for which the relevant financial
information is available. For purposes of this definition, whenever pro forma
effect is to be given to an Investment, acquisition, disposition, merger,
amalgamation, consolidation or discontinued operation, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Company (and may include, for the avoidance of doubt,
cost savings, synergies and operating expense reductions resulting from such
Investment, acquisition, merger, amalgamation or consolidation which is being
given pro forma effect that have been or are expected to be realized based on
actions taken, committed to be taken or expected in good faith to be taken
within 12 months); provided that any increase to EBITDA as a result of cost
savings, synergies and operating expense reductions pursuant to this paragraph
shall not exceed 10% of EBITDA (prior to giving effect to such cost savings,
synergies and operating expense reductions).


For purposes of this definition, any amount in a currency than U.S. dollars will
be converted to U.S. dollars in accordance with GAAP, in a manner consistent
with that used in preparing the Company’s financial statements.


“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or Capital Lease); provided that in no event shall an operating lease
be deemed to constitute a Lien.


“Moody’s” means Moody’s Investors Service, Inc. and its successors.


“Net Cash Proceeds” means (x) with respect to any Asset Sale, the proceeds of
such Asset Sale in the form of cash (including (i) payments in respect of
deferred payment obligations to the extent corresponding to, principal, but not
interest, but only when received in the form of cash, and (ii) proceeds from the
conversion of other consideration received but only when converted to cash or
Cash Equivalents) net of


(1) brokerage commissions and other fees and expenses related to such Asset
Sale, including fees and expenses of counsel, accountants, investment bankers,
consultants and placement agents;


(2) provisions for taxes as a result of such Asset Sale taking into account the
consolidated results of operations of the Company and its Restricted
Subsidiaries;


(3) payments required to be made to any Person (other than the Company or a
Subsidiary) owning a beneficial interest in the assets subject to such Asset
Sale or to repay Debt outstanding at the time of such Asset Sale that is secured
by a Lien on the property or assets sold;


(4) appropriate amounts to be provided as a reserve against liabilities
associated with such Asset Sale, including pension and other post-employment
benefit liabilities, liabilities related to environmental matters and
indemnification obligations associated with such Asset Sale,

 
 
-16-

--------------------------------------------------------------------------------

 


with any subsequent reduction of the reserve other than by payments made and
charged against the reserved amount to be deemed a receipt of cash; and


(5) payments of unassumed liabilities (not constituting Debt and not owed to the
Company or any Subsidiary) relating to the assets sold at the time of, or within
30 days after the date of, such Asset Sale; and


(y) with respect to any issuance and sale of Qualified Equity Interests as
referred to in Section 4.05, the proceeds of such issuance or sale in the form
of cash or Cash Equivalents or other assets used or useful in the business
(valued at the fair market value thereof), net of attorney’s fees, accountant’s
fees and brokerage, consultation, underwriting and other fees and expenses
actually incurred in connection with such issuance or sale and net of taxes paid
or payable as a result of thereof.


“Non-Recourse Debt” means Debt as to which (i) neither the Company nor any
Restricted Subsidiary provides any Guarantee or is directly or indirectly liable
and (ii) no default thereunder would, as such, constitute a default under any
Debt of the Company or any Restricted Subsidiary.


“Non-U.S. Person” means a Person that is not a U.S. person, as defined in
Regulation S.


“Notes” has the meaning assigned to such term in the Recitals.


“Note Guaranty” means the guaranty of the Notes by a Guarantor pursuant to this
Indenture.


“Obligations” means, with respect to any Debt, all obligations (whether in
existence on the Issue Date or arising afterwards, absolute or contingent,
direct or indirect) for or in respect of principal (when due, upon acceleration,
upon redemption, upon mandatory repayment or repurchase pursuant to a mandatory
offer to purchase, or otherwise), premium, interest, penalties, fees,
indemnification, reimbursement and other amounts payable and liabilities and
obligations (including performance obligations) with respect to such Debt,
including all interest accrued or accruing after the commencement of any
bankruptcy, insolvency or reorganization or similar case or proceeding at the
contract rate (including, without limitation, any contract rate applicable upon
default) specified in the relevant documentation, whether or not the claim for
such interest is allowed as a claim in such case or proceeding.


“Offer to Purchase” has the meaning assigned to such term in Section 3.04.


“Offering Memorandum” means the Offering Memorandum dated May 7, 2012 relating
to the sale of the Initial Notes.


“Officer” means the chairman of the Board of Directors, the president or chief
executive officer, any vice president, the chief financial officer, the
treasurer or any assistant treasurer, or the secretary or any assistant
secretary, of the Company.


“Officers’ Certificate” means a certificate signed by two Officers.


“Offshore Global Note” means a Global Note representing Notes issued and sold
pursuant to Regulation S.


“Opinion of Counsel” means a written opinion signed by legal counsel, who may be
an employee of or counsel to the Company, reasonably satisfactory to the
Trustee.


“Original Notes” means the Initial Notes and any Exchange Notes issued in
exchange therefor.
 
 
-17-

--------------------------------------------------------------------------------

 


“Pari Passu Indebtedness” has the meaning assigned to such term in Section
4.10(a)(4).


“Paying Agent” refers to a Person engaged to perform the obligations of the
Trustee in respect of payments made or funds held hereunder in respect of the
Notes.


“Permanent Offshore Global Note” means an Offshore Global Note that does not
bear the Temporary Offshore Global Note Legend.


“Permitted Bank Debt” has the meaning assigned to such term in Section
4.04(b)(1).


“Permitted Business” means any of the businesses in which the Company and its
Restricted Subsidiaries are engaged on the Issue Date, and any business
reasonably related, incidental, complementary or ancillary thereto and any
unrelated business to the extent that it is not material in size as compared to
the business of the Company and its Restricted Subsidiaries taken as a whole.


“Permitted Debt” has the meaning assigned to such term in Section 4.04.


“Permitted Investments” means:


(1)  any Investment in the Company or in a Restricted Subsidiary;


(2)  any Investment in cash and Cash Equivalents;


(3) any Investment by the Company or any Subsidiary of the Company in a Person,
if as a result of such Investment,


(A)  such Person becomes a Restricted Subsidiary of the Company, or


(B) such Person is merged or consolidated with or into, or transfers or conveys
all or substantially all its assets to, or is liquidated into, the Company or a
Restricted Subsidiary;


(4) Investments received as non-cash consideration in an Asset Sale made
pursuant to and in compliance with Section 4.10 or in any disposition of assets
not constituting an Asset Sale;


(5) any Investment acquired solely in exchange for Equity Interests (other than
Disqualified Stock) of the Company or any direct or indirect parent of the
Company;


(6)  any Investment pursuant to a Hedging Agreements otherwise permitted under
this Indenture;


(7) (i) receivables owing to the Company or any Restricted Subsidiary if created
or acquired in the ordinary course of business, (ii) prepaid expenses or
deposits created in the ordinary course of business and set forth on the
Company’s or any Restricted Subsidiary’s balance sheet, (iii) endorsements for
collection or deposit in the ordinary course of business, and (iv) securities,
instruments or other obligations received in compromise or settlement of debts
created in the ordinary course of business, or by reason of a composition or
readjustment of debts or bankuptcy, workout or reorganization of another Person,
or in satisfaction of claims or judgments;


(8) Investments in Unrestricted Subsidiaries and joint ventures in an aggregate
amount, taken together with all other Investments made in reliance on this
clause that are at the
 
 
-18-

--------------------------------------------------------------------------------

 
 
time outstanding, not to exceed the greater of $50.0 million and 4.0% of Total
Assets of the Company at the time of Investment (net of, with respect to the
Investment in any particular Person, the cash return thereon received after the
Issue Date as a result of any sale for cash, repayment, redemption, liquidating
distribution or other cash realization (not included in Consolidated Net
Income), not to exceed the amount of Investments in such Person made after the
Issue Date in reliance on this clause); provided, however, that if any
Investment pursuant to this clause is made in any Person that is not a
Restricted Subsidiary of the Company at the date of the making of such
Investment and such Person becomes a Restricted Subsidiary of the Company after
such date, such Investment shall thereafter be deemed to have been made pursuant
to clause (1) above and shall cease to have been made pursuant to this clause
for so long as such Person continues to be a Restricted Subsidiary;


(9) payroll, travel, moving and other loans or advances to, or Guarantees issued
to support the obligations of, officers and employees, in each case in the
ordinary course of business;


(10) extensions of credit to customers, suppliers, licensees and franchisees in
the ordinary course of business consistent with past practice;


(11) any Investments in Persons engaged in Permitted Businesses in an aggregate
amount, taken together with all other Investments made in reliance on this
clause that are at the time outstanding, not to exceed the greater of $50.0
million and 4.0% of Total Assets of the Company at the time of Investment (net
of, with respect to the Investment in any particular Person made pursuant to
this clause, the cash return thereon received after the Issue Date as a result
of any sale for cash, repayment, redemption, liquidating distribution or other
cash realization (not included in Consolidated Net Income) not to exceed the
amount of such Investments in such Person made after the Issue Date in reliance
on this clause) provided, however, that if any Investment pursuant to this
clause is made in any Person that is not a Restricted Subsidiary of the Company
at the date of the making of such Investment and such Person becomes a
Restricted Subsidiary of the Company after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (1) above and shall
cease to have been made pursuant to this clause for so long as such Person
continues to be a Restricted Subsidiary;


(12) any Investment existing on, or made pursuant to binding commitments
existing on, the Issue Date or an Investment consisting of any extension,
modification or renewal of any Investment existing on the Issue Date; provided
that the amount of any such Investment may be increased as required by the terms
of such Investment as in existence on the Issue Date;


(13) any Investment acquired by the Company or any of its Restricted
Subsidiaries as a result of a foreclosure by the Company or any of its
Restricted Subsidiaries with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default;


(14)  guarantees issued in accordance with Section 4.04;


(15) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;


(16) any Investment in any Subsidiary of the Company or any joint venture in
connection with intercompany cash management arrangements or related activities
arising in the ordinary course of business consistent with past practice; and
 
 
-19-

--------------------------------------------------------------------------------

 


(17)   Investments arising as a result of any Permitted Receivables Financing.


“Permitted Liens” means


(1) Liens existing on the Issue Date (other than with respect to “Obligations”
as referenced under the Credit Agreement);


(2)  Liens securing the Notes or any Note Guarantees;


(3) Liens securing Obligations under or with respect to any Permitted Bank Debt
(including, without limitations, the “Obligations” as defined in the Credit
Agreement) or any Debt of a Restricted Subsidiary that is not a Guarantor;


(4) pledges or deposits under worker’s compensation laws, unemployment insurance
laws or similar legislation, or good faith deposits in connection with bids,
tenders, contracts or leases, or to secure public or statutory obligations,
surety bonds, customs duties and the like, or for the payment of rent, in each
case incurred in the ordinary course of business and not securing Debt;


(5) Liens imposed by law, such as carriers’, vendors’, warehousemen’s,
landlords’ and mechanics’ liens, in each case for sums not yet due or being
contested in good faith and by appropriate proceedings;


(6) Liens in respect of taxes and other governmental assessments and charges
which are not yet due or which are being contested in good faith and by
appropriate proceedings;


(7) Liens securing reimbursement obligations with respect to letters of credit
that encumber documents and other property relating to such letters of credit
and the proceeds thereof;


(8) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights of way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real property, not interfering in any material
respect with the conduct of the business of the Company and its Restricted
Subsidiaries;


(9) licenses or leases or subleases as licensor, lessor or sublessor of any of
its property, including intellectual property, in the ordinary course of
business;


(10) customary Liens in favor of trustees and escrow agents, and netting and
setoff rights, banker’s liens, margins liens and the like in favor of financial
institutions and counterparties to financial obligations and instruments,
including any such Liens securing Obligations under Hedging Agreements;


(11) Liens on assets pursuant to merger agreements, stock or asset purchase
agreements and similar agreements in respect of the disposition of such assets;


(12) options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in joint ventures, partnerships and the like;



 
-20-

--------------------------------------------------------------------------------

 


(13) judgment liens, and Liens securing appeal bonds or letters of credit issued
in support of or in lieu of appeal bonds, so long as no Event of Default then
exists as a result thereof;


(14) (a) Liens incurred in the ordinary course of business not securing Debt and
not in the aggregate materially detracting from the value of the properties or
their use in the operation of the business of the Company and its Restricted
Subsidiaries and (b) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business in accordance with past practices;


(15) Liens (including the interest of a lessor under a Capital Lease) on
property that secure Debt Incurred pursuant to Section 4.04(b)(9) for the
purpose of financing all or any part of the purchase price or cost of
acquisition, construction or improvement of such property and which attach
within 365 days of the date of such purchase or the completion of acquisition,
construction or improvement;


(16) Liens on property or Equity Interests of a Person at the time such Person
becomes a Restricted Subsidiary of the Company; provided such Liens were not
created in contemplation thereof and do not extend to any other property of the
Company or any Restricted Subsidiary;


(17) Liens on property at the time the Company or any of the Restricted
Subsidiaries acquires such property, including any acquisition by means of a
merger or consolidation with or into the Company or a Restricted Subsidiary of
such Person; provided such Liens were not created in contemplation thereof and
do not extend to any other property of the Company or any Restricted Subsidiary;


(18) Liens securing Debt or other obligations of the Company or a Restricted
Subsidiary to the Company or a Restricted Subsidiary that is a Guarantor;


(19) (a) Liens securing Hedging Agreements so long as such Hedging Agreements
are with the lenders party to the Credit Agreement or their Affiliates, and (b)
customary margin requirements and the like securing Hedging Agreements;


(20) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;


(21)  deposits made in the ordinary course of business to secure liability to
insurance carriers;


(22)  Liens on the Equity Interests of Unrestricted Subsidiaries;


(23) extensions, renewals or replacements of any Liens referred to in clauses
(1), (2), (15), (16), (17) or (24) in connection with the refinancing of the
obligations secured thereby; provided that such Lien does not extend to any
other property and, except as contemplated by the definition of “Permitted
Refinancing Debt,” the amount secured by such Lien is not increased;


(24) other Liens securing Debt other than Debt incurred pursuant to Section
4.04(b)(1); provided that, after giving effect to the Incurrence of such Debt
and Liens on a pro
 
 
-21-

--------------------------------------------------------------------------------

 
 
forma basis, the Secured Debt Ratio would be no greater than 2.5 to 1.0 (and
such Liens shall be on the same assets securing obligations in respect of such
Debt); provided, further, that for purposes of calculating the Secured Debt
Ratio with respect to this clause (24), the amount of Permitted Bank Debt
outstanding pursuant to Section 4.04(b)(1) shall be deemed to be no less than
$200.0 million at such time (the cash proceeds of any Debt and Liens then
incurred under this clause (24) shall not be netted from Debt for purposes of
the Secured Debt Ratio);


(25)  Liens arising under any Permitted Receivables Financing;


(26) Liens on equipment of the Company or any Restricted Subsidiary granted in
the ordinary course of business to the Company’s or such Restricted Subsidiary’s
client at which such equipment is located; and


(27)  other Liens securing obligations not to exceed $30 million at any one time
outstanding.


“Permitted Receivables Financing” means any receivables financing facility or
arrangement pursuant to which a Securitization Subsidiary purchases or otherwise
acquires Accounts Receivable of the Company or any Restricted Subsidiaries and
enters into a third party financing thereof on terms that the Board of Directors
has concluded are customary and market terms fair to the Company and its
Restricted Subsidiaries.


“Permitted Refinancing Debt” has the meaning assigned to such term in Section
4.04.


“ Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity, including a government or
political subdivision or an agency or instrumentality thereof.


“Preferred Stock” means, with respect to any Person, any and all Capital Stock
which is preferred as to the payment of dividends or distributions, upon
liquidation or otherwise, over another class of Capital Stock of such Person.


“principal” of any Debt means the principal amount of such Debt (or if such Debt
was issued with original issue discount, the face amount of such Debt less the
remaining unamortized portion of the original issue discount of such Debt),
together with, unless the context otherwise indicates, any premium then payable
on such Debt.


“ Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Equity Interests.


“Qualified Stock” means all Capital Stock of a Person other than Disqualified
Stock.


“Rating Agencies” means Moody’s and S&P or if either Moody’s or S&P or both
shall not make a rating on the Notes publicly available for reasons outside the
Company’s control, a nationally recognized statistical rating agency or
agencies, as the case may be, selected by the Company that shall be substituted
for Moody’s or S&P or both, as the case may be.


“refinance” has the meaning assigned to such term in Section 4.04.


“Register” has the meaning assigned to such term in Section 2.09.



 
-22-

--------------------------------------------------------------------------------

 


“Registrar” means a Person engaged to maintain the Register.


“ Registration Rights Agreement” means (i) the Registration Rights Agreement
dated on or about the Issue Date between the Company and the Initial Purchasers
party thereto with respect to the Initial Notes, and (ii) with respect to any
Additional Notes, any registration rights agreements between the Company and the
Initial Purchasers party thereto relating to rights given by the Company to the
purchasers of Additional Notes to register such Additional Notes or exchange
them for Notes registered under the Securities Act.


“Regular Record Date” for the interest payable on any Interest Payment Date
means the May 1 or November 1 (whether or not a Business Day) next preceding
such Interest Payment Date.


“Regulation S” means Regulation S under the Securities Act.


“Regulation S Certificate” means a certificate substantially in the form of
Exhibit E hereto.


“Related Party Transactions” has the meaning assigned to such term in Section
4.11.


“Restricted Legend” means the legend set forth in Exhibit C.


“Restricted Payment” has the meaning assigned to such term in Section 4.05.


“Restricted Period” means the relevant 40-day distribution compliance period as
defined in Regulation S.


“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.


“Rule 144A” means Rule 144A under the Securities Act.


“Rule 144A Certificate” means (i) a certificate substantially in the form of
Exhibit F hereto or (ii) a written certification addressed to the Company and
the Trustee to the effect that the Person making such certification (x) is
acquiring such Note (or beneficial interest) for its own account or one or more
accounts with respect to which it exercises sole investment discretion and that
it and each such account is a qualified institutional buyer within the meaning
of Rule 144A, (y) is aware that the transfer to it or exchange, as applicable,
is being made in reliance upon the exemption from the provisions of Section 5 of
the Securities Act provided by Rule 144A, and (z) acknowledges that it has
received such information regarding the Company as it has requested pursuant to
Rule 144A(d)(4) or has determined not to request such information.


“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc. and
its successors.


“Secured Debt Ratio” means, on any date (the “transaction date”), the ratio of


(x) (i) the aggregate amount of, without duplication, (A) Debt of the Company
and the Guarantors that is secured by Liens on any assets of the Company or any
Guarantor, plus (B) any Debt of the Company’s Restricted Subsidiaries that are
not Guarantors minus (ii) the aggregate amount of unrestricted cash and Cash
Equivalents of the Company and its Restricted Subsidiaries, to
 
 
-23-

--------------------------------------------------------------------------------

 
 
(y) the aggregate amount of EBITDA for the four fiscal quarters immediately
prior to the transaction date for which internal financial statements are
available (the “reference period”).


In making the foregoing calculation,


(1) any Debt, Disqualified Stock or Preferred Stock to be repaid or redeemed on
the transaction date will be excluded; and


(2)  pro forma effect will be given to


(A)  the creation, designation or redesignation of Restricted and Unrestricted
Subsidiaries,


(B) the acquisition or disposition of companies, divisions, lines of businesses
or operations by the Company and its Restricted Subsidiaries, including any
acquisition or disposition of a company, division or line of business since the
beginning of the reference period by a Person that became a Restricted
Subsidiary after the beginning of the reference period, and


(C)  the discontinuation of any discontinued operations


that have occurred since the beginning of the reference period as if such events
had occurred, and, in the case of any disposition, the proceeds thereof applied,
on the first day of the reference period. To the extent that pro forma effect is
to be given to an acquisition, disposition or discontinuation of a company,
division, line of business or operation, the pro forma calculation will be based
upon the most recent four full fiscal quarters for which the relevant financial
information is available. For purposes of this definition, whenever pro forma
effect is to be given to an Investment, acquisition, disposition, merger,
amalgamation, consolidation or discontinued operation, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Company (and may include, for the avoidance of doubt,
cost savings, synergies and operating expense reductions resulting from such
Investment, acquisition, merger, amalgamation or consolidation which is being
given pro forma effect that have been or are expected to be realized based on
actions taken, committed to be taken or expected in good faith to be taken
within 12 months); provided that any increase to EBITDA as a result of cost
savings, synergies and operating expense reductions pursuant to this paragraph
shall not exceed 10% of EBITDA (prior to giving effect to such cost savings,
synergies and operating expense reductions).


For purposes of the calculation of the Secured Debt Ratio used at any time, any
Permitted Bank Debt that is unsecured shall be deemed to be Debt secured by a
lien on assets of the Company or a Guarantor and the cash proceeds of any Debt
then incurred shall not be netted from Debt for purposes of this definition.


For purposes of this definition, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars in accordance with GAAP, in a manner
consistent with that used in preparing the Company’s financial statements.


“Securities Act” means the Securities Act of 1933.


“Securitization Subsidiary” means a Subsidiary of the Company


(1)that is designated a “Securitization Subsidiary” by the Board of Directors,

 
 
-24-

--------------------------------------------------------------------------------

 
 
(2) that does not engage in, and whose charter prohibits it from engaging in,
any activities other than Permitted Receivables Financings and any activity
necessary, incidental or related thereto,


(3)  no portion of the Debt or any other obligation, contingent or otherwise, of
which


(A)  is Guaranteed by the Company or any Restricted Subsidiary of the Company,


(B) is recourse to or obligates the Company or any Restricted Subsidiary of the
Company in any way, or


(C) subjects any property or asset of the Company or any Restricted Subsidiary
of the Company, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, and


(4) with respect to which neither the Company nor any Restricted Subsidiary of
the Company (other than an Unrestricted Subsidiary) has any obligation to
maintain or preserve its financial condition or cause it to achieve certain
levels of operating results,


other than, in respect of clauses (3) and (4), pursuant to customary
representations, warranties, covenants and indemnities entered into in
connection with a Permitted Receivables Financing.


“Share Repurchase” means the declaration and payment of a dividend or other
distribution on, and/or repurchase by the Company in respect of, its outstanding
common stock at any time and from time to time in an amount not to exceed $50.0
million in the aggregate.


“Shelf Registration Statement” means the Shelf Registration Statement as defined
in a Registration Rights Agreement.


“Significant Restricted Subsidiary” means any Restricted Subsidiary, or group of
Restricted Subsidiaries, that would, taken together, be a “significant
subsidiary” as defined in Article 1, Rule 1-02 (w) of Regulation S-X promulgated
under the Securities Act, as such regulation is in effect on the date of this
Indenture.


“Stated Maturity” means (i) with respect to any Debt, the date specified as the
fixed date on which the final installment of principal of such Debt is due and
payable or (ii) with respect to any scheduled installment of principal of or
interest on any Debt, the date specified as the fixed date on which such
installment is due and payable as set forth in the documentation governing such
Debt, not including any contingent obligation to repay, redeem or repurchase
prior to the regularly scheduled date for payment.


“Subordinated Debt” means any Debt of the Company or any Guarantor which is
subordinated in right of payment to the Notes or the Note Guaranty, as
applicable, pursuant to a written agreement to that effect.


“Subsidiary” means with respect to any Person, any corporation, association or
other business entity of which more than 50% of the outstanding Voting Stock is
owned, directly or indirectly, by such Person and one or more Subsidiaries of
such Person (or a combination thereof). Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Company.
 
 
-25-

--------------------------------------------------------------------------------

 


“Subsidiary Guarantor” means each Domestic Restricted Subsidiary of the Company
that executed this Indenture as a guarantor on the Issue Date and each other
Domestic Restricted Subsidiary that executes a supplemental indenture in the
form attached to this Indenture as Exhibit B providing for the guaranty of the
payment of the Notes, or any successor obligor under its Note Guaranty pursuant
to Section 5.02, in each case unless and until such Subsidiary Guarantor is
released from its Note Guaranty pursuant to this Indenture.


“Temporary Offshore Global Note” means an Offshore Global Note that bears the
Temporary Offshore Global Note Legend.


“Temporary Offshore Global Note Legend” means the legend set forth in Exhibit I.


“Total Assets” means the total consolidated assets of the Company and its
Restricted Subsidiaries, as shown on the most recent balance sheet of the
Company provided to the Trustee pursuant to Section 4.13 (or required to be
provided thereunder), calculated on a pro forma basis to give effect to any
acquisition or disposition of companies, divisions, lines of businesses or
operations by the Company and its Restricted Subsidiaries subsequent to such
date and on or prior to the date of determination.


“Treasury Rate” means, as of any redemption date, the yield to maturity as of
such redemption date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the redemption date to May 15, 2016; provided,
however, that if the period from the redemption date to May 15, 2016 is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.


“Trustee” means the party named as such in the first paragraph of this Indenture
or any successor trustee under this Indenture pursuant to Article 7.


“Trust Indenture Act” means the Trust Indenture Act of 1939.


“U.S. Global Note” means a Global Note that bears the Restricted Legend
representing Notes issued and sold pursuant to Rule 144A.


“U.S. Government Obligations” means obligations issued or directly and fully
guaranteed or insured by the United States of America or by any agency or
instrumentality thereof; provided that the full faith and credit of the United
States of America is pledged in support thereof.


“Unrestricted Subsidiary” means any (1) Securitization Subsidiary, and (2)
Subsidiary of the Company that at the time of determination has previously been
designated, and continues to be, an Unrestricted Subsidiary in accordance with
Section 4.12.


“Voting Stock” means, with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.


“Wholly Owned” means, with respect to any Restricted Subsidiary, a Restricted
Subsidiary all of the outstanding Capital Stock of which (other than any
director’s qualifying shares) is owned by the Company and one or more Wholly
Owned Restricted Subsidiaries (or a combination thereof).
 
 
-26-

--------------------------------------------------------------------------------

 


Section 1.02. Rules of Construction. Unless the context otherwise requires or
except as otherwise expressly provided,


(1) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;


(2) “herein,” “hereof” and other words of similar import refer to this Indenture
as a whole and not to any particular Section, Article or other subdivision;


(3) all references to Sections or Articles or Exhibits refer to Sections or
Articles or Exhibits of or to this Indenture unless otherwise indicated;


(4) references to agreements or instruments, or to statutes or regulations, are
to such agreements or instruments, or statutes or regulations, as amended from
time to time (or to successor statutes and regulations);


(5) in the event that a transaction meets the criteria of more than one category
of permitted transactions or listed exceptions the Company may classify such
transaction as it, in its sole discretion, determines;


(6)  “or” is not exclusive; and


(7)  words in the singular include the plural, and words in the plural include
the singular.


ARTICLE 2


THE NOTES


Section 2.01.   Form, Dating and Denominations; Legends.


(a) The Notes and the Trustee’s certificate of authentication will be
substantially in the form attached as Exhibit A. The terms and provisions
contained in the form of the Notes annexed as Exhibit A constitute, and are
hereby expressly made, a part of this Indenture. The Notes may have notations,
legends or endorsements required by law, rules of or agreements with national
securities exchanges to which the Company is subject, or usage. Each Note will
be dated the date of its authentication. The Notes will be issuable in
denominations of $2,000 in principal amount and any multiple of $1,000 in excess
thereof.


(b) (1) Except as otherwise provided in paragraph (c), Section 2.10(b)(3),
(b)(5), or (c) or Section 2.09(b)(4), each Initial Note or Initial Additional
Note (other than a Permanent Offshore Note) will bear the Restricted Legend.


(2)Each Global Note, whether or not an Initial Note or Additional Note, will
bear the DTC
Legend.


(3)Each Temporary Offshore Global Note will bear the Temporary Offshore Global
Note
Legend.


(4) Initial Notes and Initial Additional Notes offered and sold in reliance on
Regulation S will be issued as provided in Section 2.11(a).

 
 
-27-

--------------------------------------------------------------------------------

 
 
(5) Initial Notes and Initial Additional Notes offered and sold in reliance on
any exception under the Securities Act other than Regulation S and Rule 144A
will be issued, and upon the request of the Company to the Trustee, Initial
Notes offered and sold in reliance on Rule 144A may be issued, in the form of
Certificated Notes.


(6)  Exchange Notes will be issued, subject to Section 2.09(b), in the form of
one or more Global Notes.


(c) (1) If the Company determines (upon the advice of counsel and such other
certifications and evidence as the Company may reasonably require) that a Note
is eligible for resale, pursuant to Rule 144 under the Securities Act (or a
successor provision) without compliance with any limits thereunder and that the
Restricted Legend is no longer necessary or appropriate in order to ensure that
subsequent transfers of the Note (or a beneficial interest therein) are effected
in compliance with the Securities Act, or


(2)  after an Initial Note or any Initial Additional Note is


(x) sold pursuant to an effective registration statement under the Securities
Act, pursuant to the Registration Rights Agreement or otherwise, or


(y)  is validly tendered for exchange into an Exchange Note pursuant to an
Exchange Offer


the Company may instruct the Trustee to cancel the Note and issue to the Holder
thereof (or to its transferee) a new Note of like tenor and amount, registered
in the name of the Holder thereof (or its transferee), that does not bear the
Restricted Legend, and the Trustee will comply with such instruction.


(d) By its acceptance of any Note bearing the Restricted Legend (or any
beneficial interest in such a Note), each Holder thereof and each owner of a
beneficial interest therein acknowledges the restrictions on transfer of such
Note (and any such beneficial interest) set forth in this Indenture and in the
Restricted Legend and agrees that it will transfer such Note (and any such
beneficial interest) only in accordance with this Indenture and such legend.


Section 2.02.   Execution and Authentication; Exchange Notes; Additional Notes.


(a) An Officer shall execute the Notes for the Company by facsimile or manual
signature in the name and on behalf of the Company. If an Officer whose
signature is on a Note no longer holds that office at the time the Note is
authenticated, the Note will still be valid.


(b) A Note will not be valid until the Trustee manually signs the certificate of
authentication on the Note, with the signature conclusive evidence that the Note
has been authenticated under this Indenture.


(c) At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Notes executed by the Company to the Trustee
for authentication. The Trustee will authenticate and deliver


(i)  Initial Notes for original issue in the aggregate principal amount not to
exceed $250,000,000,


 
-28-

--------------------------------------------------------------------------------

 


(ii) Initial Additional Notes and Additional Notes from time to time for
original issue in aggregate principal amounts specified by the Company, and


(iii) Exchange Notes from time to time for issue in exchange for a like
principal amount of Initial Notes or Initial Additional Notes after the
following conditions have been met:


(1)  Receipt by the Trustee of an Officers’ Certificate specifying


(A) the amount of Notes to be authenticated and the date on which the Notes are
to be authenticated,


(B)  whether the Notes are to be Initial Notes or Additional Notes or Exchange
Notes,


(C) in the case of Initial Additional Notes, that the issuance of such Notes
does not contravene any provision of Article 4,


(D) whether the Notes are to be issued as one or more Global Notes or
Certificated Notes, and


(E)  other information the Company may determine to include.


(2) In the case of Exchange Notes, effectiveness of an Exchange Offer
Registration Statement and consummation of the exchange offer thereunder (and
receipt by the Trustee of an Officers’ Certificate to that effect). Initial
Notes or Initial Additional Notes exchanged for Exchange Notes will be cancelled
by the Trustee.


(d) All Notes issued under this Indenture shall be treated as a single class for
all purposes under this Indenture, and shall vote together as one class on all
matters with respect to the Notes, provided that if any Additional Notes are not
fungible with the Notes for United States federal income tax or securities law
purposes, such Additional Notes will have a separate CUSIP number.


Section 2.03. Registrar, Paying Agent and Authenticating Agent; Paying Agent to
Hold Money in Trust.


(a) The Company may appoint one or more Registrars and one or more Paying
Agents, and the Trustee may appoint an Authenticating Agent, in which case each
reference in this Indenture to the Trustee in respect of the obligations of the
Trustee to be performed by that Agent will be deemed to be references to the
Agent. The Company may act as Registrar or (except for purposes of Article 8)
Paying Agent. In each case the Company and the Trustee will enter into an
appropriate agreement with the Agent implementing the provisions of this
Indenture relating to the obligations of the Trustee to be performed by the
Agent and the related rights. The Company initially appoints the Trustee as
Registrar and Paying Agent.


(b) The Company will require each Paying Agent other than the Trustee to agree
in writing that the Paying Agent will hold in trust for the benefit of the
Holders or the Trustee all money held by the Paying Agent for the payment of
principal of and interest on the Notes and will promptly notify the Trustee of
any default by the Company in making any such payment. The Company at any time
may require a Paying Agent to pay all money held by it to the Trustee and
account for any funds disbursed, and the

 
 
-29-

--------------------------------------------------------------------------------

 
 
Trustee may at any time during the continuance of any payment default, upon
written request to a Paying Agent, require the Paying Agent to pay all money
held by it to the Trustee and to account for any funds disbursed. Upon doing so,
the Paying Agent will have no further liability for the money so paid over to
the Trustee.


(c) The Company may remove any Registrar or Paying Agent upon written notice to
such Registrar or Paying Agent and to the Trustee; provided, however, that no
such removal shall become effective until (i) if applicable, acceptance of an
appointment by a successor as evidenced by an appropriate agreement entered into
by the Company and such successor Registrar or Paying Agent, as the case may be,
and delivered to the Trustee or (ii) notification to the Trustee that the
Trustee shall serve as Registrar or Paying Agent until the appointment of a
successor in accordance with the clause (i) above.


Section 2.04. Replacement Notes. If a mutilated Note is surrendered to the
Trustee or if a Holder claims that its Note has been lost, destroyed or
wrongfully taken, the Company will issue and the Trustee will authenticate a
replacement Note of like tenor and principal amount and bearing a number not
contemporaneously outstanding. Every replacement Note is an additional
obligation of the Company and entitled to the benefits of this Indenture. If
required by the Trustee or the Company, such Holder must furnish an indemnity
that is sufficient in the judgment of both the Trustee and the Company to
protect the Company and the Trustee from any loss they may suffer if a Note is
replaced. The Company may charge the Holder for the expenses of the Company and
the Trustee in replacing a Note (including without limitation, attorney’s fees
and disbursements in replacing such Note). In case the mutilated, lost,
destroyed or wrongfully taken Note has become or is about to become due and
payable, the Company in its discretion may pay the Note instead of issuing a
replacement Note.


The provisions of this Section 2.04 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, lost, destroyed or wrongfully taken Notes.


Section 2.05.   Outstanding Notes.


(a)  Notes outstanding at any time are all Notes that have been authenticated by
the Trustee except for


(1)  Notes cancelled by the Trustee or delivered to it for cancellation;


(2) any Note which has been replaced pursuant to Section 2.04 unless and until
the Trustee and the Company receive proof satisfactory to them that the replaced
Note is held by a bona fide purchaser; and


(3) on or after the maturity date or any redemption date or date for purchase of
the Notes pursuant to an Offer to Purchase, those Notes payable or to be
redeemed or purchased on that date for which the Trustee (or Paying Agent, other
than the Company or an Affiliate of the Company) holds money sufficient to pay
all amounts then due.


(b) A Note does not cease to be outstanding because the Company or one of its
Affiliates holds the Note; provided that in determining whether the Holders of
the requisite principal amount of the outstanding Notes have given or taken any
request, demand, authorization, direction, notice, consent, waiver or other
action hereunder, Notes owned by the Company or any Affiliate of the Company
will be disregarded and deemed not to be outstanding (it being understood that
in determining whether the Trustee is protected in relying upon any such
request, demand, authorization, direction, notice, consent, waiver or other
action, only Notes which the Trustee knows to be so owned will be so
disregarded). Notes so
 
 
-30-

--------------------------------------------------------------------------------

 
 
owned which have been pledged in good faith may be regarded as outstanding if
the pledgee establishes to the satisfaction of the Trustee the pledgee’s right
so to act with respect to such Notes and that the pledgee is not the Company or
any Affiliate of the Company.


Section 2.06. Temporary Notes. Until definitive Notes are ready for delivery,
the Company may prepare and the Trustee will authenticate temporary Notes.
Temporary Notes will be substantially in the form of definitive Notes but may
have insertions, substitutions, omissions and other variations determined to be
appropriate by the Officer executing the temporary Notes, as evidenced by the
execution of the temporary Notes. If temporary Notes are issued, the Company
will cause definitive Notes to be prepared without unreasonable delay. After the
preparation of definitive Notes, the temporary Notes will be exchangeable for
definitive Notes upon surrender of the temporary Notes at the office or agency
of the Company designated for the purpose pursuant to Section 4.02, without
charge to the Holder. Upon surrender for cancellation of any temporary Notes the
Company will execute and the Trustee will authenticate and deliver in exchange
therefor a like principal amount of definitive Notes of authorized
denominations. Until so exchanged, the temporary Notes will be entitled to the
same benefits under this Indenture as definitive Notes.


Section 2.07. Cancellation. The Company at any time may deliver to the Trustee
for cancellation any Notes previously authenticated and delivered hereunder
which the Company may have acquired in any manner whatsoever, and may deliver to
the Trustee for cancellation any Notes previously authenticated hereunder which
the Company has not issued and sold. Any Registrar or the Paying Agent will
forward to the Trustee any Notes surrendered to it for transfer, exchange or
payment. The Trustee will cancel all Notes surrendered for transfer, exchange,
payment or cancellation and dispose of them in accordance with its normal
procedures consistent with DTC procedures or the written instructions of the
Company. The Company may not issue new Notes to replace Notes it has paid in
full or delivered to the Trustee for cancellation.


Section 2.08. CUSIP and ISIN Numbers . The Company in issuing the Notes may use
“CUSIP” and “ISIN” numbers, and the Trustee will use CUSIP numbers or ISIN
numbers in notices of redemption or exchange or in Offers to Purchase as a
convenience to Holders, the notice to state that no representation is made as to
the correctness of such numbers either as printed on the Notes or as contained
in any notice of redemption or exchange or Offer to Purchase. The Company will
promptly notify the Trustee of any change in the CUSIP or ISIN numbers.


Section 2.09.   Registration, Transfer and Exchange.


(a) The Notes will be issued in registered form only, without coupons, and the
Company shall cause the Trustee to maintain a register (the “Register”) of the
Notes, for registering the record ownership of the Notes by the Holders and
transfers and exchanges of the Notes.


(b) (1) Each Global Note will be registered in the name of the Depositary or its
nominee and, so long as DTC is serving as the Depositary thereof, will bear the
DTC Legend.


(2) Each Global Note will be delivered to the Trustee as custodian for the
Depositary. Transfers of a Global Note (but not a beneficial interest therein)
will be limited to transfers thereof in whole, but not in part, to the
Depositary, its successors or their respective nominees, except (1) as set forth
in Section 2.09(b)(4) and (2) transfers of portions thereof in the form of
Certificated Notes may be made upon request of an Agent Member (for itself or on
behalf of a beneficial owner) by written notice given to the Trustee by or on
behalf of the Depositary in accordance with customary procedures of the
Depositary and in compliance with this Section and Section 2.10.
 
 
-31-

--------------------------------------------------------------------------------

 
 
(3) Agent Members will have no rights under this Indenture with respect to any
Global Note held on their behalf by the Depositary, and the Depositary may be
treated by the Company, the Trustee and any agent of the Company or the Trustee
as the absolute owner and Holder of such Global Note for all purposes
whatsoever. Notwithstanding the foregoing, the Depositary or its nominee may
grant proxies and otherwise authorize any Person (including any Agent Member and
any Person that holds a beneficial interest in a Global Note through an Agent
Member) to take any action which a Holder is entitled to take under this
Indenture or the Notes, and nothing herein will impair, as between the
Depositary and its Agent Members, the operation of customary practices governing
the exercise of the rights of a holder of any security.


(4) If (x) the Depositary notifies the Company that it is unwilling or unable to
continue as Depositary for a Global Note and a successor depositary is not
appointed by the Company within 90 days of the notice or (y) an Event of Default
has occurred and is continuing and the Trustee has received a request from the
Depositary, the Trustee will promptly exchange each beneficial interest in the
Global Note for one or more Certificated Notes in authorized denominations
having an equal aggregate principal amount registered in the name of the owner
of such beneficial interest, as identified to the Trustee by the Depositary, and
thereupon the Global Note will be deemed canceled. If such Note does not bear
the Restricted Legend, then the Certificated Notes issued in exchange therefor
will not bear the Restricted Legend. If such Note bears the Restricted Legend,
then the Certificated Notes issued in exchange therefor will bear the Restricted
Legend; provided that any Holder of any such Certificated Note issued in
exchange for a beneficial interest in a Temporary Offshore Global Note will have
the right upon presentation to the Trustee of a duly completed Certificate of
Beneficial Ownership after the Restricted Period to exchange such Certificated
Note for a Certificated Note of like tenor and amount that does not bear the
Restricted Legend, registered in the name of such Holder.


(5) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Depositary Participants or
beneficial owners of interests in any Global Notes) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.


Neither the Trustee nor any Agent shall have any responsibility for any actions
taken or not taken by the Depositary.


(c)  Each Certificated Note will be registered in the name of the holder thereof
or its nominee.


(d) A Holder may transfer a Note (or a beneficial interest therein) to another
Person or exchange a Note (or a beneficial interest therein) for another Note or
Notes of any authorized denomination by presenting to the Trustee a written
request therefor stating the name of the proposed transferee or requesting such
an exchange, accompanied by any certification, opinion or other document
required by Section 2.10. The Trustee will promptly register any transfer or
exchange that meets the requirements of this Section by noting the same in the
register maintained by the Trustee for the purpose; provided that


(x)  no transfer or exchange will be effective until it is registered in such
register and


(y) the Trustee will not be required (i) to issue, register the transfer of or
exchange any Note for a period of 15 days before a selection of Notes to be
redeemed or purchased pursuant to an Offer to Purchase, (ii) to register the
transfer of or exchange any Note so selected for redemption or purchase in whole
or in part, except, in the case of a partial redemption or purchase,
 
 
-32-

--------------------------------------------------------------------------------

 

that portion of any Note not being redeemed or purchased, or (iii) if a
redemption or a purchase pursuant to an Offer to Purchase is to occur after a
Regular Record Date but on or before the corresponding Interest Payment Date, to
register the transfer of or exchange any Note on or after the Regular Record
Date and before the date of redemption or purchase.
 
Prior to the registration of any transfer, the Company, the Trustee and their
agents will treat the Person in whose name the Note is registered as the owner
and Holder thereof for all purposes (whether or not the Note is overdue), and
will not be affected by notice to the contrary.
 
From time to time the Company will execute and the Trustee will authenticate
Additional Notes as necessary in order to permit the registration of a transfer
or exchange in accordance with this Section.
 
No service charge will be imposed in connection with any transfer or exchange of
any Note, but the Company may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge payable in connection therewith
(other than a transfer tax or other similar governmental charge payable upon
exchange pursuant to subsection (b)(4)).
 
(e) (1)  Global Note to Global Note.  If a beneficial interest in a Global Note
is transferred or exchanged for a beneficial interest in another Global Note,
the Trustee will (x) record a decrease in the principal amount of the Global
Note being transferred or exchanged equal to the principal amount of such
transfer or exchange and (y) record a like increase in the principal amount of
the other Global Note.  Any beneficial interest in one Global Note that is
transferred to a Person who takes delivery in the form of an interest in another
Global Note, or exchanged for an interest in another Global Note, will, upon
transfer or exchange, cease to be an interest in such Global Note and become an
interest in the other Global Note and, accordingly, will thereafter be subject
to all transfer and exchange restrictions, if any, and other procedures
applicable to beneficial interests in such other Global Note for as long as it
remains such an interest.
 
(2) Global Note to Certificated Note.  If a beneficial interest in a Global Note
is transferred or exchanged for a Certificated Note, the Trustee will (x) record
a decrease in the principal amount of such Global Note equal to the principal
amount of such transfer or exchange and (y) deliver one or more new Certificated
Notes in authorized denominations having an equal aggregate principal amount to
the transferee (in the case of a transfer) or the owner of such beneficial
interest (in the case of an exchange), registered in the name of such transferee
or owner, as applicable.
 
(3) Certificated Note to Global Note.  If a Certificated Note is transferred or
exchanged for a beneficial interest in a Global Note, the Trustee will (x)
cancel such Certificated Note, (y) record an increase in the principal amount of
such Global Note equal to the principal amount of such transfer or exchange and
(z) in the event that such transfer or exchange involves less than the entire
principal amount of the canceled Certificated Note, deliver to the Holder
thereof one or more new Certificated Notes in authorized denominations having an
aggregate principal amount equal to the untransferred or unexchanged portion of
the canceled Certificated Note, registered in the name of the Holder thereof.
 
(4) Certificated Note to Certificated Note.  If a Certificated Note is
transferred or exchanged for another Certificated Note, the Trustee will (x)
cancel the Certificated Note being transferred or exchanged, (y) deliver one or
more new Certificated Notes in authorized denominations having an aggregate
principal amount equal to the principal amount of such transfer or exchange to
the transferee (in the case of a transfer) or the Holder of the canceled
Certificated Note (in the case of an exchange), registered in the name of such
transferee or Holder, as applicable, and (z) if such transfer or exchange
involves less than the entire principal amount of the canceled Certificated
Note, deliver to the Holder thereof one or more Certificated Notes in authorized
denominations having an aggregate principal amount equal to the

 
-33-

--------------------------------------------------------------------------------

 

untransferred or unexchanged portion of the canceled Certificated Note,
registered in the name of the Holder thereof.


Section 2.10.   Restrictions on Transfer and Exchange.


(a) The transfer or exchange of any Note (or a beneficial interest therein) may
only be made in accordance with this Section and Section 2.09 and, in the case
of a Global Note (or a beneficial interest therein), the applicable rules and
procedures of the Depositary. The Trustee shall refuse to register any requested
transfer or exchange that does not comply with the preceding sentence.


(b) Subject to paragraph (c), the transfer or exchange of any Note (or a
beneficial interest therein) of the type set forth in column A below for a Note
(or a beneficial interest therein) of the type set forth opposite in column B
below may only be made in compliance with the certification requirements (if
any) described in the clause of this paragraph set forth opposite in column C
below.


A
B
C
U.S. Global Note
U.S. Global Note
(1)
U.S. Global Note
Offshore Global Note
(2)
U.S. Global Note
Certificated Note
(3)
Offshore Global Note
U.S. Global Note
(4)
Offshore Global Note
Offshore Global Note
(1)
Offshore Global Note
Certificated Note
(5)
Certificated Note
U.S. Global Note
(4)
Certificated Note
Offshore Global Note
(2)
Certificated Note
Certificated Note
(3)



(1)  No certification is required.


(2) The Person requesting the transfer or exchange must deliver or cause to be
delivered to the Trustee a duly completed Regulation S Certificate; provided
that if the requested transfer or exchange is made by the Holder of a
Certificated Note that does not bear the Restricted Legend, then no
certification is required.


(3) The Person requesting the transfer or exchange must deliver or cause to be
delivered to the Trustee (x) a duly completed Rule 144A Certificate, (y) a duly
completed Regulation S Certificate or (z) a duly completed Institutional
Accredited Investor Certificate, and/or an Opinion of Counsel and such other
certifications and evidence as the Company may reasonably require in order to
determine that the proposed transfer or exchange is being made in compliance
with the Securities Act and any applicable securities laws of any state of the
United States; provided that if the requested transfer or exchange is made by
the Holder of a Certificated Note that does not bear the Restricted Legend, then
no certification is required. In the event that (i) the requested transfer or
exchange takes place after the Restricted Period and a duly completed Regulation
S Certificate is delivered to the Trustee or (ii) a Certificated Note that does
not bear the Restricted Legend is surrendered for transfer or exchange, upon
transfer or exchange the Trustee will deliver a Certificated Note that does not
bear the Restricted Legend.


(4) The Person requesting the transfer or exchange must deliver or cause to be
delivered to the Trustee a duly completed Rule 144A Certificate.


(5) Notwithstanding anything to the contrary contained herein, no such exchange
is permitted if the requested exchange involves a beneficial interest in a
Temporary Offshore Global
 
 
-34-

--------------------------------------------------------------------------------

 
 
Note. If the requested transfer involves a beneficial interest in a Temporary
Offshore Global Note, the Person requesting the transfer must deliver or cause
to be delivered to the Trustee (x) a duly completed Rule 144A Certificate or (y)
a duly completed Institutional Accredited Investor Certificate and/or an Opinion
of Counsel and such other certifications and evidence as the Company may
reasonably require in order to determine that the proposed transfer is being
made in compliance with the Securities Act and any applicable securities laws of
any state of the United States. If the requested transfer or exchange involves a
beneficial interest in a Permanent Offshore Global Note, no certification is
required and the Trustee will deliver a Certificated Note that does not bear the
Restricted Legend.


(c) No certification is required in connection with any transfer or exchange of
any Note (or a beneficial interest therein)


(1) after such Note is eligible for resale, without limit, pursuant to Rule 144
under the Securities Act (or a successor provision); provided that the Company
has provided the Trustee with an Officers’ Certificate to that effect, and the
Company may require from any Person requesting a transfer or exchange in
reliance upon this clause (1) an opinion of counsel and any other reasonable
certifications and evidence in order to support such certificate; or


(2) (x) sold pursuant to an effective registration statement, pursuant to the
Registration Rights Agreement or otherwise or (y) which is validly tendered for
exchange into an Exchange Note pursuant to an Exchange Offer.


Any Certificated Note delivered in reliance upon this paragraph will not bear
the Restricted Legend.


Section 2.11.   Temporary Offshore Global Notes.


(a) Each Note originally sold by the Initial Purchasers in reliance upon
Regulation S will be evidenced by one or more Offshore Global Notes that bear
the Temporary Offshore Global Note Legend.


(b) An owner of a beneficial interest in a Temporary Offshore Global Note (or a
Person acting on behalf of such an owner) may provide to the Trustee (and the
Trustee will accept) a duly completed Certificate of Beneficial Ownership at any
time after the Restricted Period (it being understood that the Trustee will not
accept any such certificate during the Restricted Period). Promptly after
acceptance of a Certificate of Beneficial Ownership with respect to such a
beneficial interest, the Trustee will cause such beneficial interest to be
exchanged for an equivalent beneficial interest in a Permanent Offshore Global
Note, and will (x) permanently reduce the principal amount of such Temporary
Offshore Global Note by the amount of such beneficial interest and (y) increase
the principal amount of such Permanent Offshore Global Note by the amount of
such beneficial interest.


(c) Notwithstanding paragraph (b), if after the Restricted Period any Initial
Purchaser owns a beneficial interest in a Temporary Offshore Global Note, such
Initial Purchaser may, upon written request to the Trustee accompanied by a
certification as to its status as an Initial Purchaser, exchange such beneficial
interest for an equivalent beneficial interest in a Permanent Offshore Global
Note, and the Trustee will comply with such request and will (x) permanently
reduce the principal amount of such Temporary Offshore Global Note by the amount
of such beneficial interest and (y) increase the principal amount of such
Permanent Offshore Global Note by the amount of such beneficial interest.


(d) Notwithstanding anything to the contrary contained herein, any owner of a
beneficial interest in a Temporary Offshore Global Note shall not be entitled to
receive payment of principal or interest
 
 
-35-

--------------------------------------------------------------------------------

 
 
on such beneficial interest or other amounts in respect of such beneficial
interest until such beneficial interest is exchanged for an interest in a
Permanent Offshore Global Note or transferred for an interest in another Global
Note or a Certificated Note.


ARTICLE 3


REDEMPTION; OFFER TO PURCHASE


Section 3.01. Optional Redemption . At any time and from time to time on or
after May 15, 2016, the Company may redeem the Notes, in whole or in part, at a
redemption price equal to the percentage of principal amount set forth below
plus accrued and unpaid interest to the redemption date (subject to the right of
holders of record on the relevant record date to receive interest due on the
relevant Interest Payment Date).


12-month period commencing on
Percentage
May 15, 2016
103.813%
May 15, 2017
101.906%
May 15, 2018 and thereafter
100.000%



In addition, prior to May 15, 2016, the Company may redeem the Notes at its
option, in whole at any time or in part from time to time, at a redemption price
equal to 100% of the principal amount of Notes redeemed plus the Applicable
Premium as of, and accrued and unpaid interest to, the applicable redemption
date (subject to the right of holders of record on the relevant record date to
receive interest due on the relevant Interest Payment Date).


Section 3.02. Redemption with Proceeds of Equity Offering. At any time and from
time to time prior to May 15, 2015, the Company may redeem Notes with the net
cash proceeds received by the Company from any Equity Offering at a redemption
price equal to 107.625% of the principal amount plus accrued and unpaid interest
to the redemption date (subject to the right of holders of record on the
relevant record date to receive interest due on the relevant Interest Payment
Date), in an aggregate principal amount for all such redemptions not to exceed
35% of the aggregate principal amount of the Notes, including Additional Notes;
provided that


(1) in each case the redemption takes place not later than 90 days after the
closing of the related Equity Offering, and


(2) not less than 65% of the original aggregate principal amount of the Notes
remains outstanding immediately thereafter.


Section 3.03.   Method and Effect of Redemption.


(a) If the Company elects to redeem Notes, it must notify the Trustee of the
redemption date and the principal amount of Notes to be redeemed by delivering
an Officers’ Certificate at least 45 days before the redemption date (unless a
shorter period is satisfactory to the Trustee). If fewer than all of the Notes
are being redeemed, the Officers’ Certificate must also specify a record date
not less than 15 days after the date of the notice of redemption is given to the
Trustee, and the Trustee will select the Notes to be redeemed pro rata, by lot
or by any other method the Trustee in its sole discretion deems fair and
appropriate, in denominations of $1,000 principal amount and multiples thereof.
The Trustee will notify the Company promptly of the Notes or portions of Notes
to be called for redemption. Notice of redemption will be mailed by first-class
mail by the Company or at the Company’s request, by the Trustee in the name and
at the expense of the Company, to Holders whose Notes are to be redeemed at
least 30 and not
 
 
-36-

--------------------------------------------------------------------------------

 
 
more than 60 days before the date of redemption to each Holder’s registered
address, except that redemption notices may be mailed more than 60 days prior to
a redemption date if the notice is issued in connection with a satisfaction and
discharge of this Indenture.


(b)  The notice of redemption will identify the Notes to be redeemed and will
include or state the following:


(1)  the redemption date;


(2)  the redemption price, including the portion thereof representing any
accrued interest;


(3)  the place or places where Notes are to be surrendered for redemption;


(4)  Notes called for redemption must be so surrendered in order to collect the
redemption price;


(5) on the redemption date the redemption price will become due and payable on
Notes called for redemption, and interest on Notes called for redemption will
cease to accrue on and after the redemption date;


(6) if any Note is redeemed in part, on and after the redemption date, upon
surrender of such Note, new Notes equal in principal amount to the unredeemed
portion will be issued; and


(7) if any Note contains a CUSIP or ISIN number, no representation is being made
as to the correctness of the CUSIP or ISIN number either as printed on the Notes
or as contained in the notice of redemption and that the Holder should rely only
on the other identification numbers printed on the Notes.


(c) Once notice of redemption is sent to the Holders, Notes called for
redemption become due and payable at the redemption price on the redemption
date, and upon surrender of the Notes called for redemption, the Company shall
redeem such Notes at the redemption price. Commencing on the redemption date,
Notes redeemed will cease to accrue interest. Upon surrender of any Note
redeemed in part, the Holder will receive a new Note equal in principal amount
to the unredeemed portion of the surrendered Note.


Section 3.04.   Offer to Purchase.


(a) An “Offer to Purchase” means an offer by the Company to purchase Notes as
required by this Indenture. An Offer to Purchase must be made by written offer
(the “offer”) sent to the Holders. The Company will notify the Trustee at least
15 days (or such shorter period as is acceptable to the Trustee) prior to
sending the offer to Holders of its obligation to make an Offer to Purchase, and
the offer will be sent by the Company or, at the Company’s request, by the
Trustee in the name and at the expense of the Company.


(b)  The offer must include or state the following as to the terms of the Offer
to Purchase:


(1)  the provision of this Indenture pursuant to which the Offer to Purchase is
being made;



 
-37-

--------------------------------------------------------------------------------

 
 
(2) the aggregate principal amount of the outstanding Notes offered to be
purchased by the Company pursuant to the Offer to Purchase (including, if less
than 100%, the manner by which such amount has been determined pursuant to this
Indenture) (the “purchase amount”);


(3)  the purchase price, including the portion thereof representing accrued
interest;


(4) an expiration date (the “expiration date”) not less than 30 days or more
than 60 days after the date of the offer, and a settlement date for purchase
(the “purchase date”) not more than five Business Days after the expiration
date;


(5) a Holder may tender all or any portion of its Notes, subject to the
requirement that any portion of a Note tendered must be in a minimum of $2,000
in principal amount and any multiple of $1,000 in excess thereof;


(6) the place or places where Notes are to be surrendered for tender pursuant to
the Offer to Purchase;


(7) each Holder electing to tender a Note pursuant to the offer will be required
to surrender such Note at the place or places specified in the offer prior to
the close of business on the expiration date (such Note being, if the Company or
the Trustee so requires, duly endorsed or accompanied by a duly executed written
instrument of transfer);


(8) interest on any Note not tendered, or tendered but not purchased by the
Company pursuant to the Offer to Purchase, will continue to accrue;


(9) on the purchase date the purchase price will become due and payable on each
Note accepted for purchase, and interest on Notes purchased will cease to accrue
on and after the purchase date;


(10) Holders are entitled to withdraw Notes tendered by giving notice, which
must be received by the Company or the Trustee not later than the close of
business on the expiration date, setting forth the name of the Holder, the
principal amount of the tendered Notes, the certificate number of the tendered
Notes and a statement that the Holder is withdrawing all or a portion of the
tender;


(11) (i) if Notes in an aggregate principal amount less than or equal to the
purchase amount are duly tendered and not withdrawn pursuant to the Offer to
Purchase, the Company will purchase all such Notes, and (ii) if the Offer to
Purchase is for less than all of the outstanding Notes and Notes in an aggregate
principal amount in excess of the purchase amount are tendered and not withdrawn
pursuant to the offer, the Company will purchase Notes having an aggregate
principal amount equal to the purchase amount on a pro rata basis, with
adjustments so that only Notes in multiples of $1,000 principal amount will be
purchased;


(12) if any Note is purchased in part, new Notes equal in principal amount to
the unpurchased portion of the Note will be issued; and


(13) if any Note contains a CUSIP or ISIN number, no representation is being
made as to the correctness of the CUSIP or ISIN number either as printed on the
Notes or as contained in the offer and that the Holder should rely only on the
other identification numbers printed on the Notes.



 
-38-

--------------------------------------------------------------------------------

 


(c) Prior to the purchase date, the Company will accept tendered Notes for
purchase as required by the Offer to Purchase and deliver to the Trustee all
Notes so accepted together with an Officers’ Certificate specifying which Notes
have been accepted for purchase. On the purchase date the purchase price will
become due and payable on each Note accepted for purchase, and interest on Notes
purchased will cease to accrue on and after the purchase date. The Trustee will
promptly return to Holders any Notes not accepted for purchase and send to
Holders new Notes equal in principal amount to any unpurchased portion of any
Notes accepted for purchase in part.


(d) The Company will comply with Rule 14e-1 under the Exchange Act and all other
applicable laws in making any Offer to Purchase, and the above procedures will
be deemed modified as necessary to permit such compliance.


(e) The Company will timely repay Debt or obtain consents as necessary under, or
terminate, any agreements or instruments that would otherwise prohibit an Offer
to Purchase required to be made pursuant to this Indenture.


ARTICLE 4


COVENANTS


Section 4.01.   Payment of Notes.


(a) The Company agrees to pay the principal of and interest on the Notes on the
dates and in the manner provided in the Notes and this Indenture. Not later than
11:00 A.M. (New York City time) on the due date of any principal of or interest
on any Notes, or any redemption or purchase price of the Notes, the Company will
deposit with the Trustee (or Paying Agent) money in immediately available funds
sufficient to pay such amounts; provided that if the Company or any Affiliate of
the Company is acting as Paying Agent, it will, on or before each due date,
segregate and hold in a separate trust fund for the benefit of the Holders a sum
of money sufficient to pay such amounts until paid to such Holders or otherwise
disposed of as provided in this Indenture. In each case the Company will
promptly notify the Trustee of its compliance with this paragraph.


(b) An installment of principal or interest will be considered paid on the date
due if the Trustee (or Paying Agent, other than the Company or any Affiliate of
the Company) holds on that date money designated for and sufficient to pay the
installment. If the Company or any Affiliate of the Company acts as Paying
Agent, an installment of principal or interest will be considered paid on the
due date only if paid to the Holders.


(c) The Company agrees to pay interest on overdue principal, and, to the extent
lawful, overdue installments of interest at the same rate per annum borne by the
Notes.


(d) Payments in respect of the Notes represented by the Global Notes are to be
made by wire transfer of immediately available funds to the accounts specified
by the Holders of the Global Notes. With respect to Certificated Notes, the
Company will make all payments by wire transfer of immediately available funds
to the accounts specified by the Holders thereof or, if no such account is
specified, by mailing a check to each Holder’s registered address.


Section 4.02. Maintenance of Office or Agency. The Company will maintain in the
Borough of Manhattan, the City of New York, an office or agency where Notes may
be surrendered for registration of transfer or exchange or for presentation for
payment and where notices and demands to or upon the Company in respect of the
Notes and this Indenture may be served. The Company hereby initially designates

 
 
-39-

--------------------------------------------------------------------------------

 
 
the Corporate Trust Office of the Trustee as such office of the Company. The
Company will give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Company
fails to maintain any such required office or agency or fails to furnish the
Trustee with the address thereof, such presentations, surrenders, notices and
demands may be made or served to the Trustee.


The Company may also from time to time designate one or more other offices or
agencies where the Notes may be surrendered or presented for any of such
purposes and may from time to time rescind such designations. The Company will
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.


Section 4.03. Existence. The Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its existence and the
existence of each of its Restricted Subsidiaries in accordance with their
respective organizational documents (as the same may be amended from time to
time), and the material rights, licenses and franchises of the Company and each
Restricted Subsidiary necessary in the normal amount of its business; provided
that the Company is not required to preserve any such right, license or
franchise, or the existence of any Restricted Subsidiary, if the maintenance or
preservation thereof is no longer desirable in the conduct of the business of
the Company and its Restricted Subsidiaries taken as a whole or would not have a
material adverse effect on the Company and its Restricted Subsidiaries taken as
a whole; and provided further that this Section does not prohibit any
transaction otherwise permitted by Section 4.10 or Article 5.


Section 4.04.   Limitation on Debt.


(a) The Company will not, and will not permit any of its Restricted Subsidiaries
to, Incur any Debt or Disqualified Stock, and will not permit any of its
Restricted Subsidiaries that are not Guarantors to Incur any Preferred Stock
(other than Disqualified Stock or Preferred Stock of Restricted Subsidiaries
held by the Company or a Restricted Subsidiary, so long as it is so held);
provided that the Company or any Restricted Subsidiary may Incur Debt,
Disqualified Stock or Preferred Stock if, on the date of the Incurrence, after
giving effect to the Incurrence and the receipt and application of the proceeds
therefrom, the Fixed Charge Coverage Ratio is not less than 2.0 to 1.0 (the
“Fixed Charge Coverage Test”); provided, further, that the maximum aggregate
principal amount of Debt, Disqualified Stock or Preferred Stock that
non-Guarantors may incur under this paragraph (a) is $25.0 million outstanding
at any time.


(b) Notwithstanding the foregoing, the Company and, to the extent provided
below, any Restricted Subsidiary may Incur the following (“Permitted Debt”):


(1) Debt (“Permitted Bank Debt”) of the Company or any Restricted Subsidiary
pursuant to Credit Facilities (and, without duplication, Guarantees of such Debt
by the Company or any Restricted Subsidiary), including the amount of any
outstanding revolving credit loans; provided that the aggregate principal amount
at any time outstanding does not exceed the greater of (x) $200.0 million and
(y) an amount such that, on a pro forma basis after giving effect to the
Incurrence of such Debt (and application of the net proceeds therefrom), the
Secured Debt Ratio would be no greater than 2.5 to 1.0, less (i) any amount of
such Debt permanently repaid as provided under Section 4.10 and (ii) the
outstanding principal amount of any Permitted Receivables Financing;


(2) Debt of the Company or any Restricted Subsidiary to the Company or any
Restricted Subsidiary so long as such Debt continues to be owed to the Company
or a Restricted Subsidiary and which, if the obligor is the Company or a
Guarantor and such Debt is owed to a non-Guarantor, is subordinated in right of
payment to the Notes;
 
 
-40-

--------------------------------------------------------------------------------

 
 
(3) Debt of the Company pursuant to the Notes (other than Additional Notes) and
Debt of any Guarantor pursuant to a Note Guaranty of the Notes (including
Additional Notes) and Exchange Notes (and Note Guarantees) in respect thereof;


(4) Debt, Disqualified Stock or Preferred Stock (“Permitted Refinancing Debt”)
of the Company or any Restricted Subsidiary constituting an extension or renewal
of, replacement of, or substitution for, or issued in exchange for, or the net
proceeds of which are used (or will be used within 90 days) to repay, redeem,
repurchase, refinance or refund, including by way of defeasance (all of the
above, for purposes of this clause, “refinance”) then outstanding Debt,
Disqualified Stock or Preferred Stock in an amount not to exceed the principal
amount or liquidation value of the Debt, Disqualified Stock or Preferred Stock
so refinanced, plus premiums, fees and expenses; provided that


(A) in case Debt to be refinanced is subordinated in right of payment to the
Notes, the new Debt, by its terms or by the terms of any agreement or instrument
pursuant to which it is outstanding, is expressly made subordinate in right of
payment to the Notes at least to the extent that the Debt to be refinanced is
subordinated in right of payment to the Notes;


(B) the new Debt, Disqualified Stock or Preferred Stock does not have a Stated
Maturity prior to the earlier of (i) the Stated Maturity of the Debt,
Disqualified Stock or Preferred Stock to be refinanced and (ii) one year after
the Stated Maturity of the Notes, and the new Debt, Disqualified Stock or
Preferred Stock has an Average Life at the time of Incurrence that is not less
than the shorter of (x) the remaining Average Life of the Debt, Disqualified
Stock or Preferred Stock being refinanced and (y) the Average Life that would
result if all payments of principal on the Debt, Disqualified Stock and
Preferred Stock being refinanced that were due on or after the date that is one
year following the last Stated Maturity of the Notes then outstanding were
instead due on such date;


(C) in no event may Debt, Disqualified Stock or Preferred Stock of the Company
or any Guarantor be refinanced pursuant to this clause by means of any Debt of
any Restricted Subsidiary that is not a Guarantor;


(D) Debt, Disqualified Stock or Preferred Stock Incurred pursuant to clauses
(1), (2), (5), (6) and (10) through (16) may not be refinanced pursuant to this
clause (4); and


(E)  no Debt may be issued to refinance Disqualified Stock or Preferred Stock;


(5) Hedging Agreements of the Company or any Restricted Subsidiary in the
ordinary course of business and not entered into for speculation;


(6) Debt of the Company or any Restricted Subsidiary with respect to (A) letters
of credit and bankers’ acceptances issued in the ordinary course of business and
not supporting other Debt, including letters of credit supporting performance,
surety or appeal bonds, workers’ compensation claims, health, disability or
other benefits to employees or former employees or their families or property,
casualty or liability insurance or self-insurance, and letters of credit in
connection with the maintenance of, or pursuant to the requirements of,
environmental or other permits or licenses from governmental authorities, or
other Debt with respect to reimbursement type
 
 
-41-

--------------------------------------------------------------------------------

 
 
obligations regarding workers’ compensation claims; (B) indemnification,
adjustment of purchase price, earn-out or obligations incurred in connection
with the acquisition or disposition of any business or assets; provided that
such Debt is not reflected on the balance sheet of the Company or any of its
Restricted Subsidiaries and (C) Guarantees of Debt of (i) suppliers, licensees,
franchisees or customers in the ordinary course of business or (ii) joint
ventures, in an aggregate amount at any time outstanding under this clause (C)
not to exceed the greater of $75.0 million and 4.0% of Total Assets;


(7) Acquired Debt; provided, that after giving effect to the Incurrence thereof,
(i) the Company could Incur at least $1.00 of Debt under the Fixed Charge
Coverage Test or (ii) the Fixed Charge Coverage Ratio would be greater than the
Fixed Charge Coverage Ratio immediately prior to such Incurrence;


(8) Debt of the Company or any Restricted Subsidiary outstanding on the Issue
Date (and, for purposes of clause (4) (D), not otherwise constituting Permitted
Debt);


(9) Debt, Disqualified Stock or Preferred Stock of the Company or any Restricted
Subsidiary, which may include Capital Leases, Incurred on or after the Issue
Date no later than 365 days after the date of purchase or completion of
construction, improvement, repair or replacement of property (real or personal)
or equipment (whether through the direct purchase of assets or the Capital Stock
of any Person owning such assets) for the purpose of financing all or any part
of the purchase price or cost thereof and any related taxes or transaction
costs; provided that the principal amount of any Debt Incurred pursuant to this
clause may not exceed at any time outstanding (a) the greater of $50.0 million
and 4.0% of Total Assets (measured at the time of Incurrence of any such Debt)
less (b) the aggregate outstanding amount of Permitted Refinancing Debt Incurred
to refinance Debt Incurred pursuant to this clause;


(10) Debt of Foreign Restricted Subsidiaries Incurred on or after the Issue Date
in an aggregate principal amount not to exceed $25.0 million at any one time
outstanding;


(11) Debt of the Company or any Guarantor consisting of co-issuances or
Guarantees of Debt of the Company or any Restricted Subsidiary Incurred under
any other clause of this Section 4.04;


(12) Debt, Disqualified Stock or Preferred Stock of the Company or any
Restricted Subsidiary Incurred on or after the Issue Date not otherwise
permitted in an aggregate principal amount at any time outstanding not to exceed
$40.0 million;


(13) Debt arising from the honoring by a bank or other financial institution of
a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business; provided that such Debt is extinguished within five
Business Days of Incurrence;


(14) Debt of the Company or any Restricted Subsidiary consisting of (A) the
financing of insurance premiums or (B) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business;


(15) Debt of the Company or any Restricted Subsidiary supported by a letter of
credit or bank guarantee issued pursuant to Credit Facilities (which letter of
credit or bank guarantee is Incurred pursuant to clause (1) above) in a
principal amount not in excess of the stated amount of such letter of credit;



 
-42-

--------------------------------------------------------------------------------

 
 
(16) any Permitted Receivables Financing in an aggregate principal amount at any
time outstanding not to exceed (A) the maximum amount of Debt permitted to be
Incurred under clause (1) at such time, less (B) the amount of Debt incurred
under clause (1) outstanding at such time; and


(17) Debt issued by the Company or a Restricted Subsidiary to current or former
officers, directors or employees thereof or any direct or indirect parent
thereof (or their spouses or former spouses or estates or beneficiaries under
their estates) to finance the purchase or redemption of Equity Interests of any
direct or indirect parent of the Company to the extent permitted by Section
4.05(b)(7).


(c)  For purposes of determining compliance with this covenant:


(1) in the event that an item of Debt, Disqualified Stock or Preferred Stock (or
any portion thereof) meets the criteria of more than one of the categories of
Permitted Debt or is entitled to be Incurred pursuant to paragraph (a) of this
covenant, the Company, in its sole discretion, will classify and may reclassify
(based on circumstances at the time of any such reclassification) such item of
Debt, Disqualified Stock or Preferred Stock (or any portion thereof) and will
only be required to include the amount and type of such Debt, Disqualified Stock
or Preferred Stock in one of the above clauses; and


(2) at the time of Incurrence, classification or reclassification, the Company
will be entitled to divide, classify and reclassify an item of Debt in more than
one of the types of Debt described in paragraphs (a) and (b) above;


provided that all Debt outstanding under the Credit Agreement on the Issue Date
will be treated as Incurred on the Issue Date under clause (1) of paragraph (b).


(d) Neither the Company nor any Guarantor may Incur Debt that is subordinate in
right of payment to any Debt of the Company or the Guarantor unless such Debt is
subordinated in right of payment to, the Notes or the relevant Note Guaranty.
This does not apply to distinctions between categories of Debt that exist by
reason of any Liens, any customary provisions of any intercreditor arrangements
related to subordination of any such Liens or Guarantees securing or in favor of
some but not all of such Debt.


Section 4.05.   Limitation on Restricted Payments.


(a) The Company will not, and will not permit any Restricted Subsidiary to,
directly or indirectly (the payments and other actions described in the
following clauses being collectively “Restricted Payments”):


(i) declare or pay any dividend or make any distribution on its Equity Interests
(other than dividends or distributions paid in the Company’s Qualified Equity
Interests) held by Persons other than the Company or any of its Restricted
Subsidiaries;


(ii) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Company or any direct or indirect parent of the Company
held by Persons other than the Company or any of its Restricted Subsidiaries;


(iii) repay, redeem, repurchase, defease or otherwise acquire or retire for
value, or make any payment on or with respect to, any Subordinated Debt except a
payment of interest or

 
 
-43-

--------------------------------------------------------------------------------

 
 
principal at Stated Maturity (other than the payment, redemption, repurchase,
defeasance, acquisition or retirement of (A) Subordinated Debt in anticipation
of satisfying a sinking fund obligation, principal installment or final
maturity, in each case due within one year of the date of such payment,
redemption, repurchase, defeasance, acquisition or retirement and (B) Debt
permitted under Section 4.04(b)(2)); or


(iv)make any Investment other than a Permitted Investment;


unless, after giving effect to the proposed Restricted Payment:


(1)  no Default has occurred and is continuing,


(2)  the Company could Incur at least $1.00 of Debt under the Fixed Charge
Coverage Test, and


(3) the aggregate amount expended for all Restricted Payments made on or after
the Issue Date would not, subject to paragraph (c), exceed the sum of


(A) 50% of the aggregate amount of the Consolidated Net Income (or, if the
Consolidated Net Income is a loss, minus 100% of the amount of the loss) accrued
on a cumulative basis during the period, taken as one accounting period,
beginning on February 29, 2012 and ending on the last day of the Company’s most
recently completed fiscal quarter for which financial statements have been
provided (or if not timely provided, required to be provided) pursuant to this
Indenture, plus


(B) subject to paragraph (c), the aggregate Net Cash Proceeds received by the
Company (other than from a Subsidiary) after the Issue Date from (i) the
issuance and sale of Qualified Equity Interests, including by way of issuance of
Disqualified Equity Interests or Debt to the extent such Disqualified Equity
Interest or Debt has been converted into Qualified Equity Interests of the
Company or any direct or indirect parent of the Company (and contributed to the
Company as a contribution to its common equity), and (ii) other contributions to
the common equity capital of the Company, other than Excluded Contributions,
plus


(C)  an amount equal to the sum, for all Unrestricted Subsidiaries, of the
following:


(x) the cash return, and the fair market value of assets or property received,
after the Issue Date, on Investments in an Unrestricted Subsidiary made after
the Issue Date pursuant to this paragraph (a) as a result of any sale,
repayment, redemption, liquidating distribution or other realization (not
included in Consolidated Net Income), plus


(y) all distributions or dividends to the Company or a Restricted Subsidiary
from Unrestricted Subsidiaries (provided that such distributions or dividends
shall be excluded in calculating Consolidated Net Income for purposes of clause
(3)(A)), plus


(z) the portion (proportionate to the Company’s equity interest in such
Subsidiary) of the fair market value of the assets less liabilities of an
Unrestricted Subsidiary at the time such Unrestricted Subsidiary is designated a
Restricted
 
 
-44-

--------------------------------------------------------------------------------

 
 
Subsidiary (other than to the extent the Investment in such Unrestricted
Subsidiary constitutes a Permitted Investment), in each case not to exceed in
any case the amount of Investments previously made by the Company or any
Restricted Subsidiary, plus


(D) the cash return, and the fair market value of property received, after the
Issue Date, on any other Investment (other than to the extent the Investment
constitutes a Permitted Investment) made after the Issue Date pursuant to this
paragraph (a), as a result of any sale, repayment, redemption, liquidating
distribution or other realization (not included in Consolidated Net Income), not
to exceed in any case the amount of such Investments previously made by the
Company or any Restricted Subsidiary.


The amount expended in any Restricted Payment, if other than in cash, will be
deemed to be the fair market value of the relevant non-cash assets or property,
as determined in good faith by the Board of Directors, whose determination will
be conclusive and evidenced by a Board Resolution.


(b)  The foregoing will not prohibit:


(1) the payment of any dividend within 60 days after the date of declaration
thereof if, at the date of declaration, such payment would comply with paragraph
(a);


(2) dividends or distributions by a Restricted Subsidiary payable, on a pro rata
basis or on a basis more favorable to the Company, to all holders of any class
of Capital Stock of such Restricted Subsidiary a majority of which is held,
directly or indirectly through Restricted Subsidiaries, by the Company;


(3) the repayment, redemption, repurchase, defeasance or other acquisition or
retirement for value of Subordinated Debt with the proceeds of, or in exchange
for, Permitted Refinancing Debt;


(4) the purchase, redemption or other acquisition or retirement for value of
Equity Interests of the Company, any direct or indirect parent of the Company or
any Restricted Subsidiary in exchange for, or out of the proceeds of, (i) an
offering (occurring within 60 days of such purchase, redemption or other
acquisition or retirement for value) of Qualified Equity Interests of the
Company or of Qualified Equity Interests of any direct or indirect parent of
Company to the extent contributed to the common equity of the Company or (ii) a
contribution to the common equity capital of the Company;


(5) the repayment, redemption, repurchase, defeasance or other acquisition or
retirement of Subordinated Debt of the Company or any Guarantor in exchange for,
or out of the proceeds of, (i) an offering (occurring within 60 days of such
purchase, redemption or other acquisition or retirement for value) of Qualified
Equity Interests of the Company or of Qualified Equity Interests of any direct
or indirect parent of Company to the extent contributed to the common equity of
the Company or (ii) a contribution to the common equity capital of the Company;


(6) any Investment made in exchange for, or out of the net cash proceeds of, a
substantially concurrent offering of (i) Qualified Equity Interests of the
Company or of Qualified Equity Interests of any direct or indirect parent of
Company to the extent contributed to the common equity of the Company or (ii) a
contribution to the common equity capital of the Company;



 
-45-

--------------------------------------------------------------------------------

 


(7) amounts paid to any direct or indirect parent of Company for the purchase,
redemption or other acquisition or retirement for value of Equity Interests of
such parent held by officers, directors or employees or former officers,
directors or employees of the Company, any Restricted Subsidiary or any such
parent (or their spouses or former spouses or estates or beneficiaries under
their estates), upon death, disability, retirement, severance or termination of
employment or pursuant to any agreement under which the Equity Interests were
issued; provided that the aggregate cash consideration paid therefor does not
exceed an amount equal to (A) $5.0 million in any twelve-month period (with
unused amounts being available to be used in subsequent periods) plus (B) the
amount of any net cash proceeds received by or contributed to the Company from
the issuance and sale after the Issue Date of Qualified Equity Interests of the
Company or any direct or indirect parent of Company to its officers, directors
or employees that have not previously been applied to the payment of Restricted
Payments pursuant to this covenant or considered an Excluded Contribution, plus
(C) the net cash proceeds of any “key-man” life insurance policies that have not
been applied to the payment of Restricted Payments pursuant to this Section
4.5  or considered an Excluded Contribution;


(8) the repurchase, redemption or other acquisition or retirement for value of
any Subordinated Debt at a purchase price not greater than 101% of the principal
amount thereof pursuant to provisions similar to those described in Sections
4.09 and 4.10; provided that, in each case, prior to the repurchase the Company
has made an Offer to Purchase and repurchased all Notes issued under this
Indenture that were validly tendered for payment in connection with such Offer
to Purchase;


(9) (a) payments to any direct or indirect parent of Company of (i) amounts
relating to taxes, in an amount not to exceed the amount of taxes the Company
and its Subsidiaries would pay on a stand-alone basis, plus (ii) amounts
necessary to pay expenses required to maintain its corporate existence,
customary salary, bonus and other benefits payable to, and indemnities provided
on behalf of, its officers and employees and corporate overhead expenses, plus
(iii) amounts necessary to make interest and principal payments on Debt of any
direct or indirect parent of the Company the proceeds of which have been
contributed to the Company or any Restricted Subsidiary and that has been
Guaranteed by, or is otherwise considered Debt of, the Company Incurred in
accordance with Section 4.04, plus (iv) amounts necessary to pay customary and
reasonable costs and expenses of financings, acquisitions or offerings of
securities of any direct or indirect parent of the Company that are not
consummated or (b) any “deemed dividend” resulting under the tax laws from, or
in connection with, the filing of a consolidated or combined tax return by such
direct or indirect parent of the Company (and not involving any cash
distribution from the Company except as permitted by clause (a)(i) above);


(10) repurchases of Equity Interests deemed to occur upon the exercise of stock
options if the Equity Interests represent all or a portion of the exercise price
thereof (or related withholding taxes), and Restricted Payments by the Company
to allow the payment of cash in lieu of the issuance of fractional shares upon
the exercise of options or warrants or upon the conversion or exchange of
Capital Stock of the Company;


(11)  Restricted Payments that are made with Excluded Contributions;


(12) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Company or any Restricted Subsidiary or Preferred
Stock of any Restricted Subsidiary issued in accordance with Section 4.04 to the
extent such dividends are included in the definition of Fixed Charges and
payment of any redemption price or liquidation value of any such Disqualified
Stock or Preferred Stock when due in accordance with its terms;
 
 
-46-

--------------------------------------------------------------------------------

 
 
(13)  [Reserved];


(14) other Restricted Payments in an aggregate amount not to exceed $100.0
million; provided that with respect to any such Restricted Payments made
pursuant to this clause (14) in excess of $15.0 million, at the time of any such
Restricted Payment and after giving effect thereto on a pro forma basis the
Leverage Ratio is not greater than 4.0 to 1.0; and


(15)  the Share Repurchase;


provided that, in the case of clauses (7), (9)(iii) and (9)(iv) no Default has
occurred and is continuing or would occur as a result thereof.


(c) Proceeds of the issuance of Qualified Equity Interests will be included
under clause (3) of paragraph (a) only to the extent they are not applied as
described in clause (4), (5), (6) or (7) of paragraph (b). Restricted Payments
permitted pursuant to paragraph (b) (other than Restricted Payments permitted by
clauses (1), (7) and (8) of paragraph (b)) will not be included in making the
calculations under clause
(3)  of paragraph (a).


(d) For purposes of determining compliance with this Section 4.05, in the event
that a proposed Restricted Payment (or portion thereof) meets the criteria of
more than one of the categories of Restricted Payments described in clauses (1)
through (15) of paragraph (b), or is entitled to be Incurred pursuant to Section
4.05(a), the Company will be entitled to classify or re-classify such Restricted
Payment (or portion thereof) in any manner that complies with this covenant and
such Restricted Payment will be treated as having been made pursuant to only
such clause or clauses or Section 4.05(a); provided that any re-classification
of any Restricted Payment made pursuant to Section 4.05(b)(14) shall be
disregarded for purposes of determining if the amount of Restricted Payments
made pursuant to Section 4.05(b)(14) is in excess of $15.0 million.


Section 4.06. Limitation on Liens. The Company will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, incur or permit to exist any
Lien to secure Debt on any of its properties or assets, whether owned at the
Issue Date or thereafter acquired, other than Permitted Liens, without
effectively providing that the Notes are secured equally and ratably with (or,
if the obligation to be secured by the Lien is subordinated in right of payment
to the Notes or any Note Guaranty, senior in priority to such Liens) the
obligations so secured for so long as such obligations are so secured.


Section 4.07. Limitation on Dividend and Other Payment Restrictions Affecting
Restricted Subsidiaries.


(a) Except as provided in paragraph (b), the Company will not, and will not
permit any Restricted Subsidiary to, create or otherwise cause or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Restricted Subsidiary to


(1) pay dividends or make any other distributions on any Equity Interests of the
Restricted Subsidiary owned by the Company or any other Restricted Subsidiary,


(2)  pay any Debt or other obligation owed to the Company or any other
Restricted Subsidiary,


(3)  make loans or advances to the Company or any other Restricted Subsidiary,
or




 
-47-

--------------------------------------------------------------------------------

 
 
(4)transfer any of its property or assets to the Company or any other Restricted
Subsidiary.


(b)  The provisions of paragraph (a) do not apply to any encumbrances or
restrictions


(1) existing on the Issue Date in the Credit Agreement, this Indenture or any
other agreements in effect on the Issue Date, and any amendments, modifications,
extensions, renewals, replacements or refinancings of any of the foregoing;
provided that the encumbrances and restrictions in the amendment, modification,
extension, renewal, replacement or refinancing are, in the good faith judgment
of the Company, no more restrictive in any material respect with respect to such
encumbrances and other restrictions taken as a whole than the encumbrances or
restrictions being extended, renewed, replaced or refinanced;


(2)  existing under or by reason of applicable law, rule, regulation or order;


(3)  existing


(A) with respect to any Person, or to the property or assets of any Person, at
the time the Person is acquired by the Company or any Restricted Subsidiary, or


(B) with respect to any Unrestricted Subsidiary at the time it is designated or
is deemed to become a Restricted Subsidiary,


which encumbrances or restrictions (i) are not applicable to any other Person or
the property or assets of any other Person and (ii) were not put in place in
anticipation of such event, and any extensions, renewals, replacements or
refinancings of any of the foregoing; provided the encumbrances and restrictions
in the extension, renewal, replacement or refinancing are, in the good faith
judgment of the Company, no more restrictive in any material respect with
respect to such encumbrances and other restrictions taken as a whole than the
encumbrances or restrictions being extended, renewed, replaced or refinanced;


(4) of the type described in clause (a)(4) arising or agreed to in the ordinary
course of business (i) that restrict in a customary manner the subletting,
assignment or transfer of any property or asset that is subject to a lease or
license or (ii) by virtue of any Lien on, or agreement to transfer, option or
similar right (including any asset sale or stock sale agreement) with respect
to, any property or assets of the Company or any Restricted Subsidiary;


(5) with respect to a Restricted Subsidiary and imposed pursuant to an agreement
that has been entered into for the sale or disposition of all or substantially
all of the Capital Stock of, or property and assets of, the Restricted
Subsidiary that is permitted by Section 4.10;


(6)  required pursuant to this Indenture;


(7) existing pursuant to customary provisions in partnership agreements, limited
liability company organizational governance documents, joint venture and other
similar agreements entered into in the ordinary course of business that restrict
the transfer of ownership interests in such partnership, limited liability
company, joint venture or similar Person;


(8) consisting of restrictions on cash or other deposits or net worth imposed by
customers, suppliers or landlords under contracts entered into in the ordinary
course of business;
 
 
-48-

--------------------------------------------------------------------------------

 


(9) existing pursuant to any instrument governing any Debt or Capital Stock of a
Person that is an Unrestricted Subsidiary as in effect on the date that such
Person becomes a Restricted Subsidiary, which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person who became a Restricted Subsidiary, or the property or assets of the
Person who became a Restricted Subsidiary; provided that, in the case of Debt,
the incurrence of such Debt as a result of such Person becoming a Restricted
Subsidiary was permitted by the terms of this Indenture;


(10)  consisting of customary restrictions pursuant to any Permitted Receivables
Financing;


(11) existing pursuant to provisions in instruments governing other Debt,
Disqualified Stock or Preferred Stock of Restricted Subsidiaries permitted to be
Incurred after the Issue Date pursuant to Section 4.04; provided that (i) such
provisions are customary for instruments of such type (as determined in good
faith by the Company) and (ii) the Company determines in good faith that such
restrictions will not materially adversely impact the ability of the Company to
make required principal and interest payments on the Notes;


(12) existing pursuant to purchase money obligations for property acquired in
the ordinary course of business and Capital Lease obligations that impose
restrictions of the nature discussed in Section 4.07(a)(4) on the property so
acquired;


(13) contained in any trading, netting, operating, construction, service,
supply, purchase or other agreement to which the Company or any of its
Restricted Subsidiaries is a party entered into in the ordinary course of
business; provided that such agreement prohibits the encumbrance of solely the
property or assets of the Company or such Restricted Subsidiary that are the
subject of such agreement, the payment rights arising thereunder or the proceeds
thereof and does not extend to any other asset or property of the Company or
such Restricted Subsidiary or the assets or property of any other Restricted
Subsidiary; and


(14) of the type referred to in paragraph (a) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (1) through (13) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Company, no
more restrictive in any material respect with respect to such encumbrances and
other restrictions taken as a whole than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.


For purposes of determining compliance with this covenant, (i) the priority of
any Preferred Stock in receiving dividends or liquidating distributions prior to
dividends or liquidating distributions being paid on common stock shall not be
deemed a restriction on the ability to make distributions on Capital Stock and
(ii) the subordination of loans or advances made to the Company or a Restricted
Subsidiary of the Company to other Debt Incurred by the Company or any such
Restricted Subsidiary shall not be deemed a restriction on the ability to make
loans or advances.


Section 4.08. Guarantees by Restricted Subsidiaries. If and for so long as any
Domestic Restricted Subsidiary Guarantees or is a borrower under the Credit
Agreement or any capital markets debt securities, such Domestic Restricted
Subsidiary shall provide a Note Guaranty, and, if the guaranteed Debt of the
Company is Subordinated Debt, the Guarantee of such guaranteed Debt must be
subordinated
 
 
-49-

--------------------------------------------------------------------------------

 


in right of payment to the Note Guaranty to at least the extent that the
guaranteed Debt is subordinated to the Notes.


A Restricted Subsidiary required to provide a Note Guaranty shall execute a
supplemental indenture in the form of Exhibit B, and deliver an Opinion of
Counsel to the Trustee to the effect that the supplemental indenture has been
duly authorized, executed and delivered by the Restricted Subsidiary and
constitutes a valid and binding obligation of the Restricted Subsidiary,
enforceable against the Restricted Subsidiary in accordance with its terms
(subject to customary exceptions).


Section 4.09. Repurchase of Notes Upon a Change of Control. Not later than 30
days folloing a Change of Control, the Company will make an Offer to Purchase
all outstanding Notes at a purchase price equal to 101% of the principal amount
plus accrued and unpaid interest to the date of purchase. The Company’s
obligation to make an Offer to Purchase in connection with a Change of Control
will be satisfied if a third party makes the Offer to Purchase in the manner and
at the times and otherwise in compliance with the requirements applicable to an
Offer to Purchase made by the Company and purchases all Notes properly tendered
and not withdrawn under the Offer to Purchase.


Section 4.10.   Limitation on Asset Sales.


(a) The Company will not, and will not permit any Restricted Subsidiary to, make
any Asset Sale unless the following conditions are met:


(1)  The Asset Sale is for fair market value.


(2) At least 75% of the consideration consists of cash or Cash Equivalents
received at closing. (For purposes of this clause (2) only, (A) the assumption
by the purchaser of Debt or other obligations (other than Subordinated Debt) of
the Company or a Restricted Subsidiary not incurred in contemplation of such
Asset Sale pursuant to a customary novation agreement, (B) instruments or
securities received from the purchaser that are promptly, but in any event
within 365 days of the closing, converted by the Company to cash, to the extent
of the cash actually so received, (C) any Designated Non-cash Consideration
received by the Company or any of its Restricted Subsidiaries in such Asset Sale
having an aggregate fair market value, taken together with all other Designated
Non-cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not to exceed the greater of $25.0 million or 2% of Total Assets
(with the fair market value of each item of Designated Non-cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value), (D) the fair market value of any assets (including current
assets) received by the Company or any Restricted Subsidiary to be used by it in
the Permitted Business and (E) the fair market value of any Equity Interests in
a Person that is a Restricted Subsidiary or in a Person engaged in a Permitted
Business that shall become a Restricted Subsidiary immediately upon the
acquisition of such Person by the Company, shall be considered cash received or
Cash Equivalents at closing).


(3) Within 365 days after the receipt of any Net Cash Proceeds from an Asset
Sale, the Net Cash Proceeds may be used


(A) to permanently repay secured Debt of the Company or a Guarantor or any Debt
of a Restricted Subsidiary that is not a Guarantor (and in the case of a
revolving credit, permanently reduce the commitment thereunder by such amount),
in each case owing to a Person other than the Company or any Restricted
Subsidiary,



 
-50-

--------------------------------------------------------------------------------

 
 
(B) to reduce or repay other Debt (other than Subordinated Debt) (and to
correspondingly reduce commitments with respect thereto); provided that, to the
extent the Company reduces Obligations under such Debt, the Company shall
equally and ratably reduce Obligations under the notes as provided in Section
3.01, through open-market purchases (to the extent such purchases are at or
above 100% of the principal amount thereof) or by making an offer (in accordance
with the procedures set forth below for an Asset Sale Offer to Purchase) to all
holders to purchase their Notes at 100% of the principal amount thereof, plus
the amount of accrued but unpaid interest, if any, on the amount of Notes that
would otherwise be prepaid,


(C) to acquire all or substantially all of the assets of a Permitted Business,
or a majority of the Voting Stock of another Person that thereupon becomes a
Restricted Subsidiary engaged in a Permitted Business, or to make capital
expenditures or otherwise acquire assets (including current assets) that are to
be used in a Permitted Business,


(D) to enter into a binding commitment to take any of the actions described in
the foregoing subclauses (A), (B) and (C), and take such action within 180 days
after the date of such commitment, or


(E)  any combination of the foregoing subclauses (A) through (D).


Following the entering into of a binding agreement with respect to an Asset Sale
and prior to the consummation thereof, cash or Cash Equivalents (whether or not
actual Net Cash Proceeds of such Asset Sale) used for the purposes described in
subclauses (A), (B) and (C) of this clause (3) that are designated as uses in
accordance with this clause (3), and not previously or subsequently so
designated in respect of any other Asset Sale, shall be deemed to be Net Cash
Proceeds applied in accordance with this clause (3).


(4)  The Net Cash Proceeds of an Asset Sale not applied pursuant to clause (3)
within 365 days of the Asset Sale constitute “Excess Proceeds.” Excess Proceeds
of less than $17.5 million will be carried forward and accumulated; provided
that until the aggregate amount of Excess Proceeds equals or exceeds $17.5
million, all or any portion of such Excess Proceeds may be used or invested in
the manner described in clause (3) above and such invested amount shall no
longer be considered Excess Proceeds. When accumulated Excess Proceeds equals or
exceeds $17.5 million, the Company must, within 30 days, make an Offer to
Purchase to all holders of Notes issued under this Indenture and, if required by
the terms of any Debt that is pari passu in right of payment with the Notes
(“Pari Passu Indebtedness”), to the holders of such Pari Passu Indebtedness and
to purchase the maximum principal amount of Notes and such Pari Passu
Indebtedness to which the Offer to Purchase applies that may be purchased out of
the Excess Proceeds, at an offer price in respect of the Notes in an amount
equal to 100% of the principal amount of the Notes plus accrued and unpaid
interest, if any, to, but not including, the date of purchase, in accordance
with the procedures set forth in this Indenture and, with respect to the Notes,
in minimum denominations of $2,000 and in integral multiples of $1,000 in excess
thereof.


If the Offer to Purchase is for less than all of the outstanding Notes and such
Pari Passu Indebtedness and Notes and Pari Passu Indebtedness in an aggregate
principal amount in excess of the purchase amount are tendered and not withdrawn
pursuant to the offer, the Company will purchase Notes and such Pari Passu
Indebtedness having an aggregate principal amount equal to the purchase amount
on a pro rata basis, with adjustments so that only Notes in multiples of $1,000
principal amount will be purchased. The Company may satisfy its obligation to
make an Offer to Purchase with respect to any Net Cash Proceeds of any Asset
Sale by making an Offer to Purchase
 
 
-51-

--------------------------------------------------------------------------------

 
 
with respect to such Net Cash Proceeds prior to the expiration of the 365 day
period. Upon completion of the Offer to Purchase, Excess Proceeds will be reset
at zero, and any Excess Proceeds remaining after consummation of the Offer to
Purchase may be used for any purpose not otherwise prohibited by this Indenture.


Section 4.11.   Limitation on Transactions with Affiliates.


(a) The Company will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, enter into, renew or extend any transaction or
arrangement including the purchase, sale, lease or exchange of property or
assets, or the rendering of any service with any Affiliate of the Company or any
Restricted Subsidiary (a “Related Party Transaction”), involving aggregate
payment or consideration in excess of $15.0 million, except upon terms no less
favorable to the Company or the Restricted Subsidiary than could be obtained in
a comparable arm’s-length transaction with a Person that is not an Affiliate of
the Company.


(b) Any Related Party Transaction or series of Related Party Transactions with
an aggregate value in excess of $25.0 million must first be approved by a
majority of the Board of Directors who are disinterested in the subject matter
of the transaction pursuant to a Board Resolution.


(c)  The foregoing paragraphs do not apply to


(1)  any transaction between or among the Company and/or any of its Restricted
Subsidiaries;


(2) the payment of reasonable and customary fees and reimbursement of expenses
paid to, and indemnity provided on behalf of, officers, members of the board of
directors or managers, employees or consultants of the Company or any Restricted
Subsidiary;


(3)  any Restricted Payments made in accordance with Section 4.05 and Permitted
Investments;


(4) transactions or payments, including grants of securities, stock options and
similar rights, pursuant to any employee, officer or director compensation or
benefit plans or arrangements entered into in the ordinary course of business or
approved by the Company’s Board of Directors in good faith;


(5) transactions pursuant to any contract or agreement in effect on the Issue
Date, as amended, modified or replaced from time to time (so long as any such
amendment is not disadvantageous in any material respect to the holders of Notes
when taken as a whole as compared to the applicable agreement as in effect on
the Issue Date);


(6) any transaction in which the Company or any Restricted Subsidiary, as the
case may be, obtains a favorable written opinion from a nationally recognized
investment banking firm as to the fairness of the transaction to the Company and
its Restricted Subsidiaries from a financial point of view;


(7) the entering into of a customary agreement providing registration rights to
the direct or indirect shareholders of the Company and the performance of such
agreements;


(8) the issuance of Equity Interests (other than Disqualified Stock) of the
Company to any Person or any transaction with an Affiliate where the only
consideration paid by the Company

 
 
-52-

--------------------------------------------------------------------------------

 
 
or any Restricted Subsidiary is Equity Interests (other than Disqualified Stock)
or any contribution to the capital of the Company;


(9) the entering into of any tax sharing agreement or arrangement or any other
transactions undertaken in good faith that is consistent with Section
4.05(b)(9)(a)(i);


(10)  pledges of Equity Interests of Unrestricted Subsidiaries;


(11) any employment agreements entered into by the Company or any of its
Restricted Subsidiaries in the ordinary course of business;


(12) (A) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, or transactions otherwise relating to the purchase
or sale of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Indenture, (B) transactions
with joint ventures or Unrestricted Subsidiaries entered into in the ordinary
course of business and consistent with past practice or industry norm or (C) any
management services or support agreement entered into on terms consistent with
past practice and approved by a majority of the Company’s Board of Directors in
good faith;


(13) payments or loans (or cancellation of loans) to officers, directors,
employees or consultants which are approved by a majority of the Company’s Board
of Directors in good faith;


(14) sales of Accounts Receivable, or participations therein, or any related
transaction, in connection with any Permitted Receivables Financing;


(15) transactions permitted by, and complying with, the provisions of Article 5,
or any merger, consolidation or reorganization of the Company with an Affiliate,
solely for the purposes of (a) reorganizing to facilitate an initial public
offering of securities of the Company or any direct or indirect parent company,
(b) forming a holding company or (c) reincorporating the Company in a new
jurisdiction;


(16) transactions between the Company or any of its Restricted Subsidiaries and
any Person that is an Affiliate solely because one or more of its directors is
also a director of the Company or any direct or indirect parent of the Company;
provided that such director abstains from voting as a director of the Company or
such direct or indirect parent, as the case may be, on any matter involving such
other Person; or


(17) the formation and maintenance of any consolidated group or subgroup for
tax, accounting or cash pooling or management purposes in the ordinary course of
business; provided that the Board of Directors determines in good faith that the
formation and maintenance of such group or subgroup is in the best interests of
the Company and will not materially adversely affect the Company’s ability to
perform its obligations under this Indenture.


Section 4.12.   Designation of Restricted and Unrestricted Subsidiaries.


(a) The Board of Directors may designate any Subsidiary, including a newly
acquired or created Subsidiary, to be an Unrestricted Subsidiary if it meets the
following qualifications and the designation would not cause a Default.


(1) Such Subsidiary does not own any Capital Stock of the Company (other than
Qualified Equity Interests) or any Restricted Subsidiary that is not a
Subsidiary of the Subsidiary

 
 
-53-

--------------------------------------------------------------------------------

 
 
to be so designated or hold any Lien on any property of the Company or any
Restricted Subsidiary that is not a Subsidiary of the Subsidiary to be so
designated.


(2)  At the time of the designation, the designation would be permitted under
Section 4.5  or as a Permitted Investment.


(3) To the extent the Debt of the Subsidiary is not Non-Recourse Debt, any
Guarantee or other credit support thereof by the Company or any Restricted
Subsidiary is permitted under Section 4.04 and Section 4.05.


(4) Neither the Company nor any Restricted Subsidiary has any obligation to
subscribe for additional Equity Interests of the Subsidiary or to maintain or
preserve its financial condition or cause it to achieve specified levels of
operating results, except to the extent permitted by Section 4.04 and Section
4.05.


Once so designated the Subsidiary will remain an Unrestricted Subsidiary,
subject to paragraph (b).


(b) (1) A Subsidiary previously designated an Unrestricted Subsidiary which
fails to meet the qualifications set forth in paragraph (a) will be deemed to
become at that time a Restricted Subsidiary, subject to the consequences set
forth in paragraph (d).


(2) The Board of Directors may designate an Unrestricted Subsidiary to be a
Restricted Subsidiary if (x) the designation would not cause a Default and (y)
immediately after giving effect to the transaction on a pro forma basis, (i) the
Company could Incur at least $1.00 of Debt under the Fixed Charge Coverage Test
or (ii) the Fixed Charge Coverage Ratio is greater than immediately prior
thereto.


(c)  Upon a Restricted Subsidiary becoming an Unrestricted Subsidiary,


(1) all existing Investments of the Company and the Restricted Subsidiaries
therein (valued at the Company’s proportional share of the fair market value of
its assets less liabilities) will be deemed made at that time;


(2) all existing Capital Stock or Debt of the Company or a Restricted Subsidiary
held by it will be deemed Incurred at that time, and all Liens on property of
the Company or a Restricted Subsidiary held by it will be deemed incurred at
that time;


(3) all existing transactions between it and the Company or any Restricted
Subsidiary will be deemed entered into at that time;


(4)  it is released at that time from its Note Guaranty, if any; and


(5)  it will cease to be subject to the provisions of this Indenture as a
Restricted Subsidiary.


(d)  Upon an Unrestricted Subsidiary becoming, or being deemed to become, a
Restricted Subsidiary,


(1) all of its Debt and Disqualified or Preferred Stock will be deemed Incurred
at that time for purposes of Section 4.04, but will not be considered the sale
or issuance of Equity Interests for purposes of Section 4.10;
 
 
-54-

--------------------------------------------------------------------------------

 
 
(2)  Investments therein previously charged under Section 4.05 will be credited
thereunder;


(3)  to the extent required by Section 4.08, it shall issue a Note Guaranty of
the Notes; and


(4)  it will thenceforward be subject to the provisions of this Indenture as a
Restricted Subsidiary.


(e) Any designation by the Board of Directors of a Subsidiary as a Restricted
Subsidiary or Unrestricted Subsidiary will be evidenced to the Trustee by
promptly filing with the Trustee a copy of the Board Resolution giving effect to
the designation and an Officers’ Certificate certifying that the designation
complied with the foregoing provisions.


Section 4.13.   Financial Reports.


(a) Whether or not the Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, the Company must provide the Trustee
and Noteholders, or file electronically with the Commission, within the time
periods specified in the Commission rules and regulations for non-accelerated
filers


(1) all quarterly and annual financial information that would be required to be
contained in a filing with the Commission on Forms 10-Q and 10-K if the Company
were required to file such forms, including a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” and, with respect to
annual information only, a report thereon by the Company’s certified independent
accountants, and


(2) all current reports that would be required to be filed with the Commission
on Form 8-K if the Company were required to file such reports.


In addition, whether or not required by the Commission, the Company will, after
the effectiveness of an Exchange Offer Registration Statement or Shelf
Registration Statement, if the Commission will accept the filing, file a copy of
all of the information and reports referred to in clauses (1) and (2) with the
Commission for public availability within the time periods specified in the
Commission’s rules and regulations. In addition, the Company will make the
information and reports available to securities analysts and prospective
investors upon request.


The Company will also hold quarterly conference calls for the holders of the
Notes to discuss financial information for the previous quarter (it being
understood that such quarterly conference call may be the same conference call
as with the Company’s equity investors and analysts). The conference call will
be following the last day of each fiscal quarter of the Company and not later
than 10 Business Days after the time that the Company distributes the financial
information as set forth in Section 4.13(a)(1). No fewer than two days prior to
the conference call, the Company will issue a press release announcing the time
and date of such conference call and providing instructions for holders,
securities analysts and prospective investors to obtain access to such call.


Notwithstanding the foregoing, if any direct or indirect parent of the Company
fully and unconditionally guarantees the Notes, the filing of such reports by
such parent within the time periods specified above will satisfy such
obligations of the Company; provided that, following effectiveness of an
Exchange Offer Registration Statement or Shelf Registration Statement, such
reports shall include the information required by Rule 3-10 of Regulation S-X
with respect to the Company and the Guarantors.
 
 
-55-

--------------------------------------------------------------------------------

 
 
(b) For so long as any of the Notes remain outstanding and constitute
“restricted securities” under Rule 144 under the Securities Act, the Company
will furnish to the Holders of the Notes and prospective investors, upon their
request, the information required to be delivered pursuant to Rule 144A(d)(4)
under the Securities Act.


(c)  All obligors on the Notes will comply with Section 314(a) of the Trust
Indenture Act.


(d) Delivery of these reports and information to the Trustee is for
informational purposes only and the Trustee’s receipt of them will not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).


(e) Notwithstanding the foregoing, the requirements of paragraph (a) above shall
be deemed satisfied prior to the effective date of the Exchange Offer
Registration Statement or the Shelf Registration Statement (as the case may be)
by the filing with the Commission of the Exchange Offer Registration Statement
or the Shelf Registration Statement, and any amendments thereto, in accordance
with the provisions of the Registration Rights Agreement containing the
information substantially consistent with that required by paragraph (a) and
filed within the time periods set forth above.


Section 4.14.   Reports to Trustee.


(a) The Company will deliver to the Trustee within 120 days after the end of
each fiscal year an Officers’ Certificate stating that the Company has fulfilled
its obligations hereunder or, if there has been a Default, specifying the
Default and its nature and status.


(b) The Company will deliver to the Trustee as soon as possible and in any event
within 30 days after the Company becomes aware of the occurrence of a Default,
an Officers’ Certificate setting forth the details of the Default, and the
action which the Company proposes to take with respect thereto.


Section 4.15.   Limitation of Applicability of Certain Covenants if Notes Rated
Investment Grade.


(a) The obligation of the Company and its Restricted Subsidiaries to comply with
Article 4 (except for Sections 4.01, 4.02, 4.03, 4.06, 4.09, 4.12, 4.13 and
4.14) and Section 5.01(a)(iii)(3) will be suspended (such suspended covenants,
the “Suspended Covenants”) and cease to have any further effect from and after
the first date when the Notes have an Investment Grade Rating; provided, that if
the Notes cease to have an Investment Grade Rating, then, from and after such
time, the obligation of the Company and its Restricted Subsidiaries to comply
with the Suspended Covenants shall be reinstated.


(b) Notwithstanding the foregoing, in the event of any such reinstatement, no
action taken or omitted to be taken by the Company or any of its Subsidiaries
prior to such reinstatement shall give rise to a Default or Event of Default
under this Indenture upon reinstatement; provided that (1) with respect to
Restricted Payments made after any such reinstatement, the amount of Restricted
Payments made on or after the Issue Date, for purposes of Section 4.05(a)(3),
will be calculated as though such covenant had been in effect during the entire
period after such date; (2) all Debt, Incurred, during the suspension period
will be deemed to have been Incurred pursuant to Section 4.04(b)(8), and (3)
promptly, and in any event within 10 Business Days of such reinstatement, any
Restricted Subsidiary that would have been required prior to such reinstatement
by Section 4.08 to execute a supplemental indenture and Guarantee the Notes (but
for the suspension of such covenant) will execute such supplemental indenture
required by such covenant.
 
 
-56-

--------------------------------------------------------------------------------

 
 
ARTICLE 5


CONSOLIDATION, MERGER OR SALE OF ASSETS


Section 5.01.   Consolidation, Merger or Sale of Assets by the Company.


(a)  The Company will not


(i)  consolidate with or merge with or into any Person, or


(ii) sell, convey, transfer, lease, or otherwise dispose of all or substantially
all of its assets as an entirety or substantially an entirety, in one
transaction or a series of related transactions, to any Person or


(iii)  permit any Person to merge with or into the Company unless


(1) either (x) the Company is the continuing Person or (y) the resulting,
surviving or transferee Person is a Person organized and validly existing under
the laws of the United States of America or any jurisdiction thereof and
expressly assumes by supplemental indenture all of the obligations of the
Company under this Indenture and the Notes and the Registration Rights
Agreement;


(2) immediately after giving effect to the transaction, no Default has occurred
and is continuing;


(3) in the case of a transaction involving the Company, immediately after giving
effect to the transaction on a pro forma basis, (i) the Company or the resulting
surviving or transferee Person could Incur at least $1.00 of Debt under the
Fixed Charge Coverage Test or (ii) the Fixed Charge Coverage Ratio is greater
than immediately prior thereto; and


(4) the Company delivers to the Trustee an Officers’ Certificate and an Opinion
of Counsel, each stating that the consolidation, merger or transfer and the
supplemental indenture (if any) comply with this Indenture;


provided that clauses (2) through (4) do not apply (i) to the consolidation or
merger of the Company with or into, or the sale by the Company of all or
substantially all its assets to, a Restricted Subsidiary or the consolidation or
merger of a Restricted Subsidiary with or into, or the sale by such Subsidiary
of all or substantially all of its assets to, the Company or (ii) if, in the
good faith determination of the Board of Directors of the Company, whose
determination is evidenced by a Board Resolution, the sole purpose of the
transaction is to change the jurisdiction of incorporation of the Company or to
form a holding company for the Company (provided that such holding company
becomes a Guarantor).


The foregoing shall not apply to (i) any transfer of assets by the Company to
any Guarantor, (ii) any transfer of assets among Guarantors or (iii) any
transfer of assets by a Restricted Subsidiary that is not a Guarantor to (x)
another Restricted Subsidiary that is not a Guarantor or (y) the Company or any
Guarantor.


(b) Upon the consummation of any transaction effected in accordance with these
provisions, if the Company is not the continuing Person, the resulting,
surviving or transferee Person will succeed to, and be substituted for, and may
exercise every right and power of, the Company under this Indenture and
 
 
-57-

--------------------------------------------------------------------------------

 
 
the Notes with the same effect as if such successor Person had been named as the
Company in this Indenture. Upon such substitution, except in the case of a lease
of all or substantially all of its assets, the Company will be released from its
obligations under this Indenture and the Notes.


Section 5.02.   Consolidation, Merger or Sale of Assets by a Guarantor.


(a)  No Guarantor may


(i)  consolidate with or merge with or into any Person, or


(ii) sell, convey, transfer or dispose of, all or substantially all its assets
as an entirety or substantially as an entirety, in one transaction or a series
of related transactions, to any Person, or


(iii)  permit any Person to merge with or into the Guarantor unless


(A) the other Person is the Company or any Restricted Subsidiary that is a
Guarantor or becomes a Guarantor concurrently with the transaction; or


(B) (1) either (x) the Guarantor is the continuing Person or (y) the resulting,
surviving or transferee Person expressly assumes by supplemental indenture all
of the obligations of the Guarantor under its Note Guaranty; and


(2) immediately after giving effect to the transaction, no Default has occurred
and is continuing; or


(C) the transaction constitutes a sale or other disposition (including by way of
consolidation or merger) of the Guarantor or the sale or disposition of all or
substantially all the assets of the Guarantor (in each case other than to the
Company or a Restricted Subsidiary) otherwise permitted by this Indenture.


ARTICLE 6


DEFAULT AND REMEDIES


Section 6.01.   Events of Default. An “Event of Default” occurs if


(1) the Company defaults in the payment of the principal or premium of any Note
when the same becomes due and payable at maturity, upon acceleration or
redemption, or otherwise;


(2) the Company defaults in the payment of interest (including any Additional
Interest) on any Note when the same becomes due and payable, and the default
continues for a period of 30 days;


(3) the Company fails to accept and pay for Notes tendered when and as required
pursuant to Section 4.09 or Section 4.10;


(4) the Company defaults in the performance of or breaches any other covenant or
agreement of the Company in this Indenture or under the Notes and the default or
breach continues for a period of 60 consecutive days after written notice to the
Company by the Trustee or to

 
 
-58-

--------------------------------------------------------------------------------

 
 
the Company and the Trustee by the Holders of 25% or more in aggregate principal
amount of the Notes (except in the case of a default with respect to Article 5,
which will constitute an Event of Default with such notice requirement but
without such passage of time requirement);


(5) the failure by the Company or any Significant Restricted Subsidiary to pay
any Debt (other than Debt owing to the Company or a Restricted Subsidiary)
within any applicable grace period after final maturity or the acceleration of
any such Debt by the holders thereof because of a default, in each case, if the
total amount of such Debt unpaid or accelerated exceeds $30.0 million;


(6) one or more final judgments or orders for the payment of money are rendered
against the Company or any of its Significant Restricted Subsidiaries and are
not paid or discharged, and there is a period of 60 consecutive days following
entry of the final judgment or order that causes the aggregate amount for all
such final judgments or orders outstanding and not paid or charged against all
such Persons to exceed $30.0 million (in excess of amounts which the Company’s
insurance carriers have agreed to pay under applicable policies) during which a
stay of enforcement, by reason of a pending appeal or otherwise, is not in
effect;


(7) an involuntary case or other proceeding is commenced against the Company or
any Significant Restricted Subsidiary with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect seeking
the appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding remains undismissed and unstayed for a period of 60
days; or an order for relief is entered against the Company or any Significant
Restricted Subsidiary under the federal bankruptcy laws as now or hereafter in
effect and the order remains in effect for a period of 60 days;




(8) the Company or any of its Significant Restricted Subsidiaries (i) commences
a voluntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or consents to the entry of an order for relief
in an involuntary case under any such law, (ii) consents to the appointment of
or taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of the Company or any of its Significant
Restricted Subsidiaries or for all or substantially all of the property and
assets of the Company or any of its Significant Restricted Subsidiaries or (iii)
effects any general assignment for the benefit of creditors (an event of default
specified in clause (7) or (8) a “bankruptcy default”); or


(9) any Note Guaranty of a Significant Restricted Subsidiary ceases to be in
full force and effect, other than in accordance with the terms of this
Indenture, or a Guarantor denies or disaffirms its obligations under its Note
Guaranty.


Section 6.02.   Acceleration.


(a) If an Event of Default, other than a bankruptcy default with respect to the
Company, occurs and is continuing under this Indenture, the Trustee or the
Holders of at least 25% in aggregate principal amount of the Notes then
outstanding, by written notice to the Company (and to the Trustee if the notice
is given by the Holders), may, and the Trustee at the request of such Holders
shall, declare the principal of and accrued interest on the Notes to be
immediately due and payable. Upon a declaration of acceleration, such principal
and interest will become immediately due and payable. If a bankruptcy default
occurs with respect to the Company, the principal of and accrued interest on the
Notes then outstanding
 
 
-59-

--------------------------------------------------------------------------------

 


will become immediately due and payable without any declaration or other act on
the part of the Trustee or any Holder.


(b) The Holders of a majority in principal amount of the outstanding Notes by
written notice to the Company and to the Trustee may waive all past defaults and
rescind and annul a declaration of acceleration and its consequences if


(1) all existing Events of Default, other than the nonpayment of the principal
of, premium, if any, and interest on the Notes that have become due solely by
the declaration of acceleration, have been cured or waived, and


(2) the rescission would not conflict with any judgment or decree of a court of
competent jurisdiction.


(c) In the event of a declaration of acceleration of the Notes because an Event
of Default described in clause (5) of Section 6.01 has occurred and is
continuing, the declaration of acceleration of the Notes shall be automatically
annulled if the event of default or payment default triggering such Event of
Default pursuant to clause (5) shall be remedied or cured, or waived by the
holders of the Debt, or the Debt that gave rise to such Event of Default shall
have been discharged in full, within 30 days after the declaration of
acceleration with respect thereto and if (1) the annulment of the acceleration
of the Notes would not conflict with any judgment or decree of a court of
competent jurisdiction and (2) all existing Events of Default, except nonpayment
of principal, premium or interest on the Notes that became due solely because of
the acceleration of the Notes, have been cured or waived.


Section 6.03. Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may pursue, in its own name or as trustee of an express trust, any
available remedy by proceeding at law or in equity to collect the payment of
principal of and interest on the Notes or to enforce the performance of any
provision of the Notes or this Indenture. The Trustee may maintain a proceeding
even if it does not possess any of the Notes or does not produce any of them in
the proceeding.


Section 6.04. Waiver of Past Defaults. Except as otherwise provided in Sections
6.02, 6.07 and 9.02, the Holders of a majority in principal amount of the
outstanding Notes may, by notice to the Trustee, waive an existing Default and
its consequences. Upon such waiver, the Default will cease to exist, and any
Event of Default arising therefrom will be deemed to have been cured, but no
such waiver will extend to any subsequent or other Default or impair any right
consequent thereon.


Section 6.05. Control by Majority. The Holders of a majority in aggregate
principal amount of the outstanding Notes may direct the time, method and place
of conducting any proceeding for any remedy available to the Trustee or
exercising any trust or power conferred on the Trustee. However, the Trustee may
refuse to follow any direction that conflicts with law or this Indenture, that
may involve the Trustee in personal liability, or that the Trustee determines in
good faith may be unduly prejudicial to the rights of Holders of Notes not
joining in the giving of such direction, and may take any other action it deems
proper that is not inconsistent with any such direction received from Holders of
Notes.


Section 6.06. Limitation on Suits. A Holder may not institute any proceeding,
judicial or otherwise, with respect to this Indenture or the Notes, or for the
appointment of a receiver or trustee, or for any other remedy under this
Indenture or the Notes, unless:


(1) the Holder has previously given to the Trustee written notice of a
continuing Event of Default;
 
 
-60-

--------------------------------------------------------------------------------

 
 
(2) Holders of at least 25% in aggregate principal amount of outstanding Notes
have made written request to the Trustee to institute proceedings in respect of
the Event of Default in its own name as Trustee under this Indenture;


(3) Holders have offered to the Trustee indemnity satisfactory to the Trustee
against any costs, liabilities or expenses to be incurred in compliance with
such request;


(4) the Trustee for 60 days after its receipt of such notice, request and offer
of indemnity has failed to institute any such proceeding; and


(5) during such 60-day period, the Holders of a majority in aggregate principal
amount of the outstanding Notes have not given the Trustee a direction that is
inconsistent with such written request.


Section 6.07. Rights of Holders to Receive Payment. Notwithstanding anything to
the contrary, the right of a Holder of a Note to receive payment of principal of
or interest on its Note on or after the Stated Maturities thereof, or to bring
suit for the enforcement of any such payment on or after such respective dates,
may not be impaired or affected without the consent of that Holder.


Section 6.08. Collection Suit by Trustee. If an Event of Default in payment of
principal or interest specified in clause (1) or (2) of Section 6.01 occurs and
is continuing, the Trustee may recover judgment in its own name and as trustee
of an express trust for the whole amount of principal and accrued interest
remaining unpaid, together with interest on overdue principal and, to the extent
lawful, overdue installments of interest, in each case at the rate specified in
the Notes, and such further amount as is sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel and any other
amounts due the Trustee hereunder.


Section 6.09. Trustee May File Proofs of Claim. The Trustee may file proofs of
claim and other papers or documents as may be necessary or advisable in order to
have the claims of the Trustee (including any claim for the compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee hereunder) and the Holders allowed in any
judicial proceedings relating to the Company or any Guarantor or their
respective creditors or property, and is entitled and empowered to collect,
receive and distribute any money, securities or other property payable or
deliverable upon conversion or exchange of the Notes or upon any such claims.
Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Holder to make such payments to the Trustee and, if the Trustee consents to the
making of such payments directly to the Holders, to pay to the Trustee any
amount due to it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agent and counsel, and any other amounts due the
Trustee hereunder. Nothing in this Indenture will be deemed to empower the
Trustee to authorize or consent to, or accept or adopt on behalf of any Holder,
any plan of reorganization, arrangement, adjustment or composition affecting the
Notes or the rights of any Holder thereof, or to authorize the Trustee to vote
in respect of the claim of any Holder in any such proceeding.


Section 6.10. Priorities. If the Trustee collects any money pursuant to this
Article, it shall pay out the money in the following order:


First: to the Trustee (acting in any capacity hereunder) for all amounts due
hereunder;


 
-61-

--------------------------------------------------------------------------------

 


Second: to Holders for amounts then due and unpaid for principal of and interest
on the Notes, ratably, without preference or priority of any kind, according to
the amounts due and payable on the Notes for principal and interest; and


Third: to the Company or as a court of competent jurisdiction may direct.


The Trustee, upon written notice to the Company, may fix a record date and
payment date for any payment to Holders pursuant to this Section.


Section 6.11. Restoration of Rights and Remedies. If the Trustee or any Holder
has instituted a proceeding to enforce any right or remedy under this Indenture
and the proceeding has been discontinued or abandoned for any reason, or has
been determined adversely to the Trustee or to the Holder, then, subject to any
determination in the proceeding, the Company, any Guarantors, the Trustee and
the Holders will be restored severally and respectively to their former
positions hereunder and thereafter all rights and remedies of the Company, any
Guarantors, the Trustee and the Holders will continue as though no such
proceeding had been instituted.


Section 6.12. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court may require any party litigant
in such suit (other than the Trustee) to file an undertaking to pay the costs of
the suit, and the court may assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant (other than the Trustee) in the suit
having due regard to the merits and good faith of the claims or defenses made by
the party litigant. This Section does not apply to a suit by a Holder to enforce
payment of principal of or interest on any Note on the respective due dates, or
a suit by Holders of more than 10% in principal amount of the outstanding Notes.


Section 6.13. Rights and Remedies Cumulative. No right or remedy conferred or
reserved to the Trustee or to the Holders under this Indenture is intended to be
exclusive of any other right or remedy, and all such rights and remedies are, to
the extent permitted by law, cumulative and in addition to every other right and
remedy hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or exercise of any right or remedy hereunder, or otherwise, will
not prevent the concurrent assertion or exercise of any other right or remedy.


Section 6.14. Delay or Omission Not Waiver. No delay or omission of the Trustee
or of any Holder to exercise any right or remedy accruing upon any Event of
Default will impair any such right or remedy or constitute a waiver of any such
Event of Default or an acquiescence therein. Every right and remedy given by
this Article or by law to the Trustee or to the Holders may be exercised from
time to time, and as often as may be deemed expedient, by the Trustee or by the
Holders, as the case may be.


Section 6.15. Waiver of Stay, Extension or Usury Laws. The Company and each
Guarantor covenants, to the extent that it may lawfully do so, that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law or any usury law or other law
that would prohibit or forgive the Company or the Guarantor from paying all or
any portion of the principal of, or interest on the Notes as contemplated
herein, wherever enacted, now or at any time hereafter in force, or that may
affect the covenants or the performance of this Indenture. The Company and each
Guarantor hereby expressly waives, to the extent that it may lawfully do so, all
benefit or advantage of any such law and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
will suffer and permit the execution of every such power as though no such law
had been enacted.



 
-62-

--------------------------------------------------------------------------------

 


ARTICLE 7


THE TRUSTEE


Section 7.01.   General.


(a) The duties and responsibilities of the Trustee are as provided by the Trust
Indenture Act and as set forth herein. Whether or not expressly so provided,
every provision of this Indenture relating to the conduct or affecting the
liability of or affording protection to the Trustee is subject to this Article.


(b) Except during the continuance of an Event of Default, the Trustee need
perform only those duties that are specifically set forth in this Indenture and
no others, and no implied covenants or obligations will be read into this
Indenture against the Trustee. In case an Event of Default has occurred and is
continuing, the Trustee shall exercise those rights and powers vested in it by
this Indenture, and use the same degree of care and skill in their exercise, as
a prudent person would exercise or use under the circumstances in the conduct of
his or her own affairs.


(c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act or
its own willful misconduct.


Section 7.02. Certain Rights of Trustee. Subject to Trust Indenture Act Sections
315(a) through (d):


(1) In the absence of bad faith on its part, the Trustee may rely, and will be
protected in acting or refraining from acting, upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, debenture, note, other evidence of indebtedness or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper Person. The Trustee need not investigate any fact or matter stated in
the document, but, in the case of any document which is specifically required to
be furnished to the Trustee pursuant to any provision hereof, the Trustee shall
examine the document to determine whether it conforms to the requirements of
this Indenture (but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein). The Trustee, in its discretion, may
make further inquiry or investigation into such facts or matters as it sees fit.


(2) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel conforming to Section 11.05 and the Trustee
will not be liable for any action it takes or omits to take in good faith in
reliance on the certificate or opinion.


(3) The Trustee may act through its attorneys and agents and will not be
responsible for the misconduct or negligence of any agent (other than an agent
who is an employee of the Trustee) appointed with due care.


(4) The Trustee will be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders, unless such Holders have offered to the Trustee reasonable security or
indemnity against the costs, expenses and liabilities that might be incurred by
it in compliance with such request or direction.


(5) The Trustee will not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within its rights or powers or
for any action it takes or omits to take in accordance with the direction of the
Holders in accordance with Section 6.05 relating to

 
 
-63-

--------------------------------------------------------------------------------

 


the time, method and place of conducting any proceeding for any remedy available
to the Trustee, or exercising any trust or power conferred upon the Trustee,
under this Indenture.


(6) The Trustee may consult with counsel, and the written advice of such counsel
or any Opinion of Counsel will be full and complete authorization and protection
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon.


(7) No provision of this Indenture will require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
its duties hereunder, or in the exercise of its rights or powers, unless it
receives indemnity satisfactory to it against any loss, liability or expense.


(8) Except with respect to Section 4.01, the Trustee shall have no duty to
inquire as to the performance of the Company with respect to the covenants
contained in Article 4. In addition, the Trustee shall not be deemed to have
knowledge of an Event of Default except (i) any Default or Event of Default
occurring pursuant to Sections 4.01, 6.01(1) or 6.01(2) or (ii) any Default or
Event of Default of which Trustee shall have received written notification or
obtained actual knowledge.


(9) In no event shall the Trustee be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.


(10) The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Notes and this Indenture.


(11) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder.


(12) The Trustee shall not be required to give any bond or surety in respect of
the performance of its powers and duties hereunder.


(13) The Trustee may request that the Company deliver a certificate setting
forth the names of individuals and/or titles of officers authorized at such time
to take specified actions pursuant to this Indenture.


Section 7.03. Individual Rights of Trustee. The Trustee, in its individual or
any other capacity, may become the owner or pledgee of Notes and may otherwise
deal with the Company or its Affiliates with the same rights it would have if it
were not the Trustee. Any Agent may do the same with like rights. However, the
Trustee is subject to Trust Indenture Act Sections 310(b) and 311. For purposes
of Trust Indenture Act Section 311(b)(4) and (6):


(a) “cash transaction” means any transaction in which full payment for goods or
securities sold is made within seven days after delivery of the goods or
securities in currency or in checks or other orders drawn upon banks or bankers
and payable upon demand; and


 
-64-

--------------------------------------------------------------------------------

 
 
(b) “self-liquidating paper” means any draft, bill of exchange, acceptance or
obligation which is made, drawn, negotiated or incurred for the purpose of
financing the purchase, processing, manufacturing, shipment, storage or sale of
goods, wares or merchandise and which is secured by documents evidencing title
to, possession of, or a lien upon, the goods, wares or merchandise or the
receivables or proceeds arising from the sale of the goods, wares or merchandise
previously constituting the security; provided the security is received by the
Trustee simultaneously with the creation of the creditor relationship arising
from the making, drawing, negotiating or incurring of the draft, bill of
exchange, acceptance or obligation.


Section 7.04. Trustee’s Disclaimer. The Trustee (i) makes no representation as
to the validity or adequacy of this Indenture or the Notes, (ii) is not
accountable for the Company’s use or application of the proceeds from the Notes
and (iii) is not responsible for any statement in the Notes other than its
certificate of authentication.


Section 7.05. Notice of Default. If any Default occurs and is continuing and is
known to the Trustee, the Trustee will send notice of the Default to each Holder
within 90 days after it occurs, unless the Default has been cured; provided
that, except in the case of a default in the payment of the principal of or
interest on any Note, the Trustee may withhold the notice if and so long as the
board of directors, the executive committee or a committee of trust officers of
the Trustee in good faith determines that withholding the notice is in the
interest of the Holders. Notice to Holders under this Section will be given in
the manner and to the extent provided in Trust Indenture Act Section 313(c).


Section 7.06. Reports by Trustee to Holders. Within 60 days after each May 15,
beginning with May 15, 2013, the Trustee will mail to each Holder, as provided
in Trust Indenture Act Section 313(c), a brief report dated as of such May 15,
if required by Trust Indenture Act Section 313(a), mail such reports to the
Company and file such reports with each stock exchange upon which its Notes are
listed and with the Commission as required by Trust Indenture Act Section
313(d).


Section 7.07.   Compensation and Indemnity.


(a) The Company will pay the Trustee compensation as agreed upon in writing for
its services. The compensation of the Trustee is not limited by any law on
compensation of a Trustee of an express trust. The Company will reimburse the
Trustee (acting in any capacity hereunder) upon request for all reasonable
out-of-pocket expenses, disbursements and advances incurred or made by the
Trustee, including the reasonable compensation and expenses of the Trustee’s
agents and counsel.
 
(b) The Company will indemnify the Trustee (acting in any capacity hereunder)
for, and hold it harmless against, any loss or liability or expense incurred by
it without negligence, bad faith or willful misconduct on its part arising out
of or in connection with the acceptance or administration of this Indenture and
its duties under this Indenture and the Notes, including the costs and expenses
of defending itself against any claim or liability and of complying with any
process served upon it or any of its officers in connection with the exercise or
performance of any of its powers or duties under this Indenture and the Notes.
The Trustee shall notify the Company promptly of any claim asserted against the
Trustee or any of its agents for which it may seek indemnity. The Company shall
defend the claim and the Trustee shall cooperate in the defense. The Trustee and
its agents subject to the claim may have separate counsel, and the Company shall
pay the reasonable fees and expenses of such counsel; provided, however, that
the Company will not be required to pay such fees and expenses if there is no
conflict of interest between the Company and the Trustee and its agents subject
to the claim in connection with such defense as reasonably determined by the
Trustee. The Company need not pay for any settlement made without its written
consent. The Company need not reimburse any expense or indemnify against any
loss or liability to the extent incurred by the Trustee through the Trustee’s
negligence, bad faith or willful misconduct.
 
 
-65-

--------------------------------------------------------------------------------

 
 
(c) To secure the Company’s payment obligations in this Section, the Trustee
will have a lien prior to the Notes on all money or property held or collected
by the Trustee, in its capacity as Trustee, except money or property held in
trust to pay principal of, and interest on, particular Notes.


Section 7.08.   Replacement of Trustee.


(a)(1) The Trustee may resign at any time by written notice to the Company.


(2) The Holders of a majority in principal amount of the outstanding Notes may
remove the Trustee by written notice to the Trustee.


(3) If the Trustee is no longer eligible under Section 7.10 or in the
circumstances described in Trust Indenture Act Section 310(b), any Holder that
satisfies the requirements of Trust Indenture Act Section 310(b) may petition
any court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.


(4) The Company may remove the Trustee if: (i) the Trustee is no longer eligible
under Section 7.10; (ii) the Trustee is adjudged a bankrupt or an insolvent;
(iii) a receiver or other public officer takes charge of the Trustee or its
property; or (iv) the Trustee becomes incapable of acting.


A resignation or removal of the Trustee and appointment of a successor Trustee
will become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section.


(b) If the Trustee has been removed by the Holders, Holders of a majority in
principal amount of the Notes may appoint a successor Trustee with the consent
of the Company. Otherwise, if the Trustee resigns or is removed, or if a vacancy
exists in the office of Trustee for any reason, the Company will promptly
appoint a successor Trustee. If the successor Trustee does not deliver its
written acceptance within 30 days after the retiring Trustee resigns or is
removed, the retiring Trustee, the Company or the Holders of a majority in
principal amount of the outstanding Notes may petition any court of competent
jurisdiction for the appointment of a successor Trustee.


(c) Upon delivery by the successor Trustee of a written acceptance of its
appointment to the retiring Trustee and to the Company, (i) the retiring Trustee
will transfer all property held by it as Trustee to the successor Trustee,
subject to the lien provided for in Section 7.07, (ii) the resignation or
removal of the retiring Trustee will become effective, and (iii) the successor
Trustee will have all the rights, powers and duties of the Trustee under this
Indenture. Upon request of any successor Trustee, the Company will execute any
and all instruments for fully vesting in and confirming to the successor Trustee
all such rights, powers and trusts. The Company will give notice of any
resignation and any removal of the Trustee and each appointment of a successor
Trustee to all Holders, and include in the notice the name of the successor
Trustee and the address of its Corporate Trust Office. The retiring Trustee
shall have no responsibility or liability for the action or inaction of any
successor Trustee.


(d) Notwithstanding replacement of the Trustee pursuant to this Section, the
Company’s obligations under Section 7.07 will continue for the benefit of the
retiring Trustee.


(e) The Trustee agrees to give the notices provided for in, and otherwise comply
with, Trust Indenture Act Section 310(b).


Section 7.09. Successor Trustee by Merger. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all of its corporate
trust business to, another corporation or national banking association, the
resulting, surviving or transferee corporation or national banking association

 
 
-66-

--------------------------------------------------------------------------------

 
 
without any further act will be the successor Trustee with the same effect as if
the successor Trustee had been named as the Trustee in this Indenture; provided
that such corporation or national banking association shall be otherwise
qualified and eligible under this Article Seven.


Section 7.10. Eligibility. The Indenture must always have a Trustee that
satisfies the requirements of Trust Indenture Act Section 310(a) and has a
combined capital and surplus of at least $25,000,000 as set forth in its most
recent published annual report of condition.


Section 7.11. Money Held in Trust. The Trustee will not be liable for interest
on any money received by it except as it may agree with the Company. Money held
in trust by the Trustee need not be segregated from other funds except to the
extent required by law and except for money held in trust under Article 8.


ARTICLE 8


DEFEASANCE AND DISCHARGE


Section 8.01.   Discharge of Company’s Obligations.


(a) Subject to paragraph (b), the Company’s obligations under the Notes and this
Indenture, and each Guarantor’s obligations under its Note Guaranty, will
terminate if:


(1) all Notes previously authenticated and delivered (other than (i) destroyed,
lost or stolen Notes that have been replaced or (ii) Notes that are paid
pursuant to Section 4.01 or (iii) Notes for whose payment money or U.S.
Government Obligations have been held in trust and then repaid to the Company
pursuant to Section 8.05) have been delivered to the Trustee for cancellation
and the Company has paid all sums payable by it hereunder; or


(2) (A) the Notes mature within one year, or all of them are to be called for
redemption within one year under arrangements reasonably satisfactory to the
Trustee for giving the notice of redemption,


(B) the Company irrevocably deposits in trust with the Trustee, as trust funds
solely for the benefit of the Holders, money or U.S. Government Obligations or a
combination thereof sufficient, without consideration of any reinvestment, to
pay principal of and interest on the Notes to maturity or redemption, as the
case may be, and to pay all other sums payable by it hereunder,


(C) no Default has occurred and is continuing on the date of the deposit or will
occur as a result of the deposit, and


(D) the Company delivers to the Trustee an Officers’ Certificate and an Opinion
of Counsel, in each case stating that all conditions precedent provided for
herein relating to the satisfaction and discharge of this Indenture have been
complied with.


(b) After satisfying the conditions in clause (1), only the Company’s
obligations under Section 7.07 will survive. After satisfying the conditions in
clause (2), only the Company’s obligations in Article 2 and Sections 4.01, 4.02,
7.07, 7.08, 8.05 and 8.06 will survive. In either case, the Trustee upon request
will acknowledge in writing the discharge of the Company’s obligations under the
Notes and this Indenture other than the surviving obligations.



 
-67-

--------------------------------------------------------------------------------

 


(c) For the avoidance of doubt, in the case of a discharge that occurs in
connection with a redemption that is to occur pursuant to the second paragraph
of Section 3.01, the amount to be deposited shall be the amount that, as of the
date of such deposit, is deemed reasonably sufficient to make such payment and
discharge on the date of such redemption, in the good-faith determination of the
Company, as evidenced by an Officers’ Certificate.


Section 8.02. Legal Defeasance. The Company will be deemed to have paid and will
be discharged from its obligations in respect of the Notes and this Indenture,
other than its obligations in Article 2 and Sections 4.01, 4.02, 7.07, 7.08,
8.05 and 8.06, and each Guarantor’s obligations under its Note Guarantees will
terminate; provided the following conditions have been satisfied:


(1) The Company has irrevocably deposited in trust with the Trustee, as trust
funds solely for the benefit of the Holders, money or U.S. Government
Obligations or a combination thereof sufficient, in the opinion of a nationally
recognized firm of independent public accountants, without consideration of any
reinvestment, to pay principal of and interest on the Notes to maturity or
redemption, as the case may be; provided that any redemption before maturity has
been irrevocably provided for under arrangements reasonably satisfactory to the
Trustee.


(2)  No Default has occurred and is continuing on the date of the deposit.


(3) The deposit will not result in a breach or violation of, or constitute a
default under, this Indenture or any other material agreement or instrument to
which the Company is a party or by which it is bound.


(4) The Company has delivered to the Trustee either (x) a ruling received from
the Internal Revenue Service to the effect that the Holders will not recognize
income, gain or loss for federal income tax purposes as a result of the
defeasance and will be subject to federal income tax on the same amount and in
the same manner and at the same times as would otherwise have been the case or
(y) an Opinion of Counsel, based on a change in law after the date of this
Indenture, to the same effect as the ruling described in clause (x).


(5) The Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, in each case stating that all conditions precedent provided
for herein relating to the defeasance have been complied with.


After discharge of the Company’s obligations under this Indenture, the Trustee
upon request will acknowledge in writing the discharge of the Company’s
obligations under the Notes and this Indenture except for the surviving
obligations specified above.


Section 8.03. Covenant Defeasance. The Company’s obligations set forth in
Sections 4.04 through 4.15, inclusive and Section 5.01(a)(iii)(3), and each
Guarantor’s obligations under its Note Guarantees, will terminate, and Section
6.01(3), (4), (5), (6) and (9) will no longer constitute Events of Default;
provided the following conditions have been satisfied:


(1)  The Company has complied with clauses (1), (2), (3) and (5) of Section
8.02; and


(2) the Company has delivered to the Trustee an Opinion of Counsel to the effect
that the Holders will not recognize income, gain or loss for federal income tax
purposes as a result of the defeasance and will be subject to federal income tax
on the same amount and in the same manner and at the same times as would
otherwise have been the case.



 
-68-

--------------------------------------------------------------------------------

 
 
Except as specifically stated above, none of the Company’s obligations under
this Indenture will be discharged.


Section 8.04. Application of Trust Money. Subject to Section 8.05, the Trustee
will hold in trust the money or U.S. Government Obligations deposited with it
pursuant to Section 8.01, 8.02 or 8.03, and apply the deposited money and the
proceeds from deposited U.S. Government Obligations to the payment of principal
of and interest on the Notes in accordance with the Notes and this Indenture.
Such money and U.S. Government Obligations need not be segregated from other
funds except to the extent required by law.


Section 8.05. Repayment to Company. Subject to Sections 7.07, 8.01, 8.02 and
8.03, the Trustee will promptly pay to the Company upon request any excess money
held by the Trustee at any time and thereupon be relieved from all liability
with respect to such money. The Trustee will pay to the Company upon request any
money held for payment with respect to the Notes that remains unclaimed for two
years; provided that before making such payment the Trustee may at the expense
of the Company publish once in a newspaper of general circulation in New York
City, or send to each Holder entitled to such money, notice that the money
remains unclaimed and that after a date specified in the notice (at least 30
days after the date of the publication or notice) any remaining unclaimed
balance of money will be repaid to the Company. After payment to the Company,
Holders entitled to such money must look solely to the Company for payment,
unless applicable law designates another Person, and all liability of the
Trustee with respect to such money will cease.


Section 8.06. Reinstatement. If and for so long as the Trustee is unable to
apply any money or U.S. Government Obligations held in trust pursuant to Section
8.01, 8.02 or 8.03 by reason of any legal proceeding or by reason of any order
or judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, the Company’s obligations under this
Indenture and the Notes will be reinstated as though no such deposit in trust
had been made. If the Company makes any payment of principal of or interest on
any Notes because of the reinstatement of its obligations, it will be subrogated
to the rights of the Holders of such Notes to receive such payment from the
money or U.S. Government Obligations held in trust.


ARTICLE 9


AMENDMENTS, SUPPLEMENTS AND WAIVERS


Section 9.01. Amendments Without Consent of Holders. The Company and the Trustee
may amend or supplement this Indenture, the Notes or the Note Guarantees without
notice to or the consent of any Noteholder


(1) to cure any ambiguity, omission, mistake, defect or inconsistency in this
Indenture or the Notes;


(2)  to comply with Article 5;


(3) to comply with any requirements of the Commission in connection with the
qualification of this Indenture under the Trust Indenture Act;


(4) to evidence and provide for the acceptance of an appointment hereunder by a
successor Trustee;



 
-69-

--------------------------------------------------------------------------------

 


(5) to provide for uncertificated Notes in addition to or in place of
certificated Notes; provided that the uncertificated Notes are issued in
registered form for purposes of Section 163(f) of the Code, or in a manner such
that the uncertificated Notes are described in Section 163(f)(2)(B) of the Code;


(6) to provide for any Guarantee of the Notes, to secure the Notes or to confirm
and evidence the release, termination or discharge of any Guarantee of or Lien
securing the Notes when such release, termination or discharge is permitted by
this Indenture;


(7)  to provide for or confirm the issuance of the Exchange Notes or Additional
Notes;


(8)  to conform to the “Description of the Notes” in the Offering Memorandum; or


(9) to make any change that would provide any additional rights or benefits to
the Holders or that does not materially adversely affect the legal rights under
this Indenture of any Holder.


Section 9.02.   Amendments With Consent of Holders.


(a) Except as otherwise provided in Section 6.02, 6.04 and 6.07 or paragraph
(b), the Company and the Trustee may amend this Indenture and the Notes with the
written consent of the Holders of a majority in principal amount of the
outstanding Notes, and the Holders of a majority in principal amount of the
outstanding Notes by written notice to the Trustee may waive any past default or
future compliance by the Company with any provision of this Indenture or the
Notes (which may include consents or waivers obtained in connection with a
tender offer or exchange offer for Notes).


(b) Notwithstanding the provisions of paragraph (a), without the consent of each
Holder affected, an amendment or waiver may not


(1)  reduce the principal amount of or change the Stated Maturity of any Note,


(2)  reduce the rate of or change the Stated Maturity of any interest payment on
any Note,


(3) reduce the amount payable upon the redemption of any Note or change the
times at, or circumstances under, which any Note may be redeemed at the option
of the Company,


(4) after the time an Offer to Purchase is required to have been made, reduce
the purchase amount or purchase price, or extend the latest purchase date
thereunder,


(5)  make any Note payable in money other than that stated in the Note,


(6) impair the right of any Holder of Notes to receive any principal payment or
interest payment on such Holder’s Notes, on or after the Stated Maturity
thereof, or to institute suit for the enforcement of any such payment, or


(7) reduce the percentage of the principal amount of the Notes required for
amendments or waivers.



 
-70-

--------------------------------------------------------------------------------

 


(c) It is not necessary for Holders to approve the particular form of any
proposed amendment, supplement or waiver, but is sufficient if their consent
approves the substance thereof.


(d) An amendment, supplement or waiver under this Section will become effective
on receipt by the Trustee of written consents from the Holders of the requisite
percentage in principal amount of the outstanding Notes. After an amendment,
supplement or waiver under this Section becomes effective, the Company will send
to the Holders affected thereby a notice briefly describing the amendment,
supplement or waiver. The Company will send supplemental indentures to Holders
upon request. Any failure of the Company to send such notice, or any defect
therein, will not, however, in any way impair or affect the validity of any such
supplemental indenture or waiver.


Section 9.03.   Effect of Consent.


(a) After an amendment, supplement or waiver becomes effective, it will bind
every Holder unless it is of the type requiring the consent of each Holder
affected. If the amendment, supplement or waiver is of the type requiring the
consent of each Holder affected, the amendment, supplement or waiver will bind
each Holder that has consented to it and every subsequent Holder of a Note that
evidences the same debt as the Note of the consenting Holder.


(b) If an amendment, supplement or waiver changes the terms of a Note, the
Trustee may require the Holder to deliver it to the Trustee so that the Trustee
may place an appropriate notation of the changed terms on the Note and return it
to the Holder, or exchange it for a new Note that reflects the changed terms.
The Trustee may also place an appropriate notation on any Note thereafter
authenticated. However, the effectiveness of the amendment, supplement or waiver
is not affected by any failure to annotate or exchange Notes in this fashion.


Section 9.04. Trustee’s Rights and Obligations. The Trustee is entitled to
receive, and will be fully protected in relying upon, an Opinion of Counsel and
Officers’ Certificate stating that the execution of any amendment, supplement or
waiver authorized pursuant to this Article is authorized or permitted by this
Indenture and that such supplemental indenture is the legal, valid and binding
obligation of the Company and any guarantor, enforceable against each in
accordance with its terms. If the Trustee has received such an Opinion of
Counsel and Officers’ Certificate, it shall sign the amendment, supplement or
waiver so long as the same does not adversely affect the rights of the Trustee.
The Trustee may, but is not obligated to, execute any amendment, supplement or
waiver that affects the Trustee’s own rights, duties or immunities under this
Indenture.


Section 9.05. Conformity With Trust Indenture Act. Every supplemental indenture
executed pursuant to this Article shall conform to the requirements of the Trust
Indenture Act.


ARTICLE 10


GUARANTEES


Section 10.01. The Guarantees. Subject to the provisions of this Article, each
Guarantor hereby irrevocably and fully and unconditionally guarantees, jointly
and severally, on an unsecured basis, the full and punctual payment (whether at
Stated Maturity, upon redemption, purchase pursuant to an Offer to Purchase or
acceleration, or otherwise) of the principal of, premium, if any, and interest
on, and all other amounts payable under, each Note, and the full and punctual
payment of all other amounts payable by the Company under this Indenture. Upon
failure by the Company to pay punctually any such amount, each Guarantor shall
forthwith on demand pay the amount not so paid at the place and in the manner
specified in this Indenture.

 
 
-71-

--------------------------------------------------------------------------------

 
 
Section 10.02. Guarantee Unconditional. The obligations of each Guarantor
hereunder are unconditional and absolute and, without limiting the generality of
the foregoing, to the fullest extent permitted by applicable law, will not be
released, discharged or otherwise affected by


(1) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Company under this Indenture or any Note, by operation
of law or otherwise;


(2)  any modification or amendment of or supplement to this Indenture or any
Note;


(3) any change in the corporate existence, structure or ownership of the
Company, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Company or its assets or any resulting release or
discharge of any obligation of the Company contained in this Indenture or any
Note;


(4) the existence of any claim, setoff or other rights which the Guarantor may
have at any time against the Company, the Trustee or any other Person, whether
in connection with this Indenture or any unrelated transactions; provided that
nothing herein prevents the assertion of any such claim by separate suit or
compulsory counterclaim;


(5) any invalidity or unenforceability relating to or against the Company for
any reason of this Indenture or any Note, or any provision of applicable law or
regulation purporting to prohibit the payment by the Company of the principal of
or interest on any Note or any other amount payable by the Company under this
Indenture; or


(6) any other act or omission to act or delay of any kind by the Company, the
Trustee or any other Person or any other circumstance whatsoever which might,
but for the provisions of this paragraph, constitute a legal or equitable
discharge of or defense to such Guarantor’s obligations hereunder.


Section 10.03. Discharge; Reinstatement. Each Guarantor’s obligations hereunder
will remain in full force and effect until the principal of, premium, if any,
and interest on the Notes and all other amounts payable by the Company under
this Indenture have been paid in full. If at any time any payment of the
principal of, premium, if any, or interest on any Note or any other amount
payable by the Company under this Indenture is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of the
Company or otherwise, each Guarantor’s obligations hereunder with respect to
such payment will be reinstated as though such payment had been due but not made
at such time.


Section 10.04. Waiver by the Guarantors. To the fullest extent permitted by
applicable law, each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against the
Company or any other Person.


Section 10.05. Subrogation and Contribution. Upon making any payment with
respect to any obligation of the Company under this Article, the Guarantor
making such payment will be subrogated to the rights of the payee against the
Company with respect to such obligation; provided that the Guarantor may not
enforce either any right of subrogation, or any right to receive payment in the
nature of contribution, or otherwise, from any other Guarantor, with respect to
such payment so long as any amount payable by the Company hereunder or under the
Notes remains unpaid.



 
-72-

--------------------------------------------------------------------------------

 


Section 10.06. Stay of Acceleration . If acceleration of the time for payment of
any amount payable by the Company under this Indenture or the Notes is stayed
upon the insolvency, bankruptcy or reorganization of the Company, all such
amounts otherwise subject to acceleration under the terms of this Indenture are
nonetheless payable by the Guarantors hereunder forthwith on demand by the
Trustee or the Holders.


Section 10.07. Limitation on Amount of Guarantee. Notwithstanding anything to
the contrary in this Article, each Guarantor, and by its acceptance of Notes,
each Holder, hereby confirms that it is the intention of all such parties that
the Note Guaranty of such Guarantor not constitute a fraudulent conveyance under
applicable fraudulent conveyance provisions of the United States Bankruptcy Code
or any comparable provision of state law. To effectuate that intention, the
Trustee, the Holders and the Guarantors hereby irrevocably agree that the
obligations of each Guarantor under its Note Guaranty are limited to the maximum
amount that would not render the Guarantor’s obligations subject to avoidance
under applicable fraudulent transfer provisions of the United States Bankruptcy
Code or any comparable provision of state law.


Section 10.08. Execution and Delivery of Guarantee. The execution by each
Guarantor of this Indenture (or a supplemental indenture in the form of Exhibit
B) evidences the Note Guaranty of such Guarantor, whether or not the person
signing as an officer of the Guarantor still holds that office at the time of
authentication of any Note. The delivery of any Note by the Trustee after
authentication constitutes due delivery of the Note Guaranty set forth in this
Indenture on behalf of each Guarantor.


Section 10.09.  Release of Guarantee. The Note Guaranty of a Guarantor will
terminate upon


(1) a sale or other disposition (including by way of consolidation or merger) of
the Guarantor or the sale or disposition of all or substantially all the assets
of the Guarantor (in each case other than to the Company or a Restricted
Subsidiary) otherwise permitted by this Indenture,


(2) the designation in accordance with this Indenture of the Guarantor as an
Unrestricted Subsidiary or the Guarantor otherwise ceases to be a Restricted
Subsidiary in accordance with this Indenture,


(3) in the case of any Domestic Restricted Subsidiary that after the Issue Date
is required to provide a Note Guaranty of the Notes pursuant to Section 4.08,
the release or discharge of the guaranty by such Restricted Subsidiary of Debt
of the Company or any Restricted Subsidiary of the Company or such Restricted
Subsidiary or the repayment of the Debt, which resulted in the obligation to
provide a Note Guaranty of the Notes, except if a release or discharge is by or
as a result of payment under such other guaranty, or


(4)  defeasance or discharge of the Notes, as provided in Article 8.


Upon delivery by the Company to the Trustee of an Officers’ Certificate and an
Opinion of Counsel to the foregoing effect, the Trustee will execute any
documents reasonably required in order to evidence the release of the Guarantor
from its obligations under its Note Guaranty.


ARTICLE 11


MISCELLANEOUS


Section 11.01. Trust Indenture Act of 1939. The Indenture shall incorporate and
be governed by the provisions of the Trust Indenture Act that are required to be
part of and to govern indentures qualified
 
 
-73-

--------------------------------------------------------------------------------

 
 
under the Trust Indenture Act. If any provision of this Indenture limits,
qualifies or conflicts with a provision of the Trust Indenture Act that is
required under the Trust Indenture Act to be part of and govern this Indenture,
the provision of the Trust Indenture Act shall control.


Section 11.02.  Noteholder Communications; Noteholder Actions.


(a) The rights of Holders to communicate with other Holders with respect to this
Indenture or the Notes are as provided by the Trust Indenture Act, and the
Company and the Trustee shall comply with the requirements of Trust Indenture
Act Sections 312(a) and 312(b). Neither the Company nor the Trustee will be held
accountable by reason of any disclosure of information as to names and addresses
of Holders made pursuant to the Trust Indenture Act.


(b) (1) Any request, demand, authorization, direction, notice, consent to
amendment, supplement or waiver or other action provided by this Indenture to be
given or taken by a Holder (an “act”) may be evidenced by an instrument signed
by the Holder delivered to the Trustee. The fact and date of the execution of
the instrument, or the authority of the person executing it, may be proved in
any manner that the Trustee deems sufficient.


(2) The Trustee may make reasonable rules for action by or at a meeting of
Holders, which will be binding on all the Holders.


(c) Any act by the Holder of any Note binds that Holder and every subsequent
Holder of a Note that evidences the same debt as the Note of the acting Holder,
even if no notation thereof appears on the Note. Subject to paragraph (d), a
Holder may revoke an act as to its Notes, but only if the Trustee receives the
notice of revocation before the date the amendment or waiver or other
consequence of the act becomes effective.


(d) The Company may, but is not obligated to, fix a record date (which need not
be within the time limits otherwise prescribed by Trust Indenture Act Section
316(c)) for the purpose of determining the Holders entitled to act with respect
to any amendment or waiver or in any other regard, except that during the
continuance of an Event of Default, only the Trustee may set a record date as to
notices of dfault, any declaration or acceleration or any other remedies or
other consequences of the Event of Default. If a record date is fixed, those
Persons that were Holders at such record date and only those Persons will be
entitled to act, or to revoke any previous act, whether or not those Persons
continue to be Holders after the record date. No act will be valid or effective
for more than 90 days after the record date.


Section 11.03.  Notices.


(a) Any notice or communication to the Company will be deemed given if in
writing (i) when delivered in person or (ii) five days after mailing when mailed
by first class mail, or (iii) when sent by facsimile transmission, with
transmission confirmed. Notices or communications to a Guarantor will be deemed
given if given to the Company. Any notice to the Trustee will be effective only
upon receipt. In each case the notice or communication should be addressed as
follows:


if to the Company:


Ruby Tuesday, Inc.
150 West Church Avenue
Maryville, TN 37801
Attention: Scarlett May
Facsimile: (865) 379-6817

 
 
-74-

--------------------------------------------------------------------------------

 
 
if to the Trustee:


Wells Fargo Bank, National Association
7000 Central Parkway NE
Suite 550
Atlanta, GA 30328
Attention: Corporate Trust Services, Administrator – Ruby Tuesday, Inc.
Facsimile: (770) 551-5118


The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.


(b) Except as otherwise expressly provided with respect to published notices,
any notice or communication to a Holder will be deemed given when mailed to the
Holder at its address as it appears on the Register by first class mail or, as
to any Global Note registered in the name of DTC or its nominee, as agreed by
the Company, the Trustee and DTC. Copies of any notice or communication to a
Holder, if given by the Company, will be mailed to the Trustee at the same time.
Defect in mailing a notice or communication to any particular Holder will not
affect its sufficiency with respect to other Holders.


(c) Where this Indenture provides for notice, the notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the event, and the waiver will be the equivalent of the notice. Waivers of
notice by Holders must be filed with the Trustee, but such filing is not a
condition precedent to the validity of any action taken in reliance upon such
waivers.


Section 11.04. Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take any action under
this Indenture, the Company will furnish to the Trustee at the request of the
Trustee:


(1) an Officers’ Certificate stating that, in the opinion of the signers, all
conditions precedent to be performed or effected by the Company, if any;
provided for in this Indenture relating to the proposed action have been
complied with; and


(2)  an Opinion of Counsel stating that all such conditions precedent have been
complied with.


Section 11.05. Statements Required in Certificate or Opinion. Each certificate
or opinion with respect to compliance with a condition or covenant provided for
in this Indenture must include:


(1) a statement that each person signing the certificate or opinion has read the
covenant or condition and the related definitions;


(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statement or opinion contained in the certificate
or opinion is based;


(3) a statement that, in the opinion of each such person, that person has made
such examination or investigation as is necessary to enable the person to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and


(4) a statement as to whether or not, in the opinion of each such person, such
condition or covenant has been complied with; provided that an Opinion of
Counsel may rely on an Officers’ Certificate or certificates of public officials
with respect to matters of fact.

 
 
-75-

--------------------------------------------------------------------------------

 
 
Section 11.06. Payment Date Other Than a Business Day. If any payment with
respect to a payment of any principal of, premium, if any, or interest on any
Note (including any payment to be made on any date fixed for redemption or
purchase of any Note) is due on a day which is not a Business Day, then the
payment need not be made on such date, but may be made on the next Business Day
with the same force and effect as if made on such date, and no interest will
accrue for the intervening period.


Section 11.07. Governing Law. The Indenture, including any Note Guarantees, and
the Notes shall be governed by, and construed in accordance with, the laws of
the State of New York, without regard to conflicts of law principles thereof.


Section 11.08. No Adverse Interpretation of Other Agreements. The Indenture may
not be used to interpret another indenture or loan or debt agreement of the
Company or any Subsidiary of the Company, and no such indenture or loan or debt
agreement may be used to interpret this Indenture.


Section 11.09. Successors. All agreements of the Company or any Guarantor in
this Indenture and the Notes will bind its successors. All agreements of the
Trustee in this Indenture will bind its successor.


Section 11.10. Duplicate Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. The exchange of copies of this Indenture and of
signature pages by facsimile or PDF transmission shall constitute effective
execution and delivery of this Indenture as to the parties hereto and may be
used in lieu of the original Indenture for all purposes. Signatures of the
parties hereto transmitted by facsimile or PDF shall be deemed to be their
original signatures for all purposes.


Section 11.11. Separability. In case any provision in this Indenture or in the
Notes is invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.


Section 11.12. Table of Contents and Headings. The Table of Contents,
Cross-Reference Table and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Indenture and in no way modify or restrict any of the
terms and provisions of this Indenture.


Section 11.13. No Liability of Directors, Officers, Employees, Incorporators,
Members and Stockholders. No past, present, or future director, officer,
employee, incorporator, member, partner or stockholder of the Company or any
Guarantor, as such, will have any liability for any obligations of the Company
or such Guarantor under the Notes, any Note Guaranty or this Indenture or for
any claim based on, in respect of, or by reason of, such obligations. Each
Holder of Notes by accepting a Note waives and releases all such liability. The
waiver and release are part of the consideration for issuance of the Notes.


Section 11.14. Benefits of Indenture. Nothing in this Indenture, express or
implied, shall give to any Person, other than the parties hereto and their
successors thereunder, any Paying Agent and the Holders, any benefit or any
legal or equitable right, remedy or claim under this Indenture.


Section 11.15. Indenture Controls. If and to the extent that any provision of
the Notes limits, qualifies or conflicts with a provision of this Indenture,
such provision of this Indenture shall control.


Section 11.16. Rules by Trustee and Agents. The Trustee may make reasonable
rules for action by or at a meeting of Holders. The Registrar or Paying Agent
may make reasonable rules and set reasonable requirements for its function.

 
 
-76-

--------------------------------------------------------------------------------

 


Section 11.17. Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Trustee shall use reasonable efforts that are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.


Section 11.18. USA PATRIOT Act. The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. PATRIOT Act, the Trustee, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Trustee. The parties to this Indenture agree that they will
provide the Trustee with such information as it may request in order for the
Trustee to satisfy the requirements of the U.S.A. PATRIOT Act.






 
-77-

--------------------------------------------------------------------------------

 


SIGNATURES


IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first written above.
 
 

 
RUBY TUESDAY, INC.,
as Company
         
 
By:
/s/ Marguerite N. Duffy      
Name: Marguerite N. Duffy
     
Title:   Senior Vice President and Chief Financial Officer
 


 

 
RTBD, Inc.,
as Guarantor
         
 
By:
/s/ Marguerite N. Duffy      
Name: Marguerite N. Duffy
     
Title:   President and Treasurer
         


 
 
[Signature Page to the Indenture]
 
S-1

--------------------------------------------------------------------------------

 



 


RT Finance, Inc.,
Ruby Tuesday GC Cards, Inc.,
RT Tampa Franchise, L.P.,
RT Orlando Franchise, L.P.,
RT South Florida Franchise, L.P.,
RT New York Franchise, LLC,
RT Southwest Franchise, LLC,
RT Michiana Franchise, LLC,
RT Franchise Acquisition, LLC,
RT Kentucky Restaurant Holdings, LLC,
RT Florida Equity, LLC,
RTGC, LLC,
RT Detroit Franchise, LLC,
RT Michigan Franchise, LLC,
RT West Palm Beach Franchise, L.P.,
RT New England Franchise, LLC,
RT Long Island Franchise, LLC,
Ruby Tuesday, LLC,
RT Indianapolis Franchise, LLC,
RT Denver Franchise, L.P.,
RT Omaha Franchise, LLC,
RT KCMO Franchise, LLC,
RT Portland Franchise, LLC,
RT St. Louis Franchise, LLC,
RT Western Missouri Franchise, LLC,
RT Minneapolis Franchise, LLC,
4721 RT of Pennsylvania, Inc.,
RT Las Vegas Franchise, LLC,
RTTT, LLC,
RTT Texas, Inc.,
RT Jonesboro Club,
RT Arkansas Club, Inc.,
Ruby Tuesday of Russellville, Inc.,
Ruby Tuesday of Conway, Inc.,
RT KCMO Kansas, Inc.,
Ruby Tuesday of Bryant, Inc.,
RT McGhee Tyson, LLC,
RT Louisville Franchise, LLC,
RT One Percent Holdings, LLC,
RT One Percent Holdings, Inc.,
RT Airport, Inc.,
Quality Outdoor Services, Inc.,
RT Smith, LLC,
RT O’Toole, LLC,
Wok Hay 2, LLC,
RT Millington, LLC,
RT Northern California Franchise, LLC,
RT Distributing, LLC,
RT Restaurant Services, LLC,
RTTA, LP,
RT Minneapolis Holdings, LLC,
RT New Hampshire Restaurant Holdings,
RT Denver, Inc.,
LLC,
 
RT Orlando, Inc.,
RT Omaha Holdings, LLC,
RT Tampa, Inc.,
RT Louisville, Inc.,
 
RT South Florida, Inc.,
 
RT West Palm Beach, Inc.,

 
 

 
as Guarantors
         
 
By:
/s/ Marguerite N. Duffy      
Name: Marguerite N. Duffy
     
Title:   Vice President
         

 


[Signature Page to the Indenture]
 
S-2

--------------------------------------------------------------------------------

 
 
 
 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee
         
 
By:
/s/ Stefan Victory      
Name: Stefan Victory
     
Title:   Vice President
         

 
 
 
[Signature Page to the Indenture]
 
S-3

--------------------------------------------------------------------------------

 


EXHIBIT A




[FACE OF NOTE]




Ruby Tuesday, Inc.


7⅝% Senior Note Due 2020




[CUSIP] [ISIN] _______________
 
No.
$_______________

 


Ruby Tuesday, Inc., a Georgia corporation (the “Company,” which term includes
any successor under the Indenture hereinafter referred to), for value received,
promises to pay to

____________________, or its registered assigns, the principal sum of
____________ DOLLARS ($______) [or such other amount as indicated on the
Schedule of Exchange of Notes attached hereto] on [ ], 2020.


[Initial]1 Interest Rate: 7⅝% per annum.


Interest Payment Dates: May 15 and November 15, commencing November 15, 2012.
 
Regular Record Dates: May 1 and November 1.


Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which will for all purposes have the same effect as if set forth
at this place.







 
_____________
For Initial Notes of Initial Additional Notes only.


 
A-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be signed manually or by
facsimile by its duly authorized officers.


Date:
 

 
RUBY TUESDAY, INC.
         
 
By:
       
Name:
     
Title:   
         

 

 
 
A-2

--------------------------------------------------------------------------------

 


(Form of Trustee’s Certificate of Authentication)




This is one of the 7⅝% Senior Notes Due 2020 described in the Indenture referred
to in this Note.
 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee
         
 
By:
       
Authorized Signatory
         

 
 
 
 
A-3

--------------------------------------------------------------------------------

 
 
[REVERSE SIDE OF NOTE]




Ruby Tuesday, Inc.


7⅝% Senior Note Due 2020




1.  
Principal and Interest.



The Company promises to pay the principal of this Note on May 15, 2020.


The Company promises to pay interest on the principal amount of this Note on
each interest payment date, as set forth on the face of this Note, at the rate
of 7.625% per annum [(subject to adjustment as provided below)].2


Interest will be payable semiannually (to the holders of record of the Notes at
the close of business on the May 1 or November 1 immediately preceding the
interest payment date) on each interest payment date, commencing November 15,
2012.


[The Holder of this Note is entitled to the benefits of the Registration Rights
Agreement, dated May 14, 2012, between the Company, the Guarantors and the
Initial Purchasers named therein (the “Registration Rights Agreement”) including
the right to receive Additional Interest (as defined in the Registration Rights
Agreement), if any.]3


Interest on this Note will accrue from the most recent date to which interest
has been paid on this Note [or the Note surrendered in exchange for this Note]4
(or, if there is no existing default in the payment of interest and if this Note
is authenticated between a regular record date and the next interest payment
date, from such interest payment date) or, if no interest has been paid, from
[the Issue Date].5 Interest will be computed in the basis of a 360-day year of
twelve 30-day months.


The Company will pay interest on overdue principal, premium, if any, and overdue
interest, at the rate otherwise applicable to the Notes. Interest not paid when
due and any interest on principal, premium, if any, or interest not paid when
due will be paid to the Persons that are Holders on a special record date, which
will be the 15th day preceding the date fixed by the Company for the payment of
such interest, whether or not such day is a Business Day. At least 15 days
before a special record date, the Company will send to each Holder and to the
Trustee a notice that sets forth the special record date, the payment date and
the amount of interest to be paid.






___________________
2Include only for Initial Note or Initial Additional Note.
3Include only for Initial Note or Initial Additional Note.
4Include only for Exchange Note.
5For Additional Notes, should be the date of their original issue.

 
 
A-4

--------------------------------------------------------------------------------

 
 
2.            Indentures; Note Guaranty.


This is one of the Notes issued under an Indenture dated as of May 14, 2012 (as
amended from time to time, the “Indenture”), among the Company, the Guarantors
party thereto and Wells Fargo Bank, National Association, as Trustee.
Capitalized terms used herein are used as defined in the Indenture unless
otherwise indicated. The terms of the Notes include those stated in the
Indenture and those made part of the Indenture by reference to the Trust
Indenture Act. The Notes are subject to all such terms, and Holders are referred
to the Indenture and the Trust Indenture Act for a statement of all such terms.
To the extent permitted by applicable law, in the event of any inconsistency
between the terms of this Note and the terms of the Indenture, the terms of the
Indenture will control.


The Notes are general unsecured obligations of the Company. The Indenture limits
the original aggregate principal amount of the Notes to $250,000,000, but
Additional Notes may be issued pursuant to the Indenture, and the originally
issued Notes and all such Additional Notes vote together for all purposes as a
single class. This Note is guaranteed, as set forth in the Indenture.


3.            Redemption and Repurchase; Discharge Prior to Redemption or
Maturity.


This Note is subject to optional redemption, and may be the subject of an Offer
to Purchase, as further described in the Indenture. There is no sinking fund or
mandatory redemption applicable to this Note.


If the Company deposits with the Trustee money or U.S. Government Obligations
sufficient to pay the then outstanding principal of, premium, if any, and
accrued interest on the Notes to redemption or maturity, the Company may in
certain circumstances be discharged from the Indenture and the Notes or may be
discharged from certain of its obligations under certain provisions of the
Indenture.


4.            Registered Form; Denominations; Transfer; Exchange.


The Notes are in registered form without coupons in denominations of $2,000
principal amount and any multiple of $1,000 in excess thereof. A Holder may
register the transfer or exchange of Notes in accordance with the Indenture. The
Trustee may require a Holder to furnish appropriate endorsements and transfer
documents and to pay any taxes and fees required by law or permitted by the
Indenture. Pursuant to the Indenture, there are certain periods during which the
Trustee will not be required to issue, register the transfer of or exchange any
Note or certain portions of a Note.


5.            Defaults and Remedies.


If an Event of Default, as defined in the Indenture, occurs and is continuing,
the Trustee or the Holders of at least 25% in principal amount of the Notes may
declare all the Notes to be due and payable. If a bankruptcy or insolvency
default with respect to the Company occurs and is continuing, the Notes
automatically become due and payable. Holders may not enforce the Indenture or
the Notes except as provided in the Indenture. The Trustee may require indemnity
satisfactory to it before it enforces the Indenture or the Notes. Subject to
certain limitations, Holders of a majority in principal amount of the Notes then
outstanding may direct the Trustee in its exercise of remedies.


6.            Amendment and Waiver.


Subject to certain exceptions, the Indenture and the Notes may be amended, or
default may be waived, with the consent of the Holders of a majority in
principal amount of the outstanding Notes. Without notice to or the consent of
any Holder, the Company and the Trustee may amend or supplement

 
 
A-5

--------------------------------------------------------------------------------

 
 
the Indenture or the Notes to, among other things, cure any ambiguity, defect or
inconsistency if such amendment or supplement does not adversely affect the
interests of the Holders in any material respect.


7.            Authentication.


This Note is not valid until the Trustee (or Authenticating Agent) signs the
certificate of authentication on the other side of this Note.


8.            Governing Law.


This Note shall be governed by, and construed in accordance with, the laws of
the State of New York, without regard to conflicts of law principles thereof.


9.            Abbreviations.


Customary abbreviations may be used in the name of a Holder or an assignee, such
as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties), JT TEN
(= joint tenants with right of survivorship and not as tenants in common), CUST
(= Custodian) and U/G/M/A (= Uniform Gifts to Minors Act).


The Company will furnish a copy of the Indenture to any Holder upon written
request and without charge.


 
A-6

--------------------------------------------------------------------------------

 


[FORM OF TRANSFER NOTICE]




FOR VALUE RECEIVED the undersigned registered holder hereby sell(s), assign(s)
and transfer(s) unto





--------------------------------------------------------------------------------

Insert Taxpayer Identification No.





--------------------------------------------------------------------------------

Please print or typewrite name and address including zip code of assignee


the within Note and all rights thereunder, hereby irrevocably constituting and
appointing _________________ attorney to transfer said Note on the books of the
Company with full power of substitution in the premises.






 
A-7

--------------------------------------------------------------------------------

 
 
[THE FOLLOWING PROVISION TO BE INCLUDED ON ALL CERTIFICATES
BEARING A RESTRICTED LEGEND]
 
In connection with any transfer of this Note occurring prior to ______________6
the undersigned confirms that such transfer is made without utilizing any
general solicitation or general advertising and further as follows:
 
Check One
 
 
___
(1)
This Note is being transferred to a “qualified institutional buyer” in
compliance with Rule 144A under the Securities Act of 1933, as amended and
certification in the form of Exhibit F to the Indenture is being furnished
herewith.

 
 
___
(2)
This Note is being transferred to a Non-U.S. Person in compliance with the
exemption from registration under the Securities Act of 1933, as amended,
provided by Regulation S thereunder, and certification in the form of Exhibit E
to the Indenture is being furnished herewith.

 
 
or

 
 
___
(3)
This Note is being transferred other than in accordance with (1) or (2) above
and documents are being furnished which comply with the conditions of transfer
set forth in this Note and the Indenture.

 
If none of the foregoing boxes is checked, the Trustee is not obligated to
register this Note in the name of any Person other than the Holder hereof unless
and until the conditions to any such transfer of registration set forth herein
and in the Indenture have been satisfied.
 
Date:  __________________________
 

     
Seller
   
By:    
   
NOTICE:  The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without altercation or any change whatsoever.

 
______________ 
6
One year after date of initial issuance or a later date when purchased from an
affiliate

 
 
A-8

--------------------------------------------------------------------------------

 
 
Signature Guarantee:7
 

 
By:
   
To be executed by an executive officer

 
 
 
______________
7
Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Securities Transfer Association Medallion Program (“STAMP”)
or such other “signature guarantee program” as may be determined by the
Registrar in addition to, or in substitution for, STAMP, all in accordance with
the Securities Exchange Act of 1934, as amended.

 


 
A-9

--------------------------------------------------------------------------------

 
 

 
OPTION OF HOLDER TO ELECT PURCHASE
 
If you wish to have all of this Note purchased by the Company pursuant to
Section 4.09 or Section 4.10 of the Indenture, check the box:
 
If you wish to have a portion of this Note purchased by the Company pursuant to
Section 4.09 or Section 4.10 of the Indenture, state the amount (in original
principal amount) below:
 
$_____________________.
 
Date: _____________________________________
                                                               
 
Your Signature:
   
(Sign exactly as your name appears on the other side of this Note)

 
Signature Guarantee:8
 

 
______________ 
8
Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Trustee, which requirements include membership or
participation in the Securities Transfer Association Medallion Program (“STAMP”)
or such other “signature guarantee program” as may be determined by the Trustee
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 
 
A-10

--------------------------------------------------------------------------------

 


SCHEDULE OF EXCHANGES OF NOTES9
 
The following exchanges of a part of this Global Note for Certificated Notes or
a part of another Global Note have been made:
 
Date of Exchange
Amount of decrease in principal amount of this Global Note
Amount of increase in principal amount of this Global Note
Principal amount of this Global Note following such decrease (or increase)
Signature of authorized signatory of Trustee
                                       

 

 
______________ 
9
For Global Notes.

 
 
 
 
A-11

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
SUPPLEMENTAL INDENTURE
 
 
dated as of __________, ____
 
 
among
 
 
Ruby Tuesday, Inc.,
 
 
The Guarantor(s) Party Hereto
 
 
and

 
Wells Fargo Bank, National Association,
as Trustee
 
 
7⅝% Senior Notes due 2020
 
 
B-1

--------------------------------------------------------------------------------

 


THIS SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), entered into as of
__________, ____, among Ruby Tuesday, Inc., a Georgia corporation (the
“Company”), [insert each Guarantor executing this Supplemental Indenture and its
jurisdiction of incorporation] (each an “Undersigned”) and Wells Fargo Bank,
National Association, as trustee (the “Trustee”).
 
RECITALS
 
WHEREAS, the Company, the Guarantors party thereto and the Trustee entered into
the Indenture, dated as of May 14, 2012 (the “Indenture”), relating to the
Company’s 7⅝% Senior Notes due 2020 (the “Notes”);
 
WHEREAS, as a condition to the Trustee entering into the Indenture and the
purchase of the Notes by the Holders, the Company agreed pursuant to the
Indenture to cause any newly acquired or created Restricted Subsidiary that
guarantees or is a borrower under any Credit Facility or any capital markets
debt to provide Guarantees in certain circumstances.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and intending to be legally bound, the parties to this Supplemental
Indenture hereby agree as follows:
 
Section 1.  Capitalized terms used herein and not otherwise defined herein are
used as defined in the Indenture.
 
Section 2.  Each Undersigned, by its execution of this Supplemental Indenture,
agrees to be a Guarantor under the Indenture and to be bound by the terms of the
Indenture applicable to Guarantors, including, but not limited to, Article 10
thereof.
 
Section 3.  This Supplemental Indenture shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of law principles thereof.
 
Section 4.  This Supplemental Indenture may be signed in various counterparts
which together will constitute one and the same instrument.  The exchange of
copies of this Supplemental Indenture and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this
Supplemental Indenture as to the parties hereto and may be used in lieu of the
original Supplemental Indenture for all purposes.  Signatures of the parties
hereto transmitted by facsimile or PDF shall be deemed to be their original
signatures for all purposes.
 
Section 5.  This Supplemental Indenture is an amendment supplemental to the
Indenture and the Indenture and this Supplemental Indenture will henceforth be
read together.
 
 
B-2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.
 
 

 
RUBY TUESDAY, INC., as Company
         
 
By:
       
Name:
      Title:  

 
 

 
[GUARANTOR]
         
 
By:
       
Name:
      Title:  

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee
         
 
By:
       
Name:
      Title:  

 
 
B-3

--------------------------------------------------------------------------------

 

EXHIBIT C
 
RESTRICTED LEGEND
 
“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT:
 
(A)  SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY:
 
(I) (A) TO A PERSON WHO IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (B) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144 UNDER THE
SECURITIES ACT, (C) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (D) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS
DEFINED IN RULE 501(A)(1), (2), (3) OR (7) OF THE SECURITIES ACT (AN
“INSTITUTIONAL ACCREDITED INVESTOR”)) THAT, PRIOR TO SUCH TRANSFER, FURNISHES
THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
(THE FORM OF WHICH CAN BE OBTAINED FROM THE TRUSTEE) AND, IF SUCH TRANSFER IS IN
RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT OF NOTES LESS THAN $250,000, AN OPINION
OF COUNSEL ACCEPTABLE TO THE ISSUER THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT, OR (E) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL IF THE ISSUER SO REQUESTS),
 
(II) TO THE ISSUER, OR
 
(III) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
 
AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND
 
(B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
PURCHASER FROM IT OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF
THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.”
 
Each purchaser and transferee of a Note will be deemed to have represented by
its purchase and holding of a Note that either (i) no portion of the assets used
by such purchaser or transferee to acquire or hold the Notes constitutes assets
of any employee benefit plan subject to Title I of ERISA, any plan, account or
other arrangement subject to Section 4975 of the Code, or provisions under any
Similar Laws, or any entity whose underlying assets are considered to include
‘‘plan assets’’ of any such plan, account or arrangement or (ii) the purchase
and holding of the Notes by such purchaser or transferee will not constitute a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code or a violation under any applicable Similar Laws.
 
 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
DTC LEGEND
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO.  OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS A BENEFICIAL INTEREST HEREIN.
 
TRANSFERS OF THIS GLOBAL NOTE ARE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF CEDE & CO.  OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE ARE LIMITED TO TRANSFERS
MADE IN ACCORDANCE WITH THE TRANSFER PROVISIONS OF THE INDENTURE.
 
 
 
 
D-1

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
Regulation S Certificate
 
_________, ____
 
Wells Fargo Bank, National Association
7000 Central Parkway NE
Suite 550
Atlanta, Georgia 30328
Attention:  Corporate Trust Services
 
 
Re:
Ruby Tuesday, Inc. (the “Company”)
7⅝% Senior Notes due 2020 (the “Notes”)
Issued under the Indenture (the “Indenture”)
dated as of May 14, 2012 relating to the Notes

 
Ladies and Gentlemen:
 
Terms are used in this Certificate as used in Regulation S (“Regulation S”)
under the Securities Act of 1933, as amended (the “Securities Act”), except as
otherwise stated herein.
 
[CHECK A OR B AS APPLICABLE.]
 
 
____
A.
This Certificate relates to our proposed transfer of $____ principal amount of
Notes issued under the Indenture.  We hereby certify as follows:

 
 
1.
The offer and sale of the Notes was not and will not be made to a person in the
United States (unless such person is excluded from the definition of “U.S.
person” pursuant to Rule 902(k)(2)(vi) or the account held by it for which it is
acting is excluded from the definition of “U.S. person” pursuant to Rule
902(k)(2)(i) under the circumstances described in Rule 902(h)(3)) and such offer
and sale was not and will not be specifically targeted at an identifiable group
of U.S. citizens abroad.

 
 
2.
Unless the circumstances described in the parenthetical in paragraph 1 above are
applicable, either (a) at the time the buy order was originated, the buyer was
outside the United States or we and any person acting on our behalf reasonably
believed that the buyer was outside the United States or (b) the transaction was
executed in, on or through the facilities of a designated offshore securities
market, and neither we nor any person acting on our behalf knows that the
transaction was pre-arranged with a buyer in the United States.

 
 
3.
Neither we, any of our affiliates, nor any person acting on our or their behalf
has made any directed selling efforts in the United States with respect to the
Notes.

 
 
4.
The proposed transfer of Notes is not part of a plan or scheme to evade the
registration requirements of the Securities Act.

 
 
E-1

--------------------------------------------------------------------------------

 
 
 
5.
If we are a dealer or a person receiving a selling concession, fee or other
remuneration in respect of the Notes, and the proposed transfer takes place
during the Restricted Period (as defined in the Indenture), or we are an officer
or director of the Company or an Initial Purchaser (as defined in the
Indenture), we certify that the proposed transfer is being made in accordance
with the provisions of Rule 904(b) of Regulation S.

 
 
____
B.
This Certificate relates to our proposed exchange of $____ principal amount of
Notes issued under the Indenture for an equal principal amount of Notes to be
held by us.  We hereby certify as follows:

 
 
1.
At the time the offer and sale of the Notes was made to us, either (i) we were
not in the United States or (ii) we were excluded from the definition of “U.S.
person” pursuant to Rule 902(k)(2)(vi) or the account held by us for which we
were acting was excluded from the definition of “U.S. person” pursuant to Rule
902(k)(2)(i) under the circumstances described in Rule 902(h)(3); and we were
not a member of an identifiable group of U.S. citizens abroad.

 
 
2.
Unless the circumstances described in paragraph 1(ii) above are applicable,
either (a) at the time our buy order was originated, we were outside the United
States or (b) the transaction was executed in, on or through the facilities of a
designated offshore securities market and we did not pre-arrange the transaction
in the United States.

 
 
3.
The proposed exchange of Notes is not part of a plan or scheme to evade the
registration requirements of the Securities Act.


 
E-2

--------------------------------------------------------------------------------

 


You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.
 
 

 
Very truly yours,
 
[NAME OF SELLER (FOR TRANSFERS) OR OWNER (FOR EXCHANGES)]
         
 
By:
       
Name:
      Title:  

 
 
Date:  _________________
 
 
 
 
E-3

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
Rule 144A Certificate
 
Wells Fargo Bank, National Association
7000 Central Parkway NE
Suite 550
Atlanta, Georgia 30328
Attention:  Corporate Trust Services
 
 
Re:
Ruby Tuesday, Inc. (the “Company”)
7⅝% Senior Notes due 2020 (the “Notes”)
Issued under the Indenture (the “Indenture”)
dated as of May 14, 2012 relating to the Notes

 
Ladies and Gentlemen:
 
TO BE COMPLETED BY PURCHASER IF (1) ABOVE IS CHECKED.
 
This Certificate relates to:
 
[CHECK A OR B AS APPLICABLE.]
 
 
____
A.
Our proposed purchase of $____ principal amount of Notes issued under the
Indenture.

 
 
____
B.
Our proposed exchange of $____ principal amount of Notes issued under the
Indenture for an equal principal amount of Notes to be held by us.

 
We and, if applicable, each account for which we are acting in the aggregate
owned and invested more than $100,000,000 in securities of issuers that are not
affiliated with us (or such accounts, if applicable), as of _________, 200_,
which is a date on or since close of our most recent fiscal year.  We and, if
applicable, each account for which we are acting, are a qualified institutional
buyer within the meaning of Rule 144A (“Rule 144A”) under the Securities Act of
1933, as amended (the “Securities Act”).  If we are acting on behalf of an
account, we exercise sole investment discretion with respect to such
account.  We are aware that the transfer of Notes to us, or such exchange, as
applicable, is being made in reliance upon the exemption from the provisions of
Section 5 of the Securities Act provided by Rule 144A.  Prior to the date of
this Certificate we have received such information regarding the Company as we
have requested pursuant to Rule 144A(d)(4) or have determined not to request
such information.
 
 
F-1

--------------------------------------------------------------------------------

 


You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.
 
 

 
Very truly yours,
 
[NAME OF PURCHASER (FOR TRANSFERS) OR OWNER (FOR EXCHANGES)]
         
 
By:
       
Name:
      Title:  

 
 
Date:  _________________
 
 
 
 
F-2

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
Institutional Accredited Investor Certificate
 
Wells Fargo Bank, National Association (the “Trustee”)
7000 Central Parkway NE
Suite 550
Atlanta, Georgia 30328
Attention:  Corporate Trust Services
 
 
Re:
Ruby Tuesday, Inc. (the “Company”)
7⅝% Senior Notes due 2020 (the “Notes”)
Issued under the Indenture (the “Indenture”)
dated as of May 14, 2012 relating to the Notes

 
Ladies and Gentlemen:
 
This Certificate relates to:
 
[CHECK A OR B AS APPLICABLE.]
 
 
____
A.
Our proposed purchase of $____ principal amount of Notes issued under the
Indenture.

 
 
____
B.
Our proposed exchange of $____ principal amount of Notes issued under the
Indenture for an equal principal amount of Notes to be held by us.

 
We hereby confirm that:
 
 
1.
We are an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act of 1933, as amended (the
“Securities Act”) (an “Institutional Accredited Investor”).

 
 
2.
Any acquisition of Notes by us will be for our own account or for the account of
one or more other Institutional Accredited Investors as to which we exercise
sole investment discretion.

 
 
3.
We have such knowledge and experience in financial and business matters that we
are capable of evaluating the merits and risks of an investment in the Notes and
we and any accounts for which we are acting are able to bear the economic risks
of and an entire loss of our or their investment in the Notes.

 
 
4.
We are not acquiring the Notes with a view to any distribution thereof in a
transaction that would violate the Securities Act or the securities laws of any
State of the United States or any other applicable jurisdiction; provided that
the disposition of our property and the property of any accounts for which we
are acting as fiduciary will remain at all times within our and their control.

 
 
5.
We acknowledge that the Notes have not been registered under the Securities Act
and that the Notes may not be offered or sold within the United States or to or
for the benefit of U.S. persons except as set forth below.

 
 
G-1

--------------------------------------------------------------------------------

 
 
 
6.
The principal amount of Notes to which this Certificate relates is at least
equal to $250,000.

 
We agree for the benefit of the Company, on our own behalf and on behalf of each
account for which we are acting, that such Notes may be offered, sold, pledged
or otherwise transferred only in accordance with the Securities Act and any
applicable securities laws of any State of the United States and only (a) to the
Company and its subsidiaries (b) pursuant to a registration statement which has
become effective under the Securities Act, (c) to a qualified institutional
buyer in compliance with Rule 144A under the Securities Act, (d) in an offshore
transaction in compliance with Rule 904 of Regulation S under the Securities
Act, (e) in a principal amount of not less than $250,000, to an Institutional
Accredited Investor that, prior to such transfer, delivers to the Trustee a duly
completed and signed certificate (the form of which may be obtained from the
Trustee) relating to the restrictions on transfer of the Notes or (f) pursuant
to an exemption from registration provided by Rule 144 under the Securities Act
or any other available exemption from the registration requirements of the
Securities Act.
 
Prior to the registration of any transfer in accordance with (c) or (d) above,
we acknowledge that a duly completed and signed certificate (the form of which
may be obtained from the Trustee) must be delivered to the Trustee.  Prior to
the registration of any transfer in accordance with (e) or (f) above, we
acknowledge that the Company reserves the right to require the delivery of such
legal opinions, certifications or other evidence as may reasonably be required
in order to determine that the proposed transfer is being made in compliance
with the Securities Act and applicable state securities laws.  We acknowledge
that no representation is made as to the availability of any Rule 144 exemption
from the registration requirements of the Securities Act.
 
We understand that the Trustee will not be required to accept for registration
of transfer any Notes acquired by us, except upon presentation of evidence
satisfactory to the Company and the Trustee that the foregoing restrictions on
transfer have been complied with.  We further understand that the Notes acquired
by us will be in the form of definitive physical certificates and that such
certificates will bear a legend reflecting the substance of the preceding
paragraph.  We further agree to provide to any person acquiring any of the Notes
from us a notice advising such person that resales of the Notes are restricted
as stated herein and that certificates representing the Notes will bear a legend
to that effect.
 
We agree to notify you promptly in writing if any of our acknowledgments,
representations or agreements herein ceases to be accurate and complete.
 
We represent to you that we have full power to make the foregoing
acknowledgments, representations and agreements on our own behalf and on behalf
of any account for which we are acting.
 
 
G-2

--------------------------------------------------------------------------------

 


You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.
 
 

 
Very truly yours,
 
[NAME OF PURCHASER (FOR TRANSFERS) OR OWNER (FOR EXCHANGES)]
         
 
By:
       
Name:
      Title:  

 
Date:  _________________
 
 
 
 
G-3

--------------------------------------------------------------------------------

 


Upon transfer, the Notes would be registered in the name of the new beneficial
owner as follows:
 
 
By:
   

 
Date: 
   

 
Taxpayer ID number:
   

 
 
 
 
G-4

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
[COMPLETE FORM I OR FORM II AS APPLICABLE.]
 
 
[FORM I]
 
Certificate of Beneficial Ownership
 
To:
Wells Fargo Bank, National Association

 
7000 Central Parkway NE

 
Suite 550

 
Atlanta, Georgia 30328

 
Attention:  Corporate Trust Services

 
 
[Name of DTC Participant]

 
 
Re:
Ruby Tuesday, Inc. (the “Company”)

 
7⅝% Senior Notes due 2020 (the “Notes”)

 
Issued under the Indenture (the “Indenture”)
dated as of May 14, 2012 relating to the Notes

 
Ladies and Gentlemen:
 
We are the beneficial owner of $____ principal amount of Notes issued under the
Indenture and represented by a Temporary Offshore Global Note (as defined in the
Indenture).
 
We hereby certify as follows:
 
[CHECK A OR B AS APPLICABLE.]
 
 
____
A.
We are a non-U.S. person (within the meaning of Regulation S under the
Securities Act of 1933, as amended).

 
 
____
B.
We are a U.S. person (within the meaning of Regulation S under the Securities
Act of 1933, as amended) that purchased the Notes in a transaction that did not
require registration under the Securities Act of 1933, as amended.

 
 
H-1

--------------------------------------------------------------------------------

 


You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.
 
 

 
Very truly yours,
 
[NAME OF BENEFICIAL OWNER]
         
 
By:
       
Name:
      Title:       Address:  

 
 
Date:  _________________
 
 
 
 
H-2

--------------------------------------------------------------------------------

 
 
[FORM II]
 
Certificate of Beneficial Ownership
 
To:
Wells Fargo Bank, National Association

 
7000 Central Parkway NE

 
Suite 550

 
Atlanta, Georgia 30328

 
Attention:  Corporate Trust Services

 
 
Re:
Ruby Tuesday, Inc. (the “Company”)

 
7⅝% Senior Notes due 2020 (the “Notes”)

 
Issued under the Indenture (the “Indenture”)
dated as of May 14, 2012 relating to the Notes

 
Ladies and Gentlemen:
 
This is to certify that based solely on certifications we have received in
writing, by tested telex or by electronic transmission from Institutions
appearing in our records as persons being entitled to a portion of the principal
amount of Notes represented by a Temporary Offshore Global Note issued under the
above-referenced Indenture, that as of the date hereof, $____ principal amount
of Notes represented by the Temporary Offshore Global Note being submitted
herewith for exchange is beneficially owned by persons that are either (i)
non-U.S. persons (within the meaning of Regulation S under the Securities Act of
1933, as amended) or (ii) U.S. persons that purchased the Notes in a transaction
that did not require registration under the Securities Act of 1933, as amended.
 
We further certify that (i) we are not submitting herewith for exchange any
portion of such Temporary Offshore Global Note excepted in such certifications
and (ii) as of the date hereof we have not received any notification from any
Institution to the effect that the statements made by such Institution with
respect to any portion of such Temporary Offshore Global Note submitted herewith
for exchange are no longer true and cannot be relied upon as of the date hereof.
 
 
H-3

--------------------------------------------------------------------------------

 


You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.
 
 

 
Very truly yours,
 
[NAME OF DTC PARTICIPANT]
         
 
By:
       
Name:
      Title:       Address:  

 
 
Date:  _________________
 
 
 
 
H-4

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
THIS NOTE IS A TEMPORARY GLOBAL NOTE.  PRIOR TO THE EXPIRATION OF THE RESTRICTED
PERIOD APPLICABLE HERETO, BENEFICIAL INTERESTS HEREIN MAY NOT BE HELD BY ANY
PERSON OTHER THAN (1) A NON-U.S. PERSON OR (2) A U.S. PERSON THAT PURCHASED SUCH
INTEREST IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”).  BENEFICIAL INTERESTS HEREIN ARE NOT
EXCHANGEABLE FOR PHYSICAL NOTES OTHER THAN A PERMANENT GLOBAL NOTE IN ACCORDANCE
WITH THE TERMS OF THE INDENTURE.  TERMS IN THIS LEGEND ARE USED AS USED IN
REGULATION S UNDER THE SECURITIES ACT.
 
NO BENEFICIAL OWNERS OF THIS TEMPORARY GLOBAL NOTE SHALL BE ENTITLED TO RECEIVE
PAYMENT OF PRINCIPAL OR INTEREST HEREON UNTIL SUCH BENEFICIAL INTEREST IS
EXCHANGED OR TRANSFERRED FOR AN INTEREST IN ANOTHER NOTE.
 


 
 
 
 I-1

--------------------------------------------------------------------------------

 